EXHIBIT 10.8







 

 

 

 

 

 

 

 

 

TERMINAL E LEASE AND

SPECIAL FACILITIES

LEASE AGREEMENT



 





by and between



CITY OF HOUSTON, TEXAS

as Lessor

and

CONTINENTAL AIRLINES, INC.

as Lessee







 

August 1, 2001



TERMINAL E LEASE AND

SPECIAL FACILITIES

LEASE AGREEMENT



I N D E X



Page No.



ARTICLE 1DEFINITIONS AND INTERPRETATIONS



 

Section 1.01: Definitions 3

Section 1.02: Interpretations 14



ARTICLE 2REPRESENTATIONS



 

Section 2.01: Representations by the City 15

Section 2.02: Representations by Lessee 15

Section 2.03: Representations by the City and Lessee 16



ARTICLE 3LEASE AND TERM; GRANT OF EASEMENTS ANDGROUND LEASES; EXCLUSIVE AND
PREFERENTIAL USE SPACE



 

Section 3.01: Lease of Terminal E Project 17

Section 3.02: Term of Lease; Options to Extend 17

Section 3.03: Easements and Ground Leases for Lessee Project Components 18

Section 3.04: Condition of Lessee Project Components, Ground Lease Properties
and Easements 18

Section 3.05: City Right of Entry 19

Section 3.06: Lessee=s Rights to Use and Occupy the Terminal E Project 19

Section 3.07: Preferential Use of Terminal E Apron Area 20



ARTICLE 4ISSUANCE OF SPECIAL FACILITIES BONDS; PAYMENT OFCOSTS OF THE LESSEE
PROJECT COMPONENTS



 

Section 4.01: Issuance of Series 2001 Bonds 22

Section 4.02: Issuance of Additional Bonds and Additional Obligations 22

Section 4.03: Application of Proceeds; Insufficiencies 23

Section 4.04: Refunding Bonds 23

Section 4.05: Optional Redemption of Bonds 24



ARTICLE 5DESIGN, CONSTRUCTION AND ACQUISITION OFTHE TERMINAL E PROJECT SPECIAL
FACILITIES



 

Section 5.01: Lessee Project Components 25

Section 5.02: City Project Components and City International Facilities Project
27

Section 5.03: Inventory of Special Facilities; Replacements 28

Section 5.04: Title to Lessee Project Components 28

Section 5.05: Design, Construction and Acquisition of Additional Special

Facilities 28

Section 5.06: Personal Property Not Constituting Special Facilities 29



ARTICLE 6SPECIAL FACILITIES PAYMENTS; OTHER RENT AND CHARGES



 

Section 6.01: Special Facilities Payments While Bonds Outstanding 30

Section 6.02: Obligation to Pay Special Facilities Payments Unconditional 31

Section 6.03: Pledge of Special Facilities Payments 32

Section 6.04: Operation and Maintenance and City Charges Relating to Lessee
Project Components and Other Special Facilities 32

Section 6.05: Statistical Report 33

Section 6.06: Ground Rentals 33

Section 6.07: City Charges 34

Section 6.08: Landing Fees 36

Section 6.09: Payment Provisions 37

Section 6.10: Conforming Adjustments After December 31, 2017 39

Section 6.11: No Other Fees 39



ARTICLE 6ASPECIAL LIMITATIONS ON LESSEE=S OBLIGATIONSDURING THE CONSTRUCTION
PERIOD



 

Section 6A.01: Special Provisions During Construction Period 40

Section 6A.02: Insurance During Construction Period 41

Section 6A.03: Indemnities for Environmental Matters during Construction

Period 41

Section 6A.04: Indemnities for Matters other than Environmental during
Construction Period 42

Section 6A.05: Condemnation or Casualty during Construction Period 42

Section 6A.06: Phase Status Certifications and Resulting Actions by Lessee 44

Section 6A.07: Redemption of Bonds after An Event of Phase Termination 47

Section 6A.08: Actions by City Upon an Event of Phase Termination 47

Section 6A.09: Guaranty Trigger Event During Construction Period 48

Section 6A.10: Results of Guaranty Trigger Event 49

Section 6A.11: Covenants Applicable to Lessee during the Respective Construction
Periods 49



ARTICLE 7USE OF SPECIAL FACILITIES



 

Section 7.01: Use of Airport 50

Section 7.02: Limitations of Use of Airport 51

Section 7.03: Rights to Concessions 52

Section 7.04: Special Provisions with respect to South Concourse 53

Section 7.05: Right to Lease to United States Government 53



ARTICLE 8LESSEE'S OBLIGATIONS AND CONDITIONS TOLESSEE'S USE OF SPECIAL
FACILITIES



 

Section 8.01: Maintenance of Special Facilities and Terminal E Apron Area at
Lessee's Expense 54

Section 8.01A: Maintenance of City Project Components and APM 54

Section 8.02: Taxes, Charges, Utilities, Liens 55

Section 8.03: Compliance with Airport Rules and Regulations and Law;

Nondiscrimination

56



Section 8.04: Compliance with Tax Law 58

Section 8.05: Environmental Matters 59

Section 8.06: City's Right To Maintain or Repair Special Facilities 61

Section 8.07: Termination Procedures 62



ARTICLE 9LIABILITY, INSURANCE AND CONDEMNATION



 

Section 9.01: Release and Indemnification of City and Trustee 63

Section 9.02: General Insurance Requirements 65

Section 9.03: Risks and Minimum Limits of Coverage 65

Section 9.04. Other Provisions 66

Section 9.05: Disposition of Insurance Proceeds 68

Section 9.06: Condemnation 69

Section 9.07: Reconstruction or Repair 70



ARTICLE 10EVENTS OF DEFAULT AND REMEDIES



 

Section 10.01: Events of Default 71

Section 10.02: Remedies on Default 72

Section 10.03: Additional Remedy 73

Section 10.04: No Remedy Exclusive 73

Section 10.05: Agreement to Pay Attorneys' Fees and Expenses 74

Section 10.06: No Additional Waiver Implied by One Waiver 74

Section 10.07: Enforcement by City Attorney 74



ARTICLE 11ASSIGNMENTS, SUBLETTING AND TERMINATION BY LESSEE



 

Section 11.01: Assignments and Subletting by Lessee 75

Section 11.02: Termination of Agreement by Lessee 75



ARTICLE 12MISCELLANEOUS



 

Section 12.01: Lessee to Maintain Its Corporate Existence 76

Section 12.02: Exempt Facilities 76

Section 12.03: Notices 76

Section 12.04: Consents and Approvals 78

Section 12.05: Rights Reserved to City 79

Section 12.06: Force Majeure 79

Section 12.07: Severability Clause 79

Section 12.08: Place of Performance; Laws Governing 79

Section 12.09: Brokerage 79

Section 12.10: Individuals Not Liable 80

Section 12.11: Binding Nature of Agreement; Benefits of Agreement 80

Section 12.12: Ambiguities 80

Section 12.13: Survival 80

Section 12.14: No Merger of Title 80

Section 12.15: Most Favored Nation 80

Section 12.16: Operation of Airport 81

Section 12.17: Entire Agreement 81



 



 

Description of Terminal E Project Exhibit "A"

Description of Easements Exhibit "B"

Description of Ground Lease Properties Exhibit "C"

Deed and Bill of Sale for Lessee Project Components Exhibit "D"

Schedule of Certain Special Facilities Payments for

Lessee=s Tax Reporting Purposes Exhibit "E"

Central FIS Area Subject to Lessee Concessions Exhibit "F"

Illustrative Calculation of Terminal E Apron

Area Charges Exhibit "G"

Allocated Bond Amounts Exhibit "H"

Form of Statistical Report Exhibit "I"

Form of Agreement of Responsibility Exhibit "J"

Form of Acknowledgment and Reporting Agreement Exhibit "K"

TERMINAL E LEASE AND

SPECIAL FACILITIES

LEASE AGREEMENT



THE STATE OF TEXAS '



COUNTY OF HARRIS '



THIS TERMINAL E LEASE AND SPECIAL FACILITIES LEASE AGREEMENT (hereinafter called
"Agreement") dated as of the 1st day of August, 2001 is made and entered into
between the CITY OF HOUSTON, TEXAS, a municipal corporation and Home Rule City,
situated principally in Harris County, Texas (hereinafter called "City"), and
CONTINENTAL AIRLINES, INC., a corporation organized and existing under the laws
of the State of Delaware, duly authorized to do business in the State of Texas
(hereinafter called "Lessee").



W I T N E S S E T H :



WHEREAS, City is the owner of land and certain improvements known as the George
Bush Intercontinental Airport/Houston, located in the City of Houston, Harris
County, Texas (hereinafter called "Airport"), which is operated as a public
airport, as a part of the City's Airport System (as hereinafter defined), and
City has the power and authority to lease premises and facilities thereon and to
grant rights and privileges with respect thereto, including those set forth
herein; and



WHEREAS, Lessee is engaged in the business of commercial air transportation as a
scheduled air carrier; and



WHEREAS, the City and Lessee desire to enter into this agreement with respect to
the development, financing, construction, use and lease of the Terminal E
Project (as hereinafter defined), which shall be comprised of City Project
Components and Lessee Project Components (both as hereinafter defined); and



WHEREAS, the City, which will provide its own financing for the City Project
Components, also has been requested to provide financing for the Lessee Project
Components; and



WHEREAS, the City has found and determined that it is in the public interest and
a public purpose for the City to finance the costs of the Lessee Project
Components through the issuance of certain special facilities revenue bonds
payable from certain revenues derived solely from amounts payable with respect
to the special facilities as provided for herein; and



WHEREAS, all ordinances heretofore adopted by the City authorizing the issuance
of its Airport System Revenue Bonds payable from any or all gross revenues
derived by the City from the operation of its Airport System, which includes the
Airport, provide for the exclusion from such pledge of certain revenues derived
solely from "Special Facilities Leases" of "Special Facilities" that are pledged
to the payment of "Special Facilities Bonds"; and



WHEREAS, the City and Lessee desire to enter into this Agreement (i) to provide
for the development, use and lease of the Terminal E Project, (ii) to constitute
a "Special Facilities Lease," to provide for the construction and acquisition of
certain Special Facilities initially consisting of the Lessee Project
Components, to provide for the issuance of "Special Facilities Bonds" to finance
certain costs of such Lessee Project Components and other Special Facilities,
and to provide for the payment of certain amounts, including Special Facilities
Payments (as herein defined), sufficient to meet the City's obligation for
interest payments and principal repayment on all Special Facilities Bonds and
(iii) to set forth certain other agreements of the parties with respect to the
Terminal E Project, the City Project Components, the Lessee Project Components
and other Special Facilities;



NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements herein contained and in consideration of the rentals
and other amounts to be paid as herein provided, the City and Lessee do hereby
covenant and agree as follows:



ARTICLE 1



DEFINITIONS AND INTERPRETATIONS



Section 1.01: Definitions. In this Agreement, the following terms shall have the
following meanings, respectively, unless the context clearly indicates
otherwise:



"Additional Bonds" shall mean all additional bonds which may be issued by the
City payable from the same sources as the Series 2001 Bonds for the purposes and
in the general manner specified in Section 4.02 hereof. Additional Bonds shall
be entitled to the benefits of the Guaranty.



"Additional Obligations" shall mean all additional bonds, notes or other
obligations which may be issued by the City payable from reletting revenues of a
Phase of the Terminal E Project as provided in Section 4.02(b). Additional
Obligations shall not be entitled to the benefits of the Guaranty.

"Agreed Terminal D Gate Utilization Standard" shall have the meaning assigned in
Section 7.04(b) hereof.



"Airfield Area" shall mean the runways, taxiways, and apron areas (other than
the Apron Areas), navigational aids, hazard designation and warning devices,
airfield security roads and fencing, blast fencing, lighting, clear zones and
safety areas for landing, taking off and taxiing of aircraft, aviation
easements, land utilized in connection therewith or acquired for such purpose,
and facilities, the acquisition, construction or installation cost of which is
wholly or partially paid by the City.



"Airport" shall mean George Bush Intercontinental Airport/Houston, Houston,
Texas, as it now exists or may be modified or expanded from time to time in the
future.



"Airport System" shall mean all airport, heliport and aviation facilities, or
any interest therein, now or from time to time hereafter owned, operated or
controlled in whole or in part by the City, together with all properties,
facilities and services thereof, and all additions, extensions, replacements and
improvements thereto, and all services provided or to be provided by the City in
connection therewith, but expressly excluding special facilities. The Airport
System currently includes the present airports of the City, known as "George
Bush Intercontinental Airport/Houston," "William P. Hobby Airport" and
"Ellington Field."



"Airport System Revenue Bonds" means the bonds, notes (including commercial
paper notes) and other obligations of the City secured by Airport System
revenues generally (but expressly excluding revenues derived from special
facilities), including the City=s Airport System Senior Lien Revenue Bonds and
Notes, Airport System Subordinate Lien Revenue Bonds and Notes and Airport
System Inferior Lien Revenue Bonds and Notes.



"Allocated Bond Amount" shall have the meaning assigned to it from time to time
in Section 6A.01(b).



"APM" shall mean the automated people mover system, the first phase of which
connects Terminals B and C and which is to be extended by the City to the
international facilities area.



"APM Maintenance Facility" shall mean any discrete offline maintenance facility
constructed for the benefit of the APM.



"Apron Areas" shall mean the apron areas for the various terminals and common
use cargo areas at the Airport, including the Terminal E Apron Area.



"Best Efforts" when used herein in connection with a party's taking of an action
or attempting to cause a specific result to occur shall mean that the party
obligated to use its Best Efforts in such regard shall use all commercially
reasonable efforts under the then applicable circumstances, as considered in
good faith by the party so obligated, to take such action or cause such result
to occur, it being agreed, however, that without limiting the generality of the
foregoing, when describing an obligation of the City, "Best Efforts" shall not
include the obligation to invoke the City's police powers or any other power or
authority derived solely from the City's status as a municipal corporation.



"Bondholders" shall mean the owners of the Bonds or the beneficial interests
therein.



"Bonds" shall mean collectively the Series 2001 Bonds and any Additional Bonds
and Refunding Bonds from time to time hereafter issued.



"Business Day" shall mean any day other than a Saturday, Sunday, or legal
holiday or the equivalent (other than a moratorium) on which banking
institutions generally in Houston, Texas or New York, New York are authorized or
required by law or executive order to close.



"Capitalized Interest Sub-Account" shall have the meaning assigned in the Trust
Indenture.



"Central FIS" shall mean a structure to be constructed by the City between
Terminals D and E for the primary purpose of processing inbound international
passengers and for related purposes as provided in the International Facilities
Agreement and the Program Definition Manual. The Central FIS shall not include
Lessee=s Central Ticketing Facility.



"City" shall mean the City of Houston, Texas, or such other agency, board,
authority, or private entity which may succeed to the jurisdiction of the City
over the Airport.



"City Amortization" shall mean the level annual charge required to recover the
net cost of a City Capital Improvement over the Useful Life of such City Capital
Improvement at the City=s Cost of Capital.



"City Capital Improvements" shall mean any improvement or asset, or series of
related improvements or assets, acquired or constructed by City at the Airport,
including without limitation any security facilities or equipment, which has a
net cost of $150,000 or more (adjusted annually for changes in the Consumer
Price Index from July 1, 1998 to a maximum of $300,000) and a Useful Life of
more than one year (but excluding facilities acquired or constructed with the
proceeds of special facility revenue bonds which are secured solely by the net
rent payable under the special facility lease for such facility and which debt
service is in fact retired in such manner, unless such facilities are
subsequently acquired by City). For the purposes of this Agreement, the net cost
of each City Capital Improvement shall be the total cost (including actual
construction costs; architectural and engineering fees, program management fees,
testing and inspection fees, construction management fees, permit fees, and
other direct or allocable fees; interest during construction; and allocable
out-of-pocket financing costs) less any grants-in-aid or similar amounts used in
financing the City Capital Improvement.



"City Charges" shall mean those charges authorized in Section 6.07. City Charges
shall also include Interim City Charges that Lessee may elect to pay under
Section 3.06.



"City International Facilities Project" shall consist of (i) the Central FIS,
(ii) the City Project Components, (iii) certain improvements to Terminal D, (iv)
a certain parking structure, (v) certain infrastructure and (vi) expansion of
the Automated People Mover, all as more fully provided in the International
Facilities Agreement and the Program Definition Manual.



"City International Ticketing Facility Components" shall mean the Terminal E
Pedestrian Bridges, the Shell for Central Ticketing Facility and Associated Ramp
and the Baggage Tunnel.



"City Operation and Maintenance Expenses" shall mean all reasonable and
necessary current expenses of City, paid or accrued, of operating, maintaining,
repairing, and administering the Airport; including, without necessarily
limiting the same, salaries and wages, fringe benefits, contractual services,
utilities, professional services, police protection services, fire protection
services, administrative expenses, the cost of materials and supplies used for
current operations, equipment, insurance premiums, the reasonable charges of any
paying agents and any other depository bank pertaining to the Airport, as well
as overhead expenses of (a) the Department (which shall be fairly allocated
among City's airport facilities in accordance with generally accepted accounting
practices) and (b) other City departments whose services are directly related or
reasonably allocable to the administration of the Airport (which shall be
determined in accordance with a City-wide administrative cost allocation plan
then in effect); provided, however, City Operation and Maintenance Expenses
shall not include any allowance for depreciation, payments in lieu of taxes,
City Capital Improvements, any charges for the accumulation of reserves for
capital replacements or charges resulting from the negligence or breach of
existing agreements by the City, its employees or contractors.



"City Project Components" shall mean those components of the Terminal E Project
being constructed and financed by the City, other than with the Bonds, which
consist of the Terminal E Apron Area, the Terminal E Fueling Facilities, the
Terminal E Pedestrian Bridges, the Terminal E Utilities, the Shell for Central
Ticketing Facility and Associated Ramp and Baggage Tunnel, all as more fully
described in Exhibits "A-5," "A-6," "A-7," "A-8,""A-9" and "A-10" of Exhibit "A"
attached hereto and by this reference made a part hereof, together with any
modifications, additions or reductions thereto approved by the Director subject
to the limitations imposed by the Trust Indenture. The City Project Components
include the City South Concourse Components and the City International Ticketing
Facility Components.



"City Project Consultant" shall mean any independent firm engaged by the City
with expertise in construction management and cost estimating for projects
similar to the Lessee Project Components.



"City South Concourse Components" shall mean the Terminal E Apron Area, the
Terminal E Fueling Facilities and the Terminal E Utilities.



"City=s Cost of Capital" shall mean (a) for City Capital Improvements financed
with Airport System Revenue Bonds, the effective interest rate on the Airport
System Revenue Bonds used to finance the particular City Capital Improvement and
(b) for City Capital Improvements financed with other Airport funds, the current
Revenue Bond Index (of 22-year+, "A" rated bonds) published daily in the Wall
Street Journal (or successor publication thereto), for the end of the latest
month preceding the calculation of the rates and charges, but no later than June
30 of the City=s fiscal year in which the City Capital Improvement is placed in
service.



"Construction Accounts" shall have the meaning assigned in the Trust Indenture.



"Construction Period" shall mean the period from the execution and delivery of
this Agreement through the date of Substantial Completion of the South Concourse
Phase, the International Ticketing Facility Phase or the entire Terminal E
Project, as the case may be. In the event Segments of Lessee Project Components
or City Project Components, as applicable, have different dates of Substantial
Completion, there shall be different Construction Periods for each Segment, with
each such Construction Period ending on the date of Substantial Completion of
the applicable Segment.



"Continental" shall mean Continental Airlines, Inc., a Delaware corporation.



"Continental Airport Use and Lease Agreement" shall mean the Use and Lease
Agreement effective as of January 1, 1998 between the City and Continental with
respect to Continental=s use of the Airport and lease of space in Terminals B
and C at the Airport.



"Costs of City Project Components" shall mean all costs of financing the
construction and acquisition of the City Project Components and the issuance of
Airport System Revenue Bonds for such purpose, including without limitation the
following:



(i) all amounts paid to design, construct, acquire, fabricate, equip and install
the City Project Components, including without limitation, all costs of utility
extensions and connections and all amounts paid under all contracts for goods,
services and facilities related thereto;



(ii) all amounts necessary to provide for work performed, material purchased or
expenditures incurred, pertaining to or in connection with the City Project
Components approved by City including, without limitation, the charges of any
architects or engineers for plans, specifications, drawings, supervision and
inspection for the City Project Components;



(iii) all expenses incurred for the review of plans, specifications and
contracts for the City Project Components and for the inspection in connection
with the construction and acquisition thereof;



(iv) the cost of any and all permits, licenses, fees, performance and payment
bonds, appraisals and insurance policies procured in connection with the
acquisition and construction of the City Project Components;



(v) legal, accounting and bond advisory, underwriting and consultant fees and
expenses, including any fees and expenses of any bond insurer and provider of
any reserve fund surety, bond rating agencies and all costs and expenses
incident to the authorization, issuance, delivery and sale of the Airport System
Revenue Bonds issued to finance the Costs of City Project Components, including
without limitation the preparation, execution, delivery and recording of any
preliminary and the final offering documents pertaining to such revenue bonds,
and any printing fees for such documents, any purchase agreements pursuant to
which such revenue bonds will be sold, all credit agreements and other documents
providing security for such bonds, the costs and fees, including legal fees,
incident to the qualification of such bonds for offer and sale under securities
laws and the preparation of any memorandum as to the eligibility of such bonds
for offer and sale and for investment under state laws if required or if
applicable;



(vi) interest accruing on Airport System Revenue Bonds during the period of
construction of the City Project Components financed with the proceeds thereof;



(vii) such other and additional fees, costs, expenses and expenditures of
whatever nature incidental or pertaining to the design, acquisition,
construction, fabrication, equipping and installation of the City Project
Components, including funding of any associated reserve fund or account, and all
other costs and expenses that may properly be capitalized as costs of the City
Project Components.



"Costs of the Lessee Project Components" or "Costs of the Special Facilities"
shall mean all costs of financing the construction and acquisition of the Lessee
Project Components or other Special Facilities, as the case may be, and the
issuance of Bonds for such purpose, including without limitation the following:



(i) all amounts paid to design, construct, acquire, fabricate, equip and install
the Lessee Project Components or other Special Facilities, including without
limitation, all costs of utility extensions and connections and all amounts paid
under all contracts for goods, services and facilities related thereto;



(ii) all amounts necessary to provide for work performed, material purchased or
expenditures incurred, pertaining to or in connection with the Lessee Project
Components or any other Special Facilities approved by City including, without
limitation, the charges of any architects or engineers for plans,
specifications, drawings, supervision and inspection for the Lessee Project
Components or Special Facilities;



(iii) all expenses incurred for the review of plans, specifications and
contracts for the Lessee Project Components or other Special Facilities and for
the inspection in connection with the construction and acquisition thereof;



(iv) the cost of any and all permits, licenses, fees, performance and payment
bonds, appraisals and insurance policies procured in connection with the
acquisition and construction of the Lessee Project Components or other Special
Facilities;



(v) legal, accounting and bond advisory, underwriting and consultant fees and
expenses, including any fees and expenses of any bond insurer and provider of
any reserve fund surety, bond rating agencies and all costs and expenses
incident to the authorization, issuance, delivery and sale of the Bonds,
including without limitation the preparation, execution, delivery and recording
of this Agreement, the Trust Indenture, any preliminary and the final offering
documents pertaining to the Bonds, and any printing fees for such documents, any
purchase agreements pursuant to which the Bonds will be sold, all credit
agreements and other documents providing security for the Bonds or the
obligations owing to the City hereunder and all other agreements and documents
involved and contemplated hereby, the costs and fees, including legal fees,
incident to the qualification of the Bonds for offer and sale under securities
laws and the preparation of any memorandum as to the eligibility of the Bonds
for offer and sale and for investment under state laws if required or if
applicable;



(vi) interest accruing on the Bonds during the period of construction of the
Lessee Project Components or other Special Facilities financed with the proceeds
thereof;



(vii) Ground Rentals and utility charges payable under Section 6.04 relating to
the Terminal E Project during the period of construction of the Lessee Project
Components or other Special Facilities financed with the proceeds of the Bonds;
and



(viii) such other and additional fees, costs, expenses and expenditures of
whatever nature incidental or pertaining to the design, acquisition,
construction, fabrication, equipping and installation of the Lessee Project
Components or other Special Facilities, including funding of the Reserve
Account, if any (as defined in the Trust Indenture), and all other costs and
expenses that may properly be capitalized as costs of the Lessee Project
Components or other Special Facilities.



"Costs of Terminal E Project" shall mean the sum of the Costs of the City
Project Components plus the Costs of the Lessee Project Components to the extent
that the same are capitalizable into the basis of the Terminal E Project in
accordance with generally accepted accounting principles.

"Department" shall mean the Department of Aviation of the City.



"Director" shall mean the Director of the Department or his designee.



"Easements" shall mean all of the easement or easements described in Exhibit "B"
attached hereto.



"Event of Default" shall mean those events so defined in Section 10.01 hereof.



"Event of Phase Termination" shall have the meaning assigned in Section 6A.06
hereof.



"Excess Reletting Proceeds" shall mean those excess proceeds of reletting either
Phase of the Terminal E Project as provided in both Section 6A.05(e) and
Section 6A.08(b).



"Fiscal Year" shall mean the City=s fiscal year, currently July 1 to June 30.



"Force Majeure" shall mean neither City nor Lessee shall be deemed in violation
of this Agreement during the period of Force Majeure if it is actually prevented
from performing any of its material obligations hereunder solely by reason of
strikes, boycotts, labor disputes, embargoes, shortage of material, acts of God,
acts of the public enemy, acts of superior governmental authority, weather
conditions, tides, riots, rebellion, sabotage, or any other circumstances for
which it is not responsible or which is not in its control; provided, however,
that these provisions shall not excuse Lessee from paying the rentals and fees
specified in Articles 6 and 6A. This relief is not applicable unless the
affected party uses Best Efforts to remove the Force Majeure as expeditiously as
possible.



"Ground Handling Services" shall mean any of the following: on and off loading
of passengers, baggage, mail or cargo; into-plane fueling; servicing aircraft
lavatories; providing ground power, potable water and preconditioned air;
cleaning the interior or exterior of aircraft; emergency maintenance of aircraft
engines and systems; and any other similar ground services.



"Ground Lease Properties" shall mean the footprint for South Concourse and those
portions of the floor space within the Central FIS and the parking facility
located east of Terminal C at the Airport known as the Terminal C-East Garage as
are required to construct the Lessee Project Components thereon or therein, all
as more fully described in Exhibit "C" attached hereto.



"Ground Rentals" shall mean the rentals to be paid directly to the City pursuant
to Section 6.06 as consideration for the Ground Lease Properties. Ground Rentals
shall also include all Interim Ground Rent that Lessee may elect to pay pursuant
to Section 3.06.



"Guaranty" shall mean the guaranty agreement dated as of August 1, 2001, from
Lessee to the Trustee guaranteeing the Series 2001 Bonds and any Additional
Bonds with respect to each Phase upon the occurrence of certain events as
described therein.



"Interest and Redemption Fund" shall mean the fund so defined in the Trust
Indenture for the collection of Special Facilities Payments and payment of the
Bonds.



"Interim City Charges" shall mean the City Charges that Lessee pays prior to
Substantial Completion of either Phase of the Terminal E Project in connection
with its use of a Segment pursuant to Section 3.06.



"Interim Ground Rent" shall mean the Ground Rentals that Lessee pays prior to
Substantial Completion of the entire Terminal E Project in connection with its
use of a Segment pursuant to Section 3.06 hereof.



"Interim Special Facilities Payments" shall mean the rentals Lessee pays prior
to Substantial Completion of either Phase of the Terminal E Project in
connection with its use of a Segment pursuant to Section 3.06(b)(iii)(x) hereof.



"International Facilities Agreement" shall mean the International Facilities
Agreement by and between Lessee and the City. Until the International Facilities
Agreement is entered into, the term shall mean those provisions pertaining to
Terminal D and the Central FIS which are contained in the Term
SheetBInternational Services Expansion Program between the City and Lessee
countersigned on December 30, 1999, and which are not inconsistent with the
provisions of this Agreement.



"International Ticketing Facility Phase" shall mean the City International
Ticketing Facility Components and the Lessee International Ticketing Facility
Components.



"Landing Fees" shall mean the landing fees payable by Lessee as provided in
Section 6.08 hereof.



"Lessee" shall mean Continental Airlines, Inc., a Delaware corporation, and its
successors and assigns as lessee hereunder.



"Lessee Central Ticketing Facility" shall mean those tenant improvements,
fixtures, equipment and related facilities in the Central FIS as described in
Exhibit "A-2" to this Agreement and as more fully provided in the Program
Definition Manual.



"Lessee International Ticketing Facility Components" shall mean Lessee Central
Ticketing Facility and Lessee=s Terminal E Baggage System Improvements.



"Lessee Loss Payment" shall have the meaning assigned in Section 6A.06.



"Lessee Project Components" shall mean the South Concourse, Lessee=s Central
Ticketing Facility, Lessee=s Terminal C-East Garage ATO Facility and Lessee=s
Terminal E Baggage System Improvements, all as more fully described in Exhibits
"A-1," "A-2," "A-3" and "A-4" of Exhibit "A" attached hereto and by this
reference made a part hereof, together with any modifications, additions or
reductions thereto approved by the Director.



"Lessee South Concourse Components" shall mean the South Concourse and the
Lessee=s Terminal C-East Garage ATO Facility.



"Lessee=s Terminal C-East Garage ATO Facility" shall mean those tenant
improvements, fixtures, equipment and related facilities in the parking facility
located east of Terminal C at the Airport known as the Terminal C-East Garage,
including walkways to connect the same with the South Concourse as described in
Exhibit "A-3" to this Agreement.



"Lessee's Terminal E Baggage System Improvements" shall mean those tenant
improvements, fixtures, equipment and related facilities in the parking facility
located east of Terminal C at the Airport known as the Terminal C-East Garage,
consisting of a baggage conveyance system to connect the same with the Lessee=s
Central Ticketing Facility as described in Exhibit "A-4" to this Agreement and
more fully provided in the Program Definition Manual.



"Outstanding" shall have the meaning assigned in the Trust Indenture.



"Phase" shall mean the International Ticketing Facility Phase and/or the South
Concourse Phase.



"Program Definition Manual" shall mean the Project Definition Manual for
International Services Expansion Program dated April 4, 2000, which was jointly
developed by the City and Lessee, as it may be amended from time to time with
the joint concurrence of the City and Lessee.



"Refunding Bonds" shall mean all refunding bonds which may be issued by the City
for the purposes set forth in Sections 4.04 hereof, and which shall be payable
from the same sources as the Bonds.



"Renewal and Replacement Fund" shall mean the fund of such name that the City is
obligated to maintain pursuant to its ordinances authorizing its Airport System
Revenue Bonds.



"Segment" shall mean any discrete, independently operable segment of the Lessee
Project Components or City Project Components as may be agreed to by Lessee and
the Director for which a date of Substantial Completion may be established as
more fully provided in Section 3.06.



"Series 1997A Bonds" shall mean the City's Airport System Special Facilities
Revenue Bonds, Series 1997A (Automated People Mover Project) in the original
principal amount of $74,200,000, the payment of which is secured by a special
facilities lease agreement with and guaranty from Lessee.



"Series 2001 Bonds" shall mean the series of Bonds to be issued pursuant to this
Agreement and the Trust Indenture, which shall be entitled the "City of Houston,
Texas, Airport System Special Facilities Revenue Bonds (Continental Airlines,
Inc. Terminal E Project), Series 2001."



"Shell for Central Ticketing Facility and Associated Ramp" shall mean those
portions of the Central FIS that encase Lessee=s Central Ticketing Facility
together with the vehicle ramp adjacent thereto, as more fully described in
Exhibit "A-9" of Exhibit "A" to this Agreement.



"South Concourse" shall mean those buildings, improvements, fixtures, equipment
and related facilities as more fully described in Exhibit "A-1" to this
Agreement and as more fully provided in the Program Definition Manual.



"South Concourse Phase" shall mean the City South Concourse Components and the
Lessee South Concourse Components.



"Special Facilities" shall mean the Lessee Project Components, all extensions,
additions, modifications and improvements thereto and all other improvements,
fixtures, equipment and facilities that, pursuant to this Agreement or any
supplement hereto or amendment hereof, are financed with any proceeds of the
Series 2001 Bonds or any Additional Bonds.



"Special Facilities Payments" shall mean the rentals payable to the Trustee on
behalf of the City pursuant to Section 6.01(a)(i) and (ii) hereof for the
purpose of being applied to the payment of the Bonds and making required
deposits to the Interest and Redemption Fund. Special Facilities Payments shall
also include any Lessee Loss Payment made by Lessee upon an Event of Phase
Termination and all Interim Special Facilities Payments that Lessee may elect to
pay pursuant to Section 3.06.



"Subsidiary" shall mean any subsidiary of Lessee that is wholly owned as of the
date hereof or that may become wholly owned provided that, during the exercise
of rights hereunder by such entity as a Subsidiary, the Lessee shall be
responsible for the actions of (including the payment of any activity fees
incurred by) any such Subsidiary until such time as Lessee notifies the City in
a writing delivered to the City that Lessee will no longer be responsible for
the actions (or activity fees) of such Subsidiary, which notice Lessee shall
have the right to give only if such Subsidiary ceases to be a wholly owned
subsidiary of Lessee, and if such notice is given, then from and after (but not
until) the date that the City approves (if at all) a partial assignment by
Lessee to such Subsidiary of the space at the Airport occupied by such
Subsidiary (along with a partial assignment of the rights utilized by such
Subsidiary in connection with its operations at the Airport) in accordance with
the provisions of Article 11 hereof, Lessee no longer shall be responsible for
the actions (or activity fees) of such Subsidiary.



The term ASubsidiary" shall also mean, for any air carrier that on or after the
date of this Agreement shall have been wholly owned by the Lessee and thereafter
shall cease to be so wholly owned, such air carrier only with respect to those
operations of such air carrier that are conducted under Lessee=s name or a
derivative of Lessee=s name, if (i) Lessee shall have agreed to be responsible
for such operations of (including payment of all related activity fees and
charges incurred by) such air carrier to the same extent as if such operations
were conducted by Lessee, which shall be evidenced by the Lessee=s execution and
delivery to the Director of an Agreement of Responsibility in substantially the
form attached hereto as Exhibit AJ@ and (ii) the air carrier shall have executed
and delivered to the Director an Acknowledgment and Reporting Agreement in
substantially the form attached hereto as Exhibit AK@.



"Substantial Completion" or "Substantially Completed" shall mean (i) with
respect to the Lessee Project Components, the date on which the Lessee Project
Components (or any Segment) shall be sufficiently completed to enable use and
occupancy for their intended purpose, as evidenced by a certificate executed by
an authorized Lessee representative, a licensed architect or another party
approved by the Director and a Certificate of Occupancy issued by the City, (ii)
with respect to the City Project Components, the date on which the City Project
Components shall be sufficiently completed to enable use and occupancy for their
intended purpose, as evidenced by a certificate executed by the Director and a
Certificate of Occupancy issued by the City and (iii) with respect to the
Terminal E Project, or either Phase thereof, the date on which both the Lessee
Project Components and the City Project Components (or in the case of a Phase
the Lessee Project Components and City Project Components within such Phase) are
so certified to be sufficiently completed to enable use and occupancy for their
intended purpose. Substantial Completion hereunder need not have the same
meaning ascribed to it in construction contracts for elements of the Terminal E
Project.



"Systems" shall mean the systems, facilities and improvements located on and
serving the Airport, including but not limited to: (a) the access roads and
other roadways serving the terminal complex; (b) the interterminal passenger
transportation system; (c) the heating, ventilation, and air conditioning (HVAC)
plant and related distribution systems; (d) the terminal building mechanical
areas and systems; and (e) the incinerators / compactors.



"Systems Costs" shall mean the total of annual City Operation and Maintenance
Expenses and annual City Amortization charges associated with each of the
Systems.



"Terminal D" shall mean the Mickey Leland International Airlines Building at the
Airport.



"Terminal E Apron Area" shall mean the apron area more fully described in
Exhibit "A-5" to this Agreement.



"Terminal E Fueling Facilities" shall mean the fueling facilities more fully
described in Exhibit "A-6" to this Agreement.



"Terminal E Pedestrian Bridges" shall mean the pedestrian bridges more fully
described in Exhibit "A-7" to this Agreement.



"Terminal E Project" or "Terminal E" shall mean collectively the Lessee Project
Components and the City Project Components.



"Terminal E Utilities" shall mean the utilities more fully described in Exhibit
"A-8" to this Agreement.



"Trust Indenture" shall mean the Trust Indenture, dated as of August 1, 2001,
together with all supplements and amendments thereto, entered into by and
between the City and the Trustee to provide for the issuance of and security for
the Series 2001 Bonds.



"Trustee" shall mean the bank designated as Trustee under the Trust Indenture,
or any successor trustee thereunder.



"Use Agreement" shall mean the Continental Airport Use and Lease Agreement
and/or any other successor use and lease agreement or other successor agreement,
howsoever denominated, between Lessee and the City, pursuant to which Lessee is
granted the right to operate its commercial air transportation business on the
Airport in consideration for its payment of landing fees and other amounts and
its agreement to abide by certain rules and regulations regarding its operations
on the Airport, and if none shall exist, subject to Section 12.15 hereof, any
such agreement between the City and any other carrier engaged in the air
passenger transportation business at the Airport, and if none shall exist with
any other carrier, then it shall mean the ordinance or ordinances of the City
regulating such matters and imposing such landing fees and other rates and
charges.



"Useful Life" shall mean the estimated period of time that a City Capital
Improvement is to be recovered through the City Amortization process. In
general, Useful Lives will be assigned to City Capital Improvements by the
Director based on generally accepted accounting principles. For purposes of
calculating rates and fees under this Agreement, improvements to the City
Project Components financed by the City through means other than Bonds will be
assigned Useful Lives of 25 years.



Section 1.02: Interpretations. All terms defined herein and all pronouns used in
this Agreement shall be deemed to apply equally to singular and plural and to
all genders. The table of contents, titles and headings of the articles and
sections of this Agreement have been inserted for convenience of reference only
and are not to be considered a part hereof and shall not in any way modify or
restrict any of the terms or provisions hereof. This Agreement and all the terms
and provisions hereof shall be liberally construed to effectuate the purposes
set forth herein and to provide for the full and timely payment of all Bonds
from time to time hereafter issued by the City, which Bonds shall be secured by
a pledge of the Special Facilities Payments payable under this Agreement. In the
event of any ambiguity contained herein, it shall not be construed for or
against any party hereto on the basis that such party did or did not author
same.



ARTICLE 2



REPRESENTATIONS



Section 2.01: Representations by the City. The City makes the following
representations as the basis for its undertakings in this Agreement:



(a) The City, as the owner of the Airport, is authorized to enter into this
Agreement and provide for the design, construction, financing, operation, use
and lease of the Terminal E Project as provided herein;



(b) The City has the power and authority to grant the Ground Lease Properties
and the Easements to the Lessee for the purposes of constructing, installing,
equipping, maintaining and operating the Lessee Project Components and other
Special Facilities;



(c) The City has the power and authority to acquire ownership and title to the
Lessee Project Components as they are constructed, installed and equipped by
Lessee on the Ground Lease Properties and the Easements, to acquire the other
Special Facilities, and to lease same to Lessee pursuant to the terms and
conditions contained herein;



(d) The City has the power and authority to issue the Bonds for the purpose of
paying the Costs of the Lessee Project Components and to pledge to the payment
of the Bonds the Special Facilities Payments payable under this Agreement and by
proper municipal action it has been authorized to execute and deliver this
Agreement;



(e) The City will cooperate with Lessee and use its Best Efforts to secure
economic inducements and incentives for its participation in the International
Facilities Agreement and the development of the Terminal E Project, subject to
allocation criteria applied at the Airport System on a consistent basis; and



(f) All representations relating to the City contained in the recitals to this
Agreement are true and correct in all material respects.



Section 2.02: Representations by Lessee. The Lessee makes the following
representations as the basis for its undertakings in this Agreement:



(a) Lessee is a corporation validly existing under the laws of the State of
Delaware; it is in good standing under its certificate of incorporation and the
laws of the State of Delaware; it is duly authorized to do business in the State
of Texas; it has the power to enter into this Agreement and the Guaranty without
violating the terms of any other agreement to which it is a party; and by proper
corporate action it has been duly authorized to execute and deliver this
Agreement and the Guaranty;



(b) Lessee will occupy and possess the Ground Lease Properties and the Easements
for the purposes and upon the terms and conditions set forth herein; it will,
subject to the City's issuance and sale of the Series 2001 Bonds, carry out, or
cause to be carried out, its obligations hereunder with respect to the
construction, installation and equipping of the Lessee Project Components
substantially in the manner herein provided, causing title to the Lessee Project
Components to vest in the City in the manner herein provided, and carry out its
obligations contained herein with respect to the occupancy, possession,
operation and maintenance of the Lessee Project Components and any other Special
Facilities for the purposes and in the manner provided herein, all subject to
the terms and conditions of this Agreement; and



(c) All representations relating to Lessee contained in the recitals to this
Agreement are true and correct in all material respects.



Section 2.03: Representations by the City and Lessee. It is the intent of the
City and the Lessee that this Agreement constitute an operating lease from the
City to the Lessee for purposes of the Lessee's financial reporting.



ARTICLE 3



LEASE AND TERM; GRANT OF EASEMENTS AND

GROUND LEASES; EXCLUSIVE AND PREFERENTIAL USE SPACE



Section 3.01: Lease of Terminal E Project. Subject to the terms and conditions
of this Agreement, the City hereby leases, lets and demises unto Lessee, and
Lessee hereby leases and rents from the City, the Terminal E Project, including
the City Project Components, the Lessee Project Components and any additional
Special Facilities.



Section 3.02: Term of Lease; Options to Extend. (a) The term of this Agreement
shall commence on August 29, 2001 and shall continue, unless sooner terminated
in accordance with this Agreement, until the later of (i) final scheduled
maturity of the Series 2001 Bonds or (ii) the earlier of (x) 25 years from the
date of beneficial occupancy of the Central FIS or (y) subject to continued
compliance with Section 8.04(b), 36 years from the first date of beneficial
occupancy of any Segment of the Lessee=s Project Components (the "Expiration
Date").



(b) Lessee shall have the option to extend the term of this Agreement for an
additional 5-year period after the Expiration Date, subject to the conditions
set forth below, upon giving written notice of such election to the Director no
later than 1 year prior to the Expiration Date. Lessee=s right to exercise such
option is subject to the following conditions with respect to the period of such
extension:



(i) For the Lessee Project Components, Lessee shall continue to pay applicable
City Charges, but in lieu of the rentals payable under Section 6.01, Lessee
shall pay an additional rental at the then-current market rate (which, to the
greatest extent permitted by federal tax laws applicable to the Bonds, shall not
exceed the overall level of rates then charged to other carriers for comparable
space in Terminal D, taking into account the different ratemaking methodology in
Terminal D) for all usable space other than public space and concession space;



(ii) All concessions located within the Lessee Project Components, and all
revenues from such concessions, shall revert to the City; provided that, during
the extended term hereof, Lessee shall be entitled to retain any concession
revenues derived from Lessee's Terminal C-East ATO Garage Facility, unless the
City elects (which the City shall have the right to do) to make the walkway
connecting such facility to the South Concourse public space (in which case
Lessee shall continue paying rentals for the remaining portion of the facility
(but shall not continue paying Ground Rentals in respect of the walkway) in the
same amount as Lessee was paying at the end of the initial term hereof for such
space (including any adjustment thereto during the extended term hereof in
accordance with Section 6.06(c) hereof); provided further that, if Lessee's use
of the South Concourse is not exclusive during the extended term hereof pursuant
to Section 3.02(b)(iii) hereof, then the City shall convert the walkway to
public use as provided above; and



(iii) If any of the gates located in the South Concourse have not met the
utilization standards which on June 1, 2001 were contained in Section 4.01C of
the Continental Airport Use and Lease Agreement (based upon the use of such
gates by Lessee, any Subsidiary and, to the extent permitted in Section 11.01,
airlines with which Lessee has a formal code-share relationship) during the
12-month period ending 13 months prior to the Expiration Date, then continued
use of those gates during the option period shall be on a preferential use basis
and not on an exclusive basis. In such an event, the preferential rights herein
provided for shall be subject to non-preferential use by other airlines as
provided in Section 4.01C of the Continental Airport Use and Lease Agreement as
in effect on June 1, 2001 (and when any such use is made by another, Lessee
shall be compensated for such use by the user thereof in an amount reasonably
acceptable to the City and Lessee).



Section 3.03: Easements and Ground Leases for Lessee Project Components. (a)
Subject to the terms and conditions contained in this Agreement, the City hereby
grants and conveys to Lessee the Ground Lease Properties for a term
corresponding to the term of Lessee=s leasehold estate in the Lessee Project
Components to be constructed and located on, in or appurtenant to such Ground
Lease Properties, including any extensions or renewals thereof. The Ground Lease
Properties shall be used solely for the purpose of constructing, equipping,
acquiring, operating and maintaining the Lessee Project Components and related
authorized purposes.



(b) Subject to the terms and conditions of this Agreement, the City hereby
grants and conveys to Lessee the Easements for a term corresponding to the term
of Lessee's leasehold estate in the Lessee Project Components to be located in
or appurtenant to such Easements, including any extensions or renewals thereof.
The Easements shall be used solely for the purpose of constructing, equipping,
acquiring, operating and maintaining the Lessee Project Components and related
authorized purposes.



(c) Subject to the terms hereof, Lessee shall have the right of reasonable
ingress to and egress from the Terminal E Project over the portions of the
Airport necessary for conducting its authorized operations in accordance with
the terms hereof, including the operation of buses between terminals, subject to
reasonable regulations promulgated by the Director.



(d) In the event the City and Lessee determine it is necessary or desirable to
amend, correct, further define or delineate, delete from or add to any
descriptions of the Ground Lease Properties and the Easements, they may do so by
a supplement or addendum hereto duly executed by the Director and an authorized
officer of the Lessee, subject to the limitations imposed by the Trust
Indenture.



Section 3.04: Condition of Lessee Project Components, Ground Lease Properties
and Easements. The Lessee has full and exclusive responsibility for ascertaining
the suitability of the Lessee Project Components, Easements, and Ground Lease
Properties for their intended use. The City makes no representations or
warranties, either express or implied, as to the condition of the Lessee Project
Components, Easements, and Ground Lease Properties for the use intended by the
Lessee. The Lessee agrees to take the Lessee Project Components, Easements, and
Ground Lease Properties in their "as-is" condition. The City acknowledges that
Lessee does not assume any responsibility, except to the extent caused by
Lessee, for any Hazardous Materials (as defined in Section 8.05C below) that
existed on the Easements or Ground Lease Properties as of the date of
commencement of the term. Within 15 days of its discovery of any such
pre-existing condition, Lessee shall notify the Director. To the extent Lessee
is not responsible for such pre-existing condition, following notification of
the Director, the City will use its Best Efforts to promptly remediate such
condition (to the extent required by applicable environmental laws, regulations
or decrees) and minimize interference with Lessee=s business operations or the
Lessee Project Components.



Section 3.05: City Right of Entry. The City may enter upon the Ground Lease
Properties, Easements and Lessee Project Components (i) except as provided in
(ii) and (iii), at any reasonable time for any purpose necessary, incidental to
or connected with the performance of Lessee's obligations hereunder, or in the
exercise of the City's governmental functions, (ii) for portions of Lessee
Project Components subject to concession agreements, upon 24 hours= notice (or
such other reasonable notice provisions which Lessee shall have previously
provided to the City) except in cases of emergency and (iii) upon the
termination or cancellation of this Agreement in accordance with the provisions
of Article 10 hereof, and such entry or reentry shall not constitute a trespass
nor give Lessee a cause of action for damages against the City; provided,
however, the City shall use all reasonable efforts to minimize any interference
or interruption with Lessee's business operations.



Section 3.06: Lessee=s Rights to Use and Occupy the Terminal E Project. Subject
to the terms of this Agreement, Lessee shall have the following rights of quiet
enjoyment with respect to the Terminal E Project during the term of this
Agreement:



(a) Prior to Substantial Completion of each Phase of the Terminal E Project,
Lessee's rights shall be limited in such Phase to those rights of ingress and
egress, and the rights to engage in all activities necessary or appropriate to
design, construct, equip and install the Lessee Project Components in such Phase
as provided in this Agreement, including without limitation Section 6A.11,
except as provided in the special provisions in subsection (b) and (c) below.



(b) Prior to Substantial Completion of either Phase of the Terminal E Project,
Lessee may elect to enjoy full rights of use and occupancy of any Segment of the
Lessee Project Components included in such Phase if all of the following occur:



(i) Substantial Completion of such Segment has occurred and notice thereof has
been given to the Trustee.



(ii) Lessee shall reasonably satisfy the Director that sufficient records exist
to establish the Cost of the Lessee Project Components allocable to such Segment
and the corresponding Special Facilities Payments and the Director shall approve
such allocation (and copies of such allocation and approval shall be delivered
to the Trustee).



(iii) Lessee agrees to pay, and pays when due, all of the following for the
period of time it uses and occupies the Segment prior to Substantial Completion
of the Phase of which it is a part:



(X) An allocable amount of the rentals payable under Section 6.01(a)(i) and (ii)
hereof (excluding for such purpose any amounts then on deposit or available to
be deposited in the Interest and Redemption Fund under the Trust Indenture
because of transfers from a Capitalized Interest Sub-Account under the Trust
Indenture) that would be payable for such period based upon the proportion that
the Cost of the Lessee Project Components allocable to the Segment bears to the
entire amount of Bonds issued for the Terminal E Project, which payments shall
be made by depositing directly with the Trustee for the account of the Interest
and Redemption Fund;



(Y) Any Ground Rent allocable to the Segment, which payments shall be made
directly to the City; plus



(Z) All City Charges allocable to the Segment, which payments shall be made
directly to the City.



(iv) Lessee confirms its obligations to pay all costs of operating and
maintaining the Segment for the period of time it occupies the Segment prior to
Substantial Completion of the Terminal E Project.



(c) Prior to Substantial Completion of either Phase of the Terminal E Project,
Lessee may elect to enjoy full rights of use and occupancy of any Segment of the
City Project Components included in such Phase if all of the following occur:



(i) Substantial Completion of such Segment has occurred;



(ii) Lessee agrees to pay, and pays when due, for the period of time it occupies
the Segment prior to Substantial Completion of the Phase which includes the
Segment all City Charges allocable to such Segment.



Section 3.07: Preferential Use of Terminal E Apron Area.



(a) Lessee is being granted preferential use of the Terminal E Apron Area, but
not exclusive use. At those times that Lessee (including any Subsidiary or
code-share airline) has no scheduled use for an aircraft parking position on the
Terminal E Apron Area and there are no other aircraft parking positions at the
Airport available for use, Lessee shall allow other scheduled or nonscheduled
airlines authorized by City to use Airport facilities to use such aircraft
parking position as circumstances and the public interest may require for
loading and unloading only, but in no event shall said use by others take
precedence over Lessee's use (including the use by any Subsidiary or code-share
airline). Lessee shall have the right to limit the duration of such usage to the
actual time required for unloading, loading, and flight service operations and
may require that such user tow off and back on to accommodate Lessee's use. When
such use is to be made of the Terminal E Apron Area, Lessee shall be properly
compensated for such use by the user of the Terminal E Apron Area based on and
in accordance with the attached Illustrative Calculation of Terminal E Apron
Area Compensation to Lessee in Exhibit "J" hereof.



(b) Lessee shall have the right to locate any number of aircraft within the
Terminal E Apron Area for the purpose of loading and unloading passengers,
baggage, cargo and mail; provided, that Lessee shall not park aircraft in such a
manner as would prohibit access, ingress, and egress to and from all aircraft
parking positions by aircraft, ramp equipment, and traffic of other airlines
permitted the use thereof in accordance with the terms hereof or would prohibit
the movement of such aircraft and ramp equipment to and from the most convenient
taxiway and terminal building.

ARTICLE 4



ISSUANCE OF SPECIAL FACILITIES BONDS; PAYMENT OF

COSTS OF THE LESSEE PROJECT COMPONENTS



Section 4.01: Issuance of Series 2001 Bonds. Subject to the terms and conditions
of this Agreement, the City shall diligently use its Best Efforts to issue, sell
and deliver the Series 2001 Bonds in amounts sufficient to pay the Costs of the
Lessee Project Components, which amounts shall be established in the Trust
Indenture. The City shall have no obligations to sell, issue or deliver the
Series 2001 Bonds if (i) there exists an Event of Default under this Agreement
by Lessee, or (ii) Lessee has not given written approval of the Trust Indenture,
or (iii) the Guaranty has not been executed and delivered to the Trustee. The
City shall not authorize the sale of the Series 2001 Bonds or enter into any
related supplement to the Trust Indenture until the terms of such Bonds and the
form of such Trust Indenture have been approved in writing by Lessee in the
manner provided in Section 12.04 hereof, including without limitation, the
assumption of all arbitrage calculation, reporting and rebate obligations and
requirements pursuant to Section 4.11 of the Trust Indenture and the affirmation
and assumption of all federal tax covenants contained in the Trust Indenture
(other than those which, by their nature, can only be satisfied by the City),
which written approval, assumption and affirmation shall be conclusively binding
upon Lessee.



Section 4.02: Issuance of Additional Bonds and Additional Obligations. (a) The
City, at the direction of Lessee, may issue Additional Bonds in amounts
sufficient to pay (i) any part of the Costs of the Lessee Project Components not
fully funded or provided for out of the proceeds of the Series 2001 Bonds, or
(ii) the Costs of the Special Facilities for any additional Special Facilities
approved pursuant to Section 5.05 hereof. The City agrees to use its Best
Efforts to issue any Additional Bonds required under clause (i) above, and the
Director shall cooperate in a reasonable manner with Lessee to request the City
to issue Additional Bonds under clause (ii) above; however, no representation is
made or assurance given or implied by the City that it will be able to sell,
issue and deliver Additional Bonds on terms and conditions satisfactory to
Lessee or that it will agree to issue Additional Bonds for any other purpose
than as set forth above. Moreover, the issuance of Additional Bonds is made
subject to the same conditions enumerated in Section 4.01 and the additional
condition that, if deemed necessary by the City, there shall have been executed
a supplement to this Agreement to provide for the manner of construction,
acquisition and payment for any additional Special Facilities to be financed
with such Additional Bonds and to provide for any other matters reasonably
deemed necessary by the City in connection with such financing. All Additional
Bonds shall be secured and payable as provided in the Trust Indenture. Upon the
issuance of any Additional Bonds, the Special Facilities Payments payable
hereunder shall automatically be increased in the amounts required to provide
for the full and timely payment of all principal, interest, redemption premiums,
Trustee charges and other related costs and expenses on all Bonds then
outstanding, including the Additional Bonds to be issued. However, the City
shall not authorize the issuance of Additional Bonds until the terms thereof and
of the supplement to the Trust Indenture relating thereto have been approved in
writing by Lessee, which written approval shall be conclusively binding upon
Lessee. Lessee hereby grants such approval in advance for the issuance of
Additional Bonds issued under Sections 6A.06 provided any such Additional Bonds
have a final maturity and amortization schedule comparable to the Series 2001
Bonds unless otherwise agreed to by the Lessee and the City.



(b) The City, without the consent or request of Lessee, shall use its Best
Efforts to issue Additional Obligations secured by reletting revenues as
provided in Section 6A.05 to finance unfunded Costs of Lessee Project Components
in a Phase for which this Agreement has terminated.



Section 4.03: Application of Proceeds; Insufficiencies. (a) Subject to the other
terms and provisions hereof, the City hereby agrees to apply the proceeds of the
Series 2001 Bonds (by depositing the proceeds into the "Construction Fund" and
other funds and accounts as established, defined and provided in the Trust
Indenture) and any Additional Bonds to pay (but only to the extent of such
proceeds) the costs of the Special Facilities financed therewith. After all
Costs of the Lessee Project Components have been funded or provided for, and the
Lessee Project Components are Substantially Completed such that the Guaranty is
in effect, any remaining surplus proceeds of the Series 2001 Bonds may be used
to pay for any costs of such other Special Facilities related to the Lessee
Project Components of the Terminal E Project as may be (subject to appropriate
TEFRA approval) made subject to this Agreement by the City and Lessee upon such
terms as they may mutually determine.



(b) Proceeds of such Bonds and deposits, if any, shall be applied first to make
any deposits required by the Trust Indenture authorizing the issuance of such
Bonds, second to pay all costs of the Special Facilities incurred on behalf of
the City, including the cost of issuance of such Bonds, and last to pay any
costs of the Special Facilities. Any proceeds of the Bonds remaining after
paying all costs of the Special Facilities shall be deposited into the Interest
and Redemption Fund as provided under the Trust Indenture.



(c) In the event proceeds of such Bonds and deposits, if any, are insufficient
to pay all Costs of the Lessee Project Components, Lessee shall have no
obligation to provide any of its own funds to cover such insufficiency, but may
request the City to issue Additional Bonds for such purpose pursuant to Article
6A.



(d) In the event it is reasonably determined at any time by the City Project
Consultant that the proceeds of the Series 2001 Bonds (and any Additional Bonds
issued for such purpose) shall be insufficient to pay all Costs of the Lessee
Project Components for which such Bonds were issued and there shall not have
been deposited into the Construction Fund amounts from any other source which,
together with other amounts therein, shall be sufficient to pay all Costs of the
Lessee Project Components, then in such event Lessee shall cooperate with the
City Project Consultant to implement any reasonable value engineering for the
Lessee Project Components (within recognized industry standards) that will
enable the Lessee Project Components to be completed within a budget prescribed
by the remaining available Bond proceeds and before the Completion Deadline,
provided that in no event shall the scope or purpose of the Lessee Project
Components be materially reduced.



Section 4.04: Refunding Bonds. Lessee reserves the right to request the City
from time to time to issue Refunding Bonds in any manner permitted by law for
the purpose of refunding any of the Bonds from time to time outstanding.
Although no representation is made or assurance given or implied by the City
that it will agree to issue such Refunding Bonds or that it will be able to
sell, issue and deliver such Refunding Bonds on terms and conditions
satisfactory to the Lessee, the City agrees to use its Best Efforts to issue
Refunding Bonds at Lessee's request provided they have a similar maturity
pattern, similar redemption features and similar security. All Refunding Bonds,
if any, shall be secured and payable as provided in the Trust Indenture, and the
Special Facilities Payments payable hereunder shall automatically be adjusted to
provide for the full and timely payment of all principal, interest, redemption
premiums, Trustee charges and other related costs and expenses on all Bonds to
be outstanding following the issuance of the Refunding Bonds. Notwithstanding
the foregoing, the City shall not authorize the sale of any Refunding Bonds or
authorize any supplement to the Trust Indenture for such purpose until the terms
of such Refunding Bonds and the supplement to the Trust Indenture are approved
in writing by Lessee in the manner provided in Section 12.04 hereof, and it is
provided further that the City's receipt of such approval shall be conclusively
binding upon Lessee.



Section 4.05: Optional Redemption of Bonds. The City agrees that at the written
request of Lessee, the City will exercise any reserved right of optional
redemption for any of the Bonds, provided that Lessee makes such request in
sufficient time as specifically set forth in the Trust Indenture to permit the
City to give any notice required by the Trust Indenture and provided further
that Lessee gives the City adequate assurances (i) that it will pay all
additional Special Facilities Payments required to provide for the payment of
the applicable redemption price for such Bonds, together with any related costs
and expenses in connection with such redemption, or (ii) that Refunding Bonds
will be issued to finance all such costs and expenses or (iii) any combination
thereof.

ARTICLE 5



DESIGN, CONSTRUCTION AND ACQUISITION OF

THE TERMINAL E PROJECT SPECIAL FACILITIES



Section 5.01: Lessee Project Components. The Lessee Project Components or any
other Special Facilities shall be designed, procured, constructed and installed
in accordance with the following provisions.



(a) Lessee shall contract for and manage the selected Lessee Project Components
design team and shall be responsible for providing all other services required
for the Lessee Project Components. Reasonable measures shall be taken to proceed
towards and achieve Substantial Completion of the Lessee Project Components in a
reasonably expeditious manner and to ensure that the firms providing
professional services for the Lessee Project Components provide adequate
resources and technical expertise to perform the design and program management
and construction management efforts successfully and in accordance with
available funding resources. Lessee agrees to use its Best Efforts to cause this
construction of the Lessee Project Components to be substantially completed by
the end of the following estimated months (it being recognized that such
substantial construction completion will not constitute Substantial Completion
of the applicable Phase until the related City Project Components of such Phase
are also Substantially Complete):



 

 

Element

Outside Substantial

Construction Completion Date

South Concourse

May 2004

Lessee=s Terminal C -

East Garage ATO Facility

May 2004

Lessee Central Ticketing Facility

December 2004

Lessee=s Terminal E

Baggage System Improvements

December 2004



Lessee shall deliver to the Trustee and the Director on or before September 1,
2002, and each September 1 thereafter until Substantial Completion of all Lessee
Project Components, a report certified by an officer of Lessee as to the status,
in the opinion of Lessee, of construction and completion of the Lessee Project
Components, including whether they are on schedule and within budget and a
description of any material variations.



(b) All plans and specifications for the design, procurement, construction and
installation of any discrete element of the Lessee Project Components or any
other Special Facilities, including any alteration or addition thereto, shall be
submitted to and receive the written approval of the Director prior to the
commencement of any such discrete element of procurement, construction,
alteration or installation. The City acknowledges that time is of the essence in
reviewing such plans and specifications and shall use its Best Efforts to review
and respond to all submissions of plans and specifications within 15 days of
receipt of design documents; provided that the City will continue its review to
the extent practical, as determined by the City, while awaiting additional
information it may have requested. The City's review and response shall be
conducted to avoid material, adverse impacts to the most recently published
construction schedule submitted to and approved by the City. It is acknowledged
that the City cannot review and respond in such a timely manner unless complete
and thorough submissions are made to the City for review. It is further
acknowledged that timely review and response by the City requires reasonable
responses by Lessee to requests of the City for additional information necessary
to complete the City's review.



(c) All such procurement, construction, alteration or installation of the Lessee
Project Components or any other Special Facilities may be made only after
obtaining any required building or construction licenses and permits, which the
City agrees to use Best Efforts to expedite or to assist in obtaining, and, in
addition to usual City inspection, shall be subject to inspection by the
Director to see that the approved plans and specifications are being
substantially followed; provided, however, that the City shall use reasonable
efforts to eliminate or avoid any interference or interruption with the
construction of the Lessee Project Components.



(d) All such procurement, construction, alteration and installation shall be
designed and carried out in accordance with the Department's Tenant Improvement
Manual, which is incorporated herein by reference and a copy of which has been
provided to Lessee, except to the extent inconsistent herewith, or as otherwise
agreed by the Director and Lessee. All such procurement, construction,
alteration or installation shall be carried out and completed substantially in
accordance with the most recently published construction schedule submitted to
and approved by the Director. Upon completion of construction, the Director
shall be provided with as-built drawings of improvements all on CADD diskette.



(e) Best Efforts shall be used to cause the Lessee Project Components or any
other Special Facilities contractors to meet the City's overall M/WBE
participation goals of 24% for design, 17% for construction and 11% for
procurement, exclusive of sole-source procurement or other exceptions as may be
provided for in City guidelines. Periodic reports shall be provided as may be
reasonably required by the Director or the City's Director of Affirmative
Action. The City shall have the right to audit compliance efforts under this
subsection throughout the term of this Agreement in the same manner as it audits
other City contractors. Best Efforts shall also be used to cause the Lessee
Project Components or any other Special Facilities contractors to meet the
City=s goal of 1% participation by firms owned by disabled persons as in effect
on the effective date of this Agreement.



(f) Lessee shall contractually require contractors for the Lessee Project
Components or any other Special Facilities to supply services and/or labor in
compliance with the City's drug free work place policy as set forth in City of
Houston Executive Order 1-31, as amended.



(g) Upon Substantial Completion of the Lessee Project Components (or any
Segment) and any other Special Facilities, (i) there shall be submitted to the
City an affidavit reasonably satisfactory to the Director certifying that the
Lessee Project Components or any Segment, as applicable (or other Special
Facilities), have been constructed in substantial accordance with the plans and
specifications approved by the Director as provided in Section 5.01(b); all
contractors, subcontractors, laborers, materialmen, architects, engineers, and
all other parties who have performed work on or furnished materials for the
construction, landscaping, fixturing and equipping the Lessee Project Components
or any Segment, as applicable (or other Special Facilities), have been paid in
full together with, when appropriate, executed and delivered releases of lien;
the Lessee Project Components or any Segment, as applicable (or other Special
Facilities), are fully equipped, furnished, and supplied and are ready for
operation; and all necessary licenses, permits, and other authorization required
as of such date have been obtained from all governmental authorities having
jurisdiction, and (ii) the architect of the Lessee Project Components or any
Segment, as applicable (or other Special Facilities), shall execute and deliver
to the City an affidavit stating that the Lessee Project Components or any
Segment, as applicable (or other Special Facilities) have been constructed and
equipped substantially in accordance with the plans and specifications referred
to in Section 5.01(b).



(h) In the event of default of any contractor or subcontractor under any
contract made in connection with the Lessee Project Components (or other Special
Facilities) or in the event of breach of warranty with respect to any materials,
workmanship, or performance guarantee, action shall promptly be initiated,
either separately or in conjunction with the City, to exhaust the remedies
against the contractor, subcontractor or supplier so in default and against the
surety for the performance of such contract, to the extent of commercial
practicability. The City shall be advised of the steps to be taken in connection
with any such default.



(i) The City shall be named as an additional insured on all insurance policies
or OCIP programs with Lessee=s contractors for the Lessee Project Components.
Additionally, Best Efforts shall be used to cause (i) the City to be
contractually protected under any indemnification provisions with such
contractors to the same extent as Lessee and (ii) all contractor warranties and
guarantees to inure to the benefit of the City as well as to Lessee.



(j) Lessee shall comply with Section 1503.703, Texas Government Code, with
respect to prevailing wages and other statutory requirements.



Section 5.02: City Project Components and City International Facilities Project.



(a) The Lessee Project Components are being undertaken by Lessee in reliance
upon the City=s commitment to design and construct the City Project Components
and the City International Facilities Project.



(b) The City represents to Lessee that the City has sufficient financial
resources to finance the cost of the City Project Components and the City
International Facilities Project through a combination of the City=s Airport
System Revenue Bonds, government grants and internally generated funds.



(c) The City agrees to use its Best Efforts to cause the City Project Components
to be designed and constructed in accordance with the Program Definition Manual
and to let contracts for and pursue construction diligently to Substantial
Completion of the City Project Components so that the construction of the City
Project Components will be substantially completed by the end of the following
estimated months (it being recognized that such substantial construction
completion will not constitute Substantial Completion of the applicable Phase
until the related Lessee Project Components of such Phase are Substantially
Complete):



 

 

Element



Terminal E Apron Area

Terminal E Fueling Facilities

Terminal E Pedestrian Bridges

Terminal E Utilities

Shell for Central Ticketing Facility

and Associated Ramp

Baggage Tunnel



 

 

 

Contract Date



January 2001

January 2001

January 2002

June 2001

January 2002



January 2002



 

 

Substantial

Construction

Completion Date



October 2003

December 2002

July 2004

March 2002

September 2003 (Shell)

January 2004 (Ramp)

July 2002

(d) The City agrees to use its Best Efforts to cause the City International
Facilities Project to be designed and constructed in accordance with the Program
Definition Manual and to let contracts for, pursue construction diligently to
Substantial Completion of the City International Facilities Project so as to
Substantially Complete and place in service the following elements of the City
International Facilities Project by the following dates:



 

Element



Central FIS



 

 

 

Contract Date



January 2002



 

Substantial

Completion Date



July 2004



(e) The City will award construction contracts for the City Project Components
and the City International Facilities Project on the basis of competitive
bidding and will take such reasonable, legally-permissible measures (such as the
inclusion of liquidated damage clauses and early completion bonuses in
construction contracts and certain "design to cost" clauses in design contracts)
as it deems necessary to reduce potential cost overruns and schedule delays. The
City shall maintain sufficient records of its expenditures on City Project
Components in order to determine the costs thereof under generally accepted
accounting principles.



Section 5.03: Inventory of Special Facilities; Replacements. Upon completion of
the Lessee Project Components, and upon the construction and acquisition of any
additional Special Facilities, the Director shall be provided with a detailed
written inventory of all furnishings, fixtures and equipment constituting a
material part of such Special Facilities, certified to the reasonable
satisfaction of the Director, which inventory shall include a complete
description of each such item or class of items of such furnishings, fixtures
and equipment including make, model and serial numbers, if any. From time to
time, upon the reasonable request by Director, such inventory shall be updated
and revised to reflect all replacements and substitutes of any such items;
provided, however, that commercially fungible items in such inventory may be
substituted for or replaced with substantially comparable items and Lessee may
take the other actions permitted in Sections 8.01 and 8.04 hereof without
notice.



Section 5.04: Title to Lessee Project Components. In consideration for the
City's issuance of Bonds to finance the Costs of the Lessee Project Components
as provided herein, the City shall acquire title to the Lessee Project
Components at the time of construction, acquisition or installation and from
time to time during construction, acquisition and installation, subject to the
terms and provisions of this Agreement and the leasehold estate herein created
and such title shall automatically vest in the City immediately upon such
construction, acquisition or installation without further notice or action. In
this regard, there shall be executed and delivered to the City the Deed and Bill
of Sale for Lessee Project Components, after completion thereof, as set forth in
Exhibit "D" and such further documentation as shall be reasonably requested by
the City to confirm and further evidence the City's acquisition of title to the
Lessee Project Components in accordance with the terms of this Agreement.



Section 5.05: Design, Construction and Acquisition of Additional Special
Facilities. (a) From time to time hereafter, Lessee may request the City to
undertake to issue Additional Bonds to finance additional Special Facilities.
The Director shall use Best Efforts to cooperate with Lessee to request the City
to provide such financing, and if consummated, then this Agreement shall be
supplemented to provide for the design, construction and acquisition of such
Special Facilities, for payment of the Costs of the Special Facilities related
to such additional Special Facilities and any other matters deemed appropriate
by the City and Lessee.



(b) It is expressly acknowledged and understood by Lessee that this Agreement
shall impose no obligation of any kind upon the City to issue or undertake to
issue any Additional Bonds to finance additional Special Facilities except for
the Best Efforts obligations set forth in Section 4.02. If the City elects not
to issue Additional Bonds for such purpose, Lessee may (but shall not be
obligated to) construct such improvements at its sole cost.



Section 5.06: Personal Property Not Constituting Special Facilities. (a)
Lessee's equipment, trade fixtures and personal property not financed with Bonds
and not constituting a replacement, repair or substitution for Special
Facilities under Section 8.04(b) may be located in Terminal E or in the Lessee
Project Components or on the Easements or Ground Lease Properties without
becoming Special Facilities and, unless the provisions of subsection (b) hereof
apply, so long as no Event of Default by Lessee has occurred and is continuing
hereunder, may be removed by Lessee provided that such removal will not damage
or impair the Special Facilities or that Lessee at its expense restores the
Special Facilities to the same or better condition than existed prior to such
removal. Any and all such equipment, trade fixtures and personal property not
removed by Lessee prior to the expiration of this Agreement, or if this
Agreement ends by early termination, within 60 days after receipt by Lessee of a
written notice issued by the Director to remove such property, shall thereupon
become a part of the land upon which it is located and title thereto shall
thereupon vest in the City, and City reserves the right to remove such property
not so removed by Lessee, and if such removal is accomplished within the 30 day
period after the expiration of this Agreement or the 60 day period referred to
above (after the early termination of the Agreement), such removal by the City
shall be at Lessee's expense.



(b) City agrees that the Director, in his discretion, and subject to approval of
the City Attorney, shall be permitted to, from time to time, execute any
agreement providing for the subordination of any statutory or constitutional
landlord's lien over any of Lessee's property (expressly excluding Special
Facilities) acquired in connection with any bona fide, third party purchase
money equipment (or other personal property) financing (whether through a sale
leaseback financing or other equipment lease financing transaction), it being
further agreed that the financing of costs expended by Lessee for the purchase
of equipment or personal property (expressly excluding Special Facilities)
within twelve (12) months prior to such financing transaction shall be
considered purchase money financing hereunder; provided, however, that such
subordination shall be limited to Lessee's property that is financed or
refinanced in such transaction and shall expressly exclude the Lessee Project
Components and all other Special Facilities.



ARTICLE 6



SPECIAL FACILITIES PAYMENTS; OTHER RENT AND CHARGES



Section 6.01: Special Facilities Payments While Bonds Outstanding. (a) Lessee
shall pay to the City, by depositing directly with the Trustee for the account
of the Interest and Redemption Fund, for so long as any Bonds remain Outstanding
within the meaning of the Trust Indenture, the following amounts at the
following times:



(i) on or before each interest and/or principal payment date on the Bonds:



(A) all interest payable on all Bonds on such date; plus



(B) all principal (if any) payable on all Bonds on such date, whether payable at
maturity or earlier redemption (regardless of whether such redemption is
optional, extraordinary or mandatory); plus



(C) all redemption premiums (if any) payable on all Bonds on such date.



(ii) immediately upon receipt of written notice from the Trustee for the Bonds
advising it that such amounts are due and payable:



(A) all unpaid principal, accrued interest and redemption premiums on all Bonds
which are declared due and payable under any extraordinary redemption or
acceleration provision in the Trust Indenture.



(iii) In addition to the above described Special Facilities Payments, there
shall be paid as additional rent (x) directly to the Trustee, all Trustee
charges and any other related costs and expenses in connection with the payment
of principal, interest or redemption premiums on the Bonds in accordance with
the Trust Indenture, (y) directly to the Trustee at such times and in such
amounts, together with amounts available therefor under the Trust Indenture, so
as to ensure compliance with the provisions of Section 148 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder,
and (z) directly to any bond insurer or other credit enhancer or provider of a
reserve fund surety, all fees, charges, reimbursements, expenses and interest
charges due in connection therewith;



provided

, however, that during the Construction Period for each Phase, Lessee's
obligations with respect to an amount of Bonds equal to the Allocated Bond
Amount for such Phase are subject to the limitations in Article 6A and, except
for (i) Interim Special Facilities Payments that Lessee elects to pay under
Section 3.06, (ii) portions of any Completion Payment made under Section 6A.06
representing interest and (iii) any Lessee Loss Payment(s) payable as provided
in Article 6A, interest on (but not principal of) an amount of Bonds equal to
the Allocated Bond Amount for such Phase during such period and all allocable
charges and payments described in clause (iii) above during such period shall be
payable directly by the Trustee from the appropriate account or subaccount for
such Phase within the Construction Fund maintained under the Trust Indenture.





(b) The Special Facilities Payments payable under subsection 6.01(a) of this
Agreement shall be reduced by the total of any amounts then on deposit in the
Interest and Redemption Fund in excess of the amount then needed for the purpose
of paying previously matured interest, principal, matured or redeemed Bonds, and
redemption premiums, if any, whether such excess amounts become available by
reason of (i) amounts deposited in the Interest and Redemption Fund from the
proceeds of the Bonds for the purpose of providing capitalized interest or
otherwise, (ii) previous overpayments of Special Facilities Payments, (iii)
surplus funds from proceeds of the Bonds deposited to the credit of such
Interest and Redemption Fund at the end of the construction and acquisition of
all of the Lessee Project Components as provided in Section 4.03(b), (iv)
interest earnings from the investment or deposit of any amounts from time to
time credited to the Interest and Redemption Fund as provided in the Trust
Indenture, or (v) any other circumstance which results in funds being properly
deposited in the Interest and Redemption Fund or in any other fund or account
held by the Trustee under the Trust Indenture that are available for such
purpose. The reductions in the Special Facilities Payments contemplated by this
subsection 6.01(b) shall be made by applying such excess amounts as a credit(s)
against the next Special Facilities Payments payment(s) due after such excess
amounts have actually become available in the Interest and Redemption Fund,
until such excess amounts are exhausted. The Trust Indenture shall require the
Trustee to calculate such reductions and furnish them to Lessee and the City in
a timely manner prior to the date on which the applicable Special Facilities
Payment is payable. In the event the Trustee fails to furnish the amount of any
such reduction, it shall not in any way affect or reduce the obligation to pay
as Special Facilities Payments the full amount provided in subsection 6.01(a)
hereof. After all Special Facilities Payments have been paid and no Bonds remain
Outstanding within the meaning of the Trust Indenture and no amounts remain due
and owing under the Trust Indenture, then, any amounts remaining in the Interest
and Redemption Fund which are paid over to the City by the Trustee shall be
deemed overpayments of Special Facilities Payments and paid over by the City to
Lessee within 30 days of their receipt by the City.



(c) For Lessee=s tax reporting purposes only, the Special Facilities Payments
payable by Lessee pursuant to this Agreement shall be allocated to each calendar
year over the term of this Agreement as set forth in Exhibit "E."



Section 6.02: Obligation to Pay Special Facilities Payments Unconditional. It is
understood and acknowledged that the Bonds will be sold to the purchasers
thereof in reliance upon the commitment to make the payments of Special
Facilities Payments provided in Section 6.01(a) above and elsewhere as provided
herein, subject only to the reductions provided in Section 6.01(b) and the
limitations in Article 6A. Accordingly, subject to the above-referenced
limitations, the obligation to make the payments of Special Facilities Payments
thus required shall be absolute and unconditional and so long as the Bonds
remain Outstanding within the meaning of the Trust Indenture, but except as
expressly provided in Article 6A, (i) there shall be no suspension or
discontinuance of any payments of Special Facilities Payments provided herein or
any offset against obligations to pay such amounts or recoupment of any amounts
so paid, and (ii) there will be no termination of this Agreement or other effort
to seek to avoid or to reduce the payment of Special Facilities Payments for any
reason, including without limiting the generality of the foregoing, termination
of the Use Agreement, failure to complete the Lessee Project Components,
voluntary or involuntary bankruptcy of the City, any Event of Default hereunder,
failure to complete the construction or acquisition of any other Special
Facilities, failure of the City to pay or cause to be paid any Costs of the
Special Facilities (but without limiting the City's obligations under Section
4.03 hereof) or any acts or circumstances that may constitute failure of
consideration, destruction or damage to or condemnation of such facilities, or
frustration of purpose, any change in the tax or other laws of the United States
of America or the State of Texas, or any political subdivision of either thereof
or any failure of the City to perform or observe any agreement, whether
expressed or implied, or any duty, liability or obligation arising out of or
connected with this Agreement. It is provided, however, that nothing contained
in this Section shall be construed to release the City from the performance of
any of the agreements on its part herein contained, and in the event the City
should fail to perform such agreement, the Lessee may, without limitation of any
other rights that the Lessee may then have, institute such actions against the
City as it may deem necessary to compel the performance thereon, to seek damages
or other relief or to restrain or enjoin forbidden acts provided that such
institution of such actions shall not result in a reduction of the payment of
Special Facilities Payments hereunder.



Section 6.03: Pledge of Special Facilities Payments. It is expressly understood
and agreed that the Special Facilities Payments payable hereunder shall be
pledged to the payment of the Bonds and amounts due under the Trust Indenture in
accordance with the Trust Indenture, and that, so long as any Bonds remain
Outstanding, such Special Facilities Payments shall be paid in the amounts and
manner herein specified. In the Trust Indenture the City shall covenant not to
permit any modification of or amendment to Section 6.01 of this Agreement or to
any other provision hereof that would have the effect of reducing, altering or
modifying the obligations to pay Special Facilities Payments contained herein or
would materially minimize, reduce or lessen the rights of the City after an
Event of Default in the payment of Special Facilities Payments or would
materially and adversely affect the security provided for the payment of the
Bonds, and no such modification or amendment hereto shall be permitted while the
Bonds remain Outstanding.



Section 6.04: Operation and Maintenance and City Charges Relating to Lessee
Project Components and Other Special Facilities. The Special Facilities
Payments, which are pledged to the payment of the Bonds under the Trust
Indenture, are intended to be a net return to the City. Accordingly, in addition
to the payment of all Special Facilities Payments hereunder, except as expressly
provided herein, following Substantial Completion of the Terminal E Project,
Lessee shall pay all of the following additional amounts with respect to the
Terminal E Project: (i) all operation and maintenance costs and expenses
applicable to the Lessee Project Components and other Special Facilities,
including, without limitation, utility costs, any insurance premiums applicable
thereto, any and all ad valorem or other property taxes lawfully levied or
assessed against the Lessee Project Components and other Special Facilities or
Lessee's leasehold estate therein, any and all lawful excise and other types of
taxes imposed on or in respect of such properties, the expenses of upkeep
thereof of every kind and character, including the repair or ordinary
restoration thereof, and every other item of expense imposed on Lessee pursuant
to Section 8.01 and other provisions of this Agreement and (ii) all water,
sewage, electricity, gas and other utility charges which may be charged to the
Lessee for the use thereof.



Section 6.05: Statistical Report. Lessee shall submit in writing to the Director
on or before the 15th day of each month the following statistical information
relative to its scheduled, nonscheduled and charter operations at the Airport
for the immediately preceding calendar month, in a format consistent with that
provided in Exhibit "I," attached hereto and by reference made a part hereof for
all purposes:



Total number of domestic enplaned and deplaned passengers, by terminal



Total number of originating and connecting passengers, by terminal



Total number of international enplaned and deplaned passengers



Total number of landings by type of aircraft and maximum gross certificated
landed weight

by type of aircraft



Total pounds of air cargo enplaned and deplaned



Total pounds of air mail enplaned and deplaned



The above statistical information shall be in addition to any other information
elsewhere herein required to be submitted by the Lessee each month for City's
use in calculating landing fees and other charges pertinent to Lessee's
operations on the Airport.



Section 6.06: Ground Rentals. (a) Lessee shall pay to the City as Ground Rentals
for the Ground Lease Properties, subject to the special provisions set forth
below, the following: (i) for the South Concourse footprint, $0.32 per square
foot per year, beginning upon the date of Substantial Completion of the Central
FIS, and escalating 15% on each succeeding fifth year anniversary thereof during
the term of this Agreement, payable monthly in advance and (ii) for the
footprint of Lessee=s Central Ticketing Facility, $0.32 per square foot
beginning upon the date of Substantial Completion of the Central FIS, and
escalating 15% on each succeeding fifth year anniversary thereof during the term
of this Agreement payable monthly in advance.



(b) Notwithstanding the foregoing, from the date of closing on the Series 2001
Bonds, until Substantial Completion of the Central FIS, the Ground Rentals
payable under 6.06(a) shall be in an amount equal to 50% of the rate set forth
above.



(c) Commencing at the time that Lessee commences construction in such area as
provided more specifically below in this Section 6.06(c), Lessee shall pay to
the City as Ground Rentals for the use of the footprint of the Lessee's Terminal
C-East Garage ATO Facility an amount equal to the product of (i) the then
average daily parking space revenues per parking space for the Terminal C
Garages (it being acknowledged that such parking revenues may increase or
decrease after the date hereof if parking rates and parking utilization increase
in the Terminal C Garages) multiplied by (ii) the number of parking spaces that
are no longer available for parking use for such reason. Lessee shall not be
required to commence paying the Ground Rental provided for in this Section
6.06(c) until the time that Lessee begins construction of its improvements in
the Lessee's Terminal C-East ATO Facility and such parking spaces are no longer
available for use. The Ground Rental payable under this Section 6.06(c) shall
initially be based on average daily parking space revenues of $9.27 per day, and
shall thereafter be adjusted annually as of July 1 based on the average daily
parking space revenues derived by the City at such time in the Terminal C
Garages (or the Terminal C-East Garage from and after the date the City is able
to determine average parking space revenues for the Terminal C-East Garage
only).



Section 6.07: City Charges. The following provisions shall apply with respect to
the various elements of City Charges payable with respect to the Terminal E
Project based upon normal Airport-wide cost allocation methodology consistently
applied on a Fiscal Year basis through December 31, 2017:



A. City Charges Allocable to Terminal E. Following the Substantial Completion of
each Phase of the Terminal E Project, Lessee shall pay the City monthly amounts
sufficient to reimburse City for:



1. Direct and indirect City Operation and Maintenance Expenses allocable to such
Phase of the Terminal E Project (other than the Terminal E Apron Area); provided
that, it is acknowledged by the City that the only direct City Operation and
Maintenance Expenses allocable to any Lessee Project Components shall be those
City Operation and Maintenance Expenses, if any, as are incurred by the City for
the sole benefit of such Lessee Project Components, such as, without limitation,
any security personnel assigned thereto.



2. City Amortization of the unamortized costs of each City Capital Improvement
allocable to such Phase (other than the Terminal E Apron Area) as of June 30,
1998 over the remaining useful life of the City Capital Improvement at the
weighted City=s Cost of Capital for all City Capital Improvements at the Airport
at that date.



3. City Amortization of the net cost of each City Capital Improvement placed in
service on or after July 1, 1998, which is allocable to such Phase of the
Terminal E Project (other than the Terminal E Apron Area).



4. Interest on the cost of land allocable to such Phase of the Terminal E
Project (other than the Terminal E Apron Area) computed at City=s historical
average City=s Cost of Capital.



5. Annual Systems Costs allocable to such Phase of the Terminal E Project.



6. Annual replenishment of the Renewal and Replacement Fund allocable to such
Phase of the Terminal E Project (other than the Terminal E Apron Area), if
necessary, as required by the City=s Airport System Revenue Bond ordinances.



B. Terminal E Apron Area Charges. Following the Substantial Completion of the
South Concourse Phase, Lessee shall pay the City monthly amounts sufficient to
reimburse the City for:



1. Direct and indirect City Operation and Maintenance Expenses allocable to the
Terminal E Apron Area.

2. City Amortization of the unamortized net cost of each City Capital
Improvement allocable to the Terminal E Apron Area (including improvements
associated with the Terminal E Fueling Facilities) as of June 30, 1998 over the
remaining Useful Life of the City Capital Improvement at the weighted City=s
Cost of Capital for all City Capital Improvements at the Airport as of that
date.



3. City Amortization of the net cost of each City Capital Improvement placed in
service allocable to the Terminal E Apron Area on or after July 1, 1998.



4. Interest on the cost of land allocable to the Terminal E Apron Area computed
at the historical average of the City=s Cost of Capital.



5. Annual Systems Costs allocable to the Terminal E Apron Area.



6. Annual replenishment of the Renewal and Replacement Fund allocable to the
Terminal E Apron Area, if necessary, as required by City's Airport System
Revenue Bond ordinance.



The annual Terminal E Apron Charges will then be calculated by dividing all of
the foregoing costs allocable to the Terminal E Apron Area by the total square
footage of pavement designated as the Terminal E Apron Area at South Concourse
and multiplied by the total square footage of such pavement for which Lessee has
preferential use rights.



C. Automated People Mover System Charges. Following the Construction Period, but
not until completion of the extension of the Automated People Mover currently
operating between Terminals B and C at the Airport (the "APM") so that it
provides service to the Terminal E Project, then Lessee shall pay the City
monthly in advance amounts sufficient to reimburse the City for APM fixed costs
and APM variable costs as follows:



1. Fixed Costs: Fixed costs shall include the costs of the guideway structures,
control system and stations. Until extended to Terminal A, the costs of guideway
structures and control systems shall be separately identified and tracked by
link, and the cost of each link shall be allocated equally (50%/50%) between the
two terminals served by the link, except for any link to an APM Maintenance
Facility, which shall be allocated entirely to the APM Maintenance Facility. The
fixed costs of each station shall be allocated to the terminal served by that
station. Fixed costs associated with the APM Maintenance Facility, power
distribution and central controls shall be allocated equally among terminals
served by the system. The APM Maintenance Facility shall be amortized over 10
years if the City reasonably determines that it is an interim facility and 25
years if the City reasonably determines that it is a permanent facility.



2. Variable Costs: Variable costs shall include City Operation and Maintenance
Expenses and annual Systems Costs allocable to the APM and amortization of the
cost of vehicles (or, in the case of the original two vehicles for the Terminal
B-C link, debt service on the Series 1997A Bonds or, if such Series 1997A Bonds
are refinanced by the City, the debt service on such refunding bonds or other
City funds allocable to those two vehicles). Until extended to Terminal A,
variable costs shall be allocated in a two-step process. First, variable costs
will be allocated to links between Terminals B and C and between Terminals C and
D/E based on the number of vehicle-trips traversed on each link. (One vehicle
moving from one terminal station to another terminal station is one
vehicle-trip. APM control systems will be designed to account for vehicle trips
by link). Second, variable costs allocable to each link will be further
allocated equally (50%/50%) between the terminals served by each link. For this
purpose, Terminals D and E will be considered a single terminal.



3. Assessment of APM Charges: APM charges will be assessed to the airlines whose
passengers use the APM in the following manner:



(a) The annual fixed and variable costs of the APM will be determined in
accordance with paragraphs C.1 and C.2.



(b) Total estimated APM costs will be allocated to terminals based on the
allocation methods described in paragraphs C.1 and C.2 above. Within any
terminal, total allocable APM costs will be further allocated to airlines based
on passengers enplaning in such terminal. Within the Terminal D/E and Central
FIS complex, 50% of APM costs will be allocated to the Central FIS and recovered
through Central FIS charges, and the remaining 50% of the costs will be
allocated based on total (international and domestic) enplaned passengers using
Terminals D and E.



(c) APM charges will be payable monthly.



D. Other Charges. Following the Construction Period, City reserves the right to
assess, and Lessee agrees to pay, reasonable charges for the use of
City-provided facilities that benefit the Terminal E Project, including but not
limited to: employee parking facilities; flight information display systems;
public address systems; and issuance of security identification badges.



E. City Charges Prior to Substantial Completion. It is agreed that prior to
Substantial Completion of each Phase of the Terminal E Project, all City Charges
allocable to the Lessee Project Components included in such Phase shall
constitute Costs of the Lessee Project Components which, except as provided in
Section 3.06, shall be payable from proceeds of the Bonds and other amounts in
the Construction Fund.



Section 6.08: Landing Fees. Commencing on the Substantial Completion of the
Terminal E Project, Lessee agrees to pay the City monthly Landing Fees on
Lessee=s total aircraft landed weight as reported under Section 6.05, which
shall be calculated as follows through December 31, 2017:



1. The following Airfield Area costs will be added:



a. Direct and indirect City Operation and Maintenance Expenses allocable to the
Airfield Area.



b. City Amortization of the unamortized net cost of each City Capital
Improvement allocable to the Airfield Area as of June 30, 1998, over the
remaining Useful Life of the City Capital Improvement at the weighted City=s
Cost of Capital for all City Capital Improvements as of that date.



c. City Amortization of the net cost of each City Capital Improvement placed in
service allocable to the Airfield Area on or after July 1, 1998.



d. Interest on the cost of land allocable to the Airfield Area computed at
City's historical average of the City=s Cost of Capital.



e. Annual Systems Costs allocable to the Airfield Area.



f. Annual replenishment of the Renewal and Replacement Fund allocable to the
Airfield Area, if necessary as required by City's Airport System Revenue Bonds
ordinances.



2. The net costs of the Airfield Area will then be calculated by subtracting
revenues from general aviation fuel flowage fees but only if and to the extent
the City=s bond counsel is of the opinion such subtraction will not affect the
tax exempt status of the City=s Airport System Revenue Bonds.



3. The Landing Fee rate will then be calculated by dividing the net costs of the
Airfield Area by the total aircraft landed weight reported by all airlines using
the Airport. The landed weight reported shall be the same as provided under the
Continental Airport Use and Lease Agreement.



The delayed effective date for Lessee=s obligation to pay Landing Fees under
this Agreement shall not affect Lessee=s obligation to pay landing fees under
the Continental Airport Use and Lease Agreement or any other agreement.



Section 6.09: Payment Provisions.



A. Security Deposit. In the event Lessee, at any time during the term of this
Agreement, fails to make any of the payments required under this Article 6 when
due (beyond all applicable notice and opportunity to cure periods), City
reserves the continuing right to require a security deposit in an amount equal
to six times Lessee's average monthly amount of rentals and fees payable under
this Agreement, during the immediately succeeding six-month period. Such
security deposit shall be provided to City by Lessee, as a letter of credit or
in such other form specified by the Director, within thirty (30) days of written
demand therefor by City and shall be held by City until Lessee has made timely
payment of all rentals and fees payable under this Agreement for a period of
twelve (12) consecutive months at which time such security deposit shall be
returned to Lessee.



B. Payment Provisions. The following provisions are not intended to apply to
Special Facilities Payments, which are payable as provided in Section 6.01 or
Article 6A.



1. Terminal E Project Rentals, Charges and Fees. All City Charges and other
rentals, charges, fees and payments payable by Lessee for the Terminal E Project
shall be due and payable on the first day of each month. Provided the City has
delivered to Lessee a schedule of monthly payments, such amounts shall be
payable monthly in advance without invoice from the City. If no such schedule
has been provided, such amounts shall be due and payable within 30 days of the
date of the invoice therefor.



2. Landing Fees. Landing fees for each month shall be due and payable without
invoice from the City on or before the fifteenth (15th) day following the last
day of the preceding month and shall be transmitted to City together with
Lessee's monthly statistical report for the month as required in Section 6.05
hereof.



3. Other Fees. All other rentals, fees, and charges required hereunder shall be
due and payable within thirty (30) days of the date of the invoice therefor.



4. Right of City to Verify Lessee's Payment. The acceptance of any payment made
by Lessee shall not preclude City from verifying the accuracy of Lessee's report
and computations or from recovering any additional payment actually due from
Lessee or preclude Lessee from later demonstrating that Lessee's report or any
invoice from the City was inaccurate and that a lesser amount was properly owed
(and to recover any such overpayment).



5. Interest on Overdue Amounts. Any payment not received within five business
days of the due date may accrue interest at the rate of 1.5% per month from the
due date until the date when full payment is made.



6. Form of Payment. Payments shall be made to the order of "City of Houston
Department of Aviation" and shall be sent to the Director's office or such other
place as may be designated by the Director from time to time. City and Lessee
shall cooperate in the development of a procedure for the electronic transfer of
funds as the preferred method of payment.



C. Mid-Year Rate Adjustments. In the event that, at any time during a Fiscal
Year, the total costs of the City allocable to the Terminal E Project, or the
Terminal E Apron Area, or the Airfield Area, or the APM, or the aggregate total
landed weight of all airlines, is projected by City to vary ten percent (10%) or
more from the estimates used in setting City Charges or Landing Fees, such rates
and charges may be adjusted either up or down for the balance of such Fiscal
Year, provided that such adjustment is deemed necessary by City. An upward
adjustment shall only be used to ensure that adequate revenues will be available
from such fees to recover the estimated total costs of the airline-supported
cost centers. For each such adjustment, City shall provide Lessee with a written
explanation of the basis for the rate adjustment(s) and will provide thirty (30)
days advance written notice before putting such adjustment(s) into effect.
Unless extraordinary circumstances warrant additional adjustments, City will
seek to limit such rate adjustments to no more than once each Fiscal Year.



D. City shall furnish Lessee by December 1 with an accounting of the costs and
expenses actually incurred, revenues and other credits actually realized
(reconciled to the audited financial statements of the Airport System), and
actual enplaned passengers and landed weights during such Fiscal Year with
respect to each of the components of the calculation of the charges, rates,
apron fee rates, and the landing fee rate in this Article 6 and shall
recalculate the rates, fees, and charges required for the Fiscal Year based on
those actual costs and revenues. If requested by an airline, City shall convene
a meeting of the airlines to discuss the calculation of the year-end settlement.



In the event that Lessee's rentals, fees, and charges billed during the Fiscal
Year were more than the amount of Lessee's rentals, fees, and charges required
(as recalculated based on actual costs and revenues), such excess amount shall
be paid in lump sum or issued as a credit to Lessee within sixty (60) days of
the calculation of such final settlement.



In the event that Lessee's rentals, fees, and charges billed during the Fiscal
Year were less than the amount of Lessee's rentals, fees, and charges required
(as recalculated based on actual costs and revenues), such deficiency shall be
billed to Lessee and payable by Lessee within sixty (60) days of the date of
invoice. However, in the event that the amount of the Lessee deficiency exceeds
$350,000, Lessee may pay the deficiency to City in equal monthly installments
without interest over the remaining months of the current Fiscal Year.



Section 6.10: Conforming Adjustments After December 31, 2017. It is the intent
of the City and Lessee that City shall charge Lessee, and Lessee shall pay to
the City, City Charges and Landing Fees after December 31, 2017 on the same
basis as such charges and fees are assessed to other airlines operating in a
similar manner at the Airport. Accordingly it is the intention of the City and
Lessee that all such provisions for City Charges, Landing Fees and their payment
should be modified to conform to such standards and practices as are generally
imposed at the Airport after such date.



Section 6.11: No Other Fees. City agrees that it will not impose any rental, fee
or charge, direct or indirect, on Lessee for the exercise and enjoyment of the
rights and privileges granted herein except those rentals, fees and charges
provided for in this Agreement, and such other rentals, fees and charges as are
mutually agreed upon by City and Lessee; provided, however, there is excepted
from this provision any and all fees and charges imposed or required by any
rule, regulation or law of any governmental authority other than City. This
provision is not intended to prevent City from making agreements concerning
rentals, fees and charges with individuals or firms providing goods or services
on the Airport who are tenants of City.



 

 

ARTICLE 6A



SPECIAL LIMITATIONS ON LESSEE=S OBLIGATIONS

DURING THE CONSTRUCTION PERIOD



Section 6A.01: Special Provisions During Construction Period. (a) The Terminal E
Project shall encompass two (2) distinct projects for accounting purposes, as
follows:



(i) The South Concourse Phase; and



(ii) The International Ticketing Facility Phase.



(b) The Lessee Project Components in both Phases shall be funded through the
issuance of a single series of Series 2001 Bonds. However, the total principal
amount of the Bonds shall be allocated between the Phases based on the relative
amounts of the estimated construction costs and capitalized interest costs (net
of expected investment earnings) of the Lessee Project Components of each Phase
and allocated costs of issuance related thereto (as to each Phase, the
"Allocated Bond Amount"). The initial Allocated Bond Amounts for the Series 2001
Bonds are set forth on Exhibit "H" attached hereto. Such initial Allocated Bond
Amounts may be adjusted upon direction to the Trustee by the City and the Lessee
as provided in the Trust Indenture. The sum of the Allocated Bond Amounts shall
always equal the aggregate original principal amount of the Series 2001 Bonds
plus any Additional Bonds. The initial Allocated Bond Amount for a Phase will be
increased by the amount of any Additional Bonds issued to Substantially Complete
the Lessee Project Components in such Phase. The Construction Fund created
pursuant to the Trust Indenture shall initially contain two sub-accounts (the
"Construction Accounts"), one for each Phase, into which the net proceeds of the
Allocated Bond Amounts for the construction of the Lessee Project Components in
each Phase shall be placed. In the event that funds remain in the Construction
Account with respect to a Phase after the Lessee Project Components in such
Phase are Substantially Completed and all Costs of the Lessee Project Components
incurred in connection therewith have been paid, such funds shall either (a) be
deposited in the Construction Account for the Lessee Project Components in the
other Phase to be used for all purposes for which funds in such Construction
Account may be used pursuant to this Agreement and the Indenture (including for
application in accordance with Section 6A.06(e)), or (b) if the Lessee Project
Components in such other Phase have been Substantially Completed without the
occurrence of an Event of Phase Termination pursuant to Section 6A.06, be used
by Lessee for any purposes permitted under this Agreement or the Indenture.



(c) It is the intention of the City and Lessee that Lessee's obligations under
this Agreement shall satisfy the requirements of Emerging Issues Task Force
("EITF") Issue No. 97-10 such that Lessee shall not be deemed the owner of any
separate Phase comprising the Terminal E Project during the Construction Period
with respect to such Phase. Toward that end, the City and Lessee have negotiated
the special provisions and limitations contained in this Article 6A, which shall
prevail and control over any other provisions of this Agreement to the contrary
during, but only during, the respective Construction Periods. However, it is
acknowledged that, at any time during the Construction Period of a Phase, and
notwithstanding any other provision in this Agreement to the contrary, Lessee
may elect, in lieu of performing any duty of Lessee set forth in this Article
6A, to irrevocably guarantee the payment of a proportionate principal amount of
each Bond (and a like proportionate amount of the interest and any premium due
on such Bond) equal to the ratio of the Allocated Bond Amount with respect to
such Phase to the aggregate principal amount of Bonds Outstanding (or, if the
Guaranty has previously become effective as to a proportionate amount of each
Bond Outstanding, then the Guaranty shall become effective with respect to the
remaining principal amount (and the allocable interest and premium, if any, due
thereon) of all Outstanding Bonds) by irrevocably declaring its Guaranty to
become immediately effective with respect to such Phase (such declaration to be
evidenced by Lessee's delivery of a certificate to such effect to the City and
the Trustee), in which case (i) any Construction Period Condemnation or Casualty
Event (as hereinafter defined) or any Event of Phase Termination (as hereinafter
defined) with respect to such Phase shall be deemed not to have occurred and
(ii) this Agreement shall continue in full force and effect with respect to such
Phase without the limitations or other provisions of this Article 6A.



(d) The Construction Period with respect to each Phase shall end upon the
Substantial Completion of such Phase. Upon the Substantial Completion of each
Phase, Lessee shall be unconditionally obligated to make Special Facilities
Payments based on the Allocated Bond Amount for that Phase, as provided in
Section 6.01, which Special Facilities Payments shall, on such date of
Substantial Completion, cease to be subject to the limitations in this Article
6A. Upon the Substantial Completion of each Phase, Lessee's Guaranty shall
become effective with respect to a proportionate amount of each Bond (and a like
proportionate amount of the interest and any premium due on such Bond) equal to
the ratio of the Allocated Bond Amount for such Phase to the aggregate principal
amount of Bonds Outstanding (or, if the Guaranty has previously become effective
as to a proportionate amount of each Bond Outstanding, then the Guaranty shall
become effective with respect to the remaining principal amount (and the
allocable interest and premium, if any, due thereon) of all Outstanding Bonds).



Section 6A.02: Insurance During Construction Period. (a) During the Construction
Period with respect to each Phase, Lessee will maintain, or cause to be
maintained, insurance as required in Article 9 hereof, including without
limitation, "all risk" builder's risk property insurance (which shall name the
City and the Trustee as additional insureds and loss payees) against physical
damage to the Lessee Project Components included in that Phase in an amount
equal to at least 100% of the full replacement cost of the Lessee Project
Components, which shall at all times not be less than the Cost of the Lessee
Project Components expended to date. Additionally, during the Construction
Period with respect to each Phase, the City agrees to maintain, or cause to be
maintained, "all risk" builder's risk property insurance (with insurers
satisfying the standards described in Section 9.04B, except that the insurers of
any such policy shall need to have a Best's rating of at least B+ as opposed to
A-) against physical damage to the City Project Components included in that
Phase in an amount equal to at least 100% of the full replacement cost of the
City Project Components, which shall at all times not be less than the Costs of
the City Project Components expended to date.



(b) During the Construction Period with respect to each Phase, all costs
incurred by Lessee with respect to the insurance policies which Lessee is
required to maintain or cause to be maintained as described above will
constitute Costs of the Lessee Project Components that are reimbursable to
Lessee out of the Construction Account for such Phase.



Section 6A.03: Indemnities for Environmental Matters during Construction Period.
During the Construction Period with respect to each Phase, Lessee will indemnify
the City for such environmental matters with respect to such Phase as are
described and agreed to in Section 8.05K of this Agreement.



Section 6A.04: Indemnities for Matters other than Environmental during
Construction Period. (a) During the Construction Period with respect to each
Phase, Lessee's indemnification of the City against costs, claims or liabilities
with respect to such Phase for matters other than environmental matters shall be
limited as provided in Section 9.01F.



(b) During the Construction Period with respect to each Phase, in reliance upon
Lessee's indemnity provided in Section 9.01, but only to the extent Lessee makes
payments to the City in respect of any claims made against the Trustee,
Bondholders, or underwriters of the Bonds, or any of them, the City will
indemnify the Trustee, Bondholders and underwriters of the Bonds against all
costs, claims or liabilities arising under any federal, state or local law, rule
or regulation relating to the ownership, construction, financing or use of the
Lessee Project Components with respect to such Phase, it being understood that
the City's obligation hereunder is limited solely and exclusively to the
proceeds of payments made to the City by Lessee as described in this Section
6A.04(b).



Section 6A.05: Condemnation or Casualty during Construction Period. (a) An event
of loss, theft, seizure, confiscation or damage to the Lessee Project Components
of a Phase through a casualty occurrence, condemnation or taking that is not
caused by the actions or failures to act of Lessee or Lessee's contractors or
subcontractors (each a "Construction Period Condemnation or Casualty Event")
during the Construction Period with respect to such Phase shall be governed by
the provisions of this Section 6A.05. In the event of a loss, theft, seizure,
confiscation or damage to the Lessee Project Components of a Phase through a
casualty occurrence that (i) is caused by the actions or failures to act of
Lessee or Lessee's contractors or subcontractors while Lessee is in control of
the Lessee Project Components of such Phase, or (ii) would have been covered
under the terms of the insurance policies that Lessee was required to maintain
hereunder but was not covered because of the failure by Lessee to maintain such
insurance, then in either case the provisions of Article 9 hereof (and not this
Section 6A.05) shall apply.



(b) In the event of a Construction Period Condemnation or Casualty Event with
respect to a Phase, the Trustee shall receive and apply any insurance or
condemnation proceeds received as provided in Section 9.05, subject to the
provisions of this Section 6A.05 concerning application of such proceeds in the
case of an Uncovered Condemnation or Casualty Event (as hereinafter defined).
Without the express written consent of the other party (which shall not be
unreasonably withheld), neither the City nor Lessee shall agree to a settlement
of a casualty insurance claim if, as a result of such settlement, the amount of
insurance proceeds together with other available amounts remaining in the
applicable Construction Account will be insufficient to fund the Substantial
Completion of the Phase which suffers the casualty in accordance with the plans
and specifications therefor (as reasonably determined by Lessee and the City).
If there are sufficient insurance or condemnation proceeds available in respect
of the loss occasioned by the Construction Period Condemnation or Casualty Event
such that, in combination with any other available amounts remaining in the
Construction Account with respect to the applicable Phase, the Lessee Project
Components can be Substantially Completed in accordance with the plans and
specifications therefor (as reasonably determined by Lessee and the City), then
the provisions of Article 9 hereof (and not this Section 6A.05) shall apply;
provided, however, that unless the City agrees otherwise, Lessee shall cause the
Lessee Project Components to be Substantially Completed in accordance with
Section 9.05(ii) hereof.



(c) In the event of any Construction Period Condemnation or Casualty Event with
respect to a Phase as a result of which the Lessee Project Components cannot be
Substantially Completed in accordance with the plans and specifications therefor
without the expenditure of funds in excess of the combined sum of the insurance
proceeds or condemnation award available in respect of, or other monies paid in
connection with, such event and any other available amounts remaining in the
Construction Account with respect to such Phase (as reasonably determined by
Lessee and the City) (such a Construction Period Condemnation or Casualty Event
being herein called an "Uncovered Construction Period Condemnation or Casualty
Event"), then, in compliance with EITF Issue No. 97-10, Lessee will not be
liable to fund any shortfall, or to pay any additional rentals or other
additional sums in respect thereof, and, unless Lessee elects that the Guaranty
become effective with respect to such Phase as provided in Section 6A.01(c)
hereof, this Agreement shall terminate with respect to such Phase upon the
occurrence of such Uncovered Construction Period Condemnation or Casualty Event
and notice to the City and the Trustee from Lessee to such effect (without in
any way affecting the effectiveness of this Agreement with respect to the other
Phase).



(d) If this Agreement terminates as to a Phase in accordance with Section
6A.05(c) hereof, then the remaining provisions of this Section 6A.05 shall apply
with respect to such Phase. If any Bonds remain Outstanding: (i) the City shall
be required to use its Best Efforts to issue Additional Obligations to fund the
costs to complete construction of the Lessee Project Components of such Phase;
(ii) the City shall (subject to the last sentence of this subsection) complete
the City Project Components of such Phase; (iii) the City shall use all monies
available in the Construction Account for such Phase under the Trust Indenture,
as a result of the issuance of such Additional Obligations or otherwise, to
complete the Lessee Project Components of such Phase, all in substantial
accordance with the original plans and specifications therefor (together with
any amendments or revisions thereto previously approved in accordance with this
Agreement); and (iv) upon the completion of such Phase (or if there are not
sufficient monies available under the Trust Indenture to complete such
construction, at such time as the City is able to lease or operate such Phase as
it then exists), the City shall undertake through the Department to (A) operate
such Phase and impose rates and charges on airline lessees and other users of
the applicable Phase or (B) lease such Phase on a net rent lease basis. In
either of the events described in subclauses (A) or (B) above, the City shall
use its Best Efforts to impose and collect rates and charges or rental rates
sufficient to produce (net of Ground Rentals for such Phase, City Charges for
such Phase and additional amounts, if any, expended by the City to Substantially
Complete the Lessee Project Components of such Phase) amounts sufficient to pay
all debt service when due with respect to an amount of Bonds represented by the
Allocated Bond Amount with respect to such Phase plus any Additional Obligations
issued for such Phase. The City hereby grants Lessee a right of first refusal in
connection with any bona fide, written offer from a third party to lease such
Phase or any part thereof (pursuant to which Lessee shall have ten days to agree
to enter into a lease on the same terms and conditions as set forth in such
offer, or in the case of any terms and conditions thereof that are not able to
be matched by Lessee, their economic equivalent). Additionally, Lessee agrees
that the City may require Lessee to lease such Phase on substantially the same
terms and conditions as this Agreement (as reasonably determined by the City)
for the remainder of what would have been the term under this Agreement, except
that the provisions of this Article 6A shall not be effective and the rental
rate shall be the fair market rental value (determined at the time by
independent appraisal). Notwithstanding the foregoing, if the City reasonably
determines that such Phase should not be completed as originally planned
(together with any amendments to the plans and specifications previously
approved in accordance with this Agreement), or if despite the use of Best
Efforts the City is unable to issue Additional Obligations to Substantially
Complete such Phase as originally planned (together with any such amendments or
revisions), then the City shall have the right in such instances to make such
changes to the design of such Phase as the City reasonably deems are necessary
or advisable; provided however, if the design of such Phase is materially
changed (it being agreed that the City may engage in reasonable value
engineering as provided for in Section 4.03(d) hereof), or if the City fails to
complete the same within three years after the date of termination of this
Agreement with respect to such Phase (as extended for Force Majeure or as
otherwise approved by the Lessee), then the Lessee shall not be obligated to
lease such Phase as above provided, but the City's obligations described in
subclauses (A) and (B) above shall continue to apply.



(e) Proceeds derived by the City from any charges and/or rents relating to such
Phase (net of Ground Rentals for such Phase and City Charges for such Phase to
the extent attributable to the period to which such charges and/or rents relate,
and additional amounts, if any, expended by the City to Substantially Complete
the Lessee Project Components of such Phase) shall be applied by the City in
accordance with the following order of priority: (i) first, to the Trustee to
the extent necessary to pay current scheduled and past-due debt service on the
Bonds and any Additional Obligations, (ii) second, to pay the City any unpaid
Ground Rentals and City Charges to the extent attributable to any period prior
to the reletting, (iii) third, any remaining amounts ("Excess Reletting
Proceeds") shall be remitted to the Trustee for the redemption of any portion of
the Bonds for which scheduled debt service payments are not required to be made
by Lessee (or if an Event of Phase Termination has occurred for both Phases, to
the full amount of all Bonds Outstanding), and (iv) fourth, after all required
remittances to the Trustee required in clause (iii) have been made, to pay the
balance to the City, to the extent all of the foregoing have been satisfied.



(f) Any Additional Obligations issued pursuant to this Section 6A.05 shall be
secured only by the reletting revenues to be received by the City as described
herein and shall not be secured by the Guaranty. Lessee hereby grants its
irrevocable, advance approval to the issuance of Additional Obligations issued
pursuant to this Section 6A.05 and shall reasonably cooperate with the City in
such regard.



(g) In the event of a Construction Period Condemnation or Casualty Event with
respect to a Phase where such Phase is incapable of being repaired because of a
condemnation or other taking described in Section 9.06 hereof, then all proceeds
payable in connection with such event with respect to the Lessee Project
Components of such Phase shall be payable to the City (which proceeds the City
shall assign to the Trustee under the Trust Indenture for deposit into the
Construction Account with respect to such Phase) and, after payment of all Costs
of the Lessee Project Components theretofore incurred, all remaining amounts in
such Construction Account shall be transferred to the Extraordinary Redemption
Account of the Interest and Redemption Fund and applied pursuant to the Trust
Indenture to redeem Bonds to the maximum extent possible and this Agreement
shall terminate with respect to such Phase.



Section 6A.06: Phase Status Certifications and Resulting Actions by Lessee. (a)
The "Initial Determination Date" shall be the date that seventy-five percent
(75%) of the initial amount deposited into the Construction Account with respect
to the Lessee Project Components in a Phase is spent. Within thirty (30) days
prior to the estimated Initial Determination Date, Lessee shall certify in
writing to the City and the Trustee, such certification to be supported by
reasonable documentary evidence thereof submitted to the City, whether in
Lessee=s reasonable judgment the Lessee Project Components (as modified based on
a value engineering process initiated by Lessee (or by the City with Lessee=s
approval) to enable Lessee to be able to make the certification hereafter
described) in such Phase can be Substantially Completed and interest can
continue to be paid when due on an amount of Bonds represented by the applicable
Allocated Bond Amount until such Phase is expected to be Substantially
Completed, with the remaining Bond proceeds on deposit in the Construction
Account with respect to the Lessee Project Components in such Phase (together
with investment earnings thereon) (such certification being a "Positive
Certification" if Continental reasonably determines that such amounts will be
sufficient for such purposes and a "Negative Certification" otherwise).



(b) If Lessee makes a Negative Certification under the circumstances set forth
in subparagraph (a) above, then Lessee may make a payment to the Trustee in an
amount up to the shortfall between (i) the Bond proceeds remaining in the
Construction Account with respect to such Phase and (ii) the estimated cost to
complete the Lessee Project Components in such Phase and pay interest on an
amount of Bonds represented by the Allocated Bond Amount until the Lessee
Project Components in such Phase are expected to be Substantially Completed (the
"Completion Amount"); the foregoing payment (a "Completion Payment"), which
shall be deemed to be "interim rent" if required by EITF 97-10, shall be paid to
the Trustee (with notice of such payment to the City) for deposit into the
Construction Account with respect to such Phase to be made available to complete
the Lessee Project Components in such Phase.



(c) If Lessee makes a Negative Certification under the circumstances set forth
in subparagraph (a) above and does not make a Completion Payment in the
Completion Amount in accordance with subparagraph (b) above within five (5) days
after the Initial Determination Date, then Lessee and the City shall use their
Best Efforts to issue Additional Bonds (and to cooperate with each other in such
regard) in an amount necessary to yield sufficient proceeds to satisfy the
Completion Amount for the Lessee Project Components in such Phase (less any
partial Completion Payment made by Lessee under subparagraph (b) above which is
not intended to be reimbursed with Proceeds of such Additional Bonds) and such
net proceeds of any Additional Bonds shall be paid to the Trustee for deposit
into the Construction Account with respect to such Phase to be made available to
complete the Lessee Project Components in such Phase. Lessee hereby grants its
irrevocable, advance approval to the issuance of Additional Bonds pursuant to
this subparagraph (c). If issued, such Additional Bonds shall be on a parity
with the Series 2001 Bonds and they shall have a final maturity and amortization
schedule comparable to the Series 2001 Bonds, unless otherwise agreed to by the
City and the Lessee.



(d) If, despite the Best Efforts of the City and Lessee, Additional Bonds have
not been issued in accordance with subparagraph (c) above, or Lessee otherwise
has not made the full Completion Payment in accordance with subparagraph (b)
above (or any combination of issuance of Additional Bonds and payment of
Completion Payment aggregating to the full Completion Amount has not occurred)
within ninety (90) days after the Initial Determination Date (as such date may
be extended by written notice to the Trustee by the City and the Lessee for up
to 60 additional days if the City has entered into a binding agreement with one
or more underwriters to issue and deliver Additional Bonds in the amount
described in Section 6A.06(c) prior to such extension) (such 90-day period, as
extended by such period of up to 60 days, the "Additional Bonds Deadline"), then
Lessee may elect to terminate this Agreement with respect to such Phase, by
paying to the Trustee in immediately available funds on any date that is prior
to the date that is five (5) days after the Additional Bonds Deadline, an amount
equal to 89.9% of the costs theretofore incurred (it being agreed that such
costs shall not be limited to only those costs actually paid at such time, and
may include costs to cancel any construction contracts), by Lessee and the City
on their respective Lessee Project Components and City Project Components of the
Phase to the extent that such costs are capitalized into the basis of the Phase
in accordance with generally accepted accounting principles, less, to the extent
required by EITF 97-10, (A) any Completion Payments previously made by Lessee
pursuant to subparagraph (b) above and not intended to be reimbursed by
Additional Bonds, (B) any interim rents paid by Lessee in respect of any Segment
of such Phase of which Lessee took early occupancy in accordance with the terms
of this Agreement, (C) any Ground Rentals theretofore paid by Lessee with
respect to such Phase and (D) any other amounts previously paid by Lessee under
any contracts with third parties relating to the approved design and
construction of the Lessee Project Components of such Phase in accordance with
this Agreement (to the extent Lessee has not been reimbursed in respect to any
of the foregoing out of the proceeds of the Bonds) (such payment to the Trustee
being the "Lessee Loss Payment" in respect of such Phase); in such event, this
Agreement shall terminate with respect to such Phase upon receipt by the Trustee
of the Lessee Loss Payment (an "Event of Phase Termination").



(e) An Event of Phase Termination with respect to one Phase shall not terminate
this Agreement with respect to the other Phase. The Lessee Loss Payment, plus
additional funds, if any, remaining in the Construction Account with respect to
such Phase after the payment of all Costs of the Lessee Project Components in
such Phase then incurred, shall be used, to the extent necessary, to redeem the
maximum amount of Bonds possible up to a principal amount of Bonds equal to the
Allocated Bond Amount with respect to such Phase. If the Lessee Loss Payment
together with other remaining funds in the Construction Account with respect to
such Phase is in excess of the amount necessary to redeem the Allocated Bond
Amount of Bonds described in the foregoing sentence, the balance shall be
retained in the Construction Account for the applicable Phase to be made
available to Substantially Complete the Lessee Project Components in such Phase.
If any funds remain in the Construction Account after the Substantial Completion
of the Lessee Project Components in such Phase, such funds shall be transferred
to the Construction Account for the other Phase to be used for all purposes for
which such Construction Account may be used hereunder or under the Trust
Indenture or, if the Lessee Project Components in the other Phase have already
been Substantially Completed, such funds shall be applied as set forth in
Section 4.7(e) of the Indenture. Notwithstanding the foregoing, if an Event of
Phase Termination has occurred as to both Phases, then prior to using any
remaining monies to complete the Lessee Project Components of the Phase as to
which the Event of Phase Termination has last occurred, all Bonds, if any, that
remain Outstanding shall first be redeemed to the extent of such remaining
monies.



(f) If Lessee does not exercise its election to cause an Event of Phase
Termination by making the Lessee Loss Payment by the date prescribed pursuant to
subparagraph (d) above, then this Agreement shall not terminate as to such
Phase, and the Guaranty shall immediately and automatically become effective
with respect to a proportionate amount of each Bond (and a like proportionate
amount of the interest and premium, if any, due on such Bond) based upon the
Allocated Bond Amount with respect to such Phase pursuant to Sections 6A.09(c)
and 6A.10.



(g) With respect to each Phase, if Lessee makes the Positive Certification set
forth in subparagraph (a) above by the Initial Determination Date or if, after
Lessee makes a Negative Certification set forth in subparagraph (a) above, the
subsequent requirements of Section 6A.06 are met after such Initial
Determination Date by virtue of Lessee's payment of the Completion Payment
pursuant to subparagraph (b) and/or the issuance of Additional Bonds pursuant to
subparagraph (c), then the provisions of this Section 6A.06 shall again be
applicable when all of the funds in the corresponding Construction Account have
been fully spent (the "Later Determination Date"), unless such Phase has been
Substantially Completed on or before such date. In applying Section 6A.06 to a
Later Determination Date, the term "Later Determination Date" shall be deemed
substituted for "Initial Determination Date" anywhere that term appears.



(h) Notwithstanding the foregoing provisions of this Section 6A.06, if on any
date during the Construction Period for either Phase, there are insufficient
funds on deposit in both the Capitalized Interest Sub-Account and the
Construction Account created under the Trust Indenture with respect to such
Phase to make full payment of interest and any principal installment when due on
an amount of Bonds represented by the Allocated Bond Amount for such Phase (a
"Potential Construction Period Bond Default Date"), then, on or before any date
that is prior to the fifth calendar day following such Potential Construction
Period Bond Default Date, Lessee shall make a Completion Payment to the Trustee
in an amount equal to or greater than such insufficiency. Alternatively, Lessee
may then elect to terminate this Agreement with respect to such Phase by paying
to the Trustee in immediately available funds the then applicable Lessee Loss
Payment for such Phase on any date that is on or prior to the fifth calendar day
following such Potential Construction Period Bond Default Date.



Section 6A.07: Redemption of Bonds after An Event of Phase Termination. The
Trust Indenture shall provide that, upon Lessee's payment of the Lessee Loss
Payment with respect to a Phase pursuant to Section 6A.06, the Trustee shall use
such Lessee Loss Payment, together with the amounts available in the Interest
and Redemption Fund and remaining amounts in the Construction Account relating
to such Phase after the payment of all Costs of the Lessee Project Components
then incurred, to redeem the maximum amount of Bonds possible, up to a principal
amount of Bonds equal to the Allocated Bond Amount with respect to such Phase.
If the Lessee Loss Payment, together with such other amounts, is in excess of
the amount necessary to redeem such maximum amount of Bonds, the balance shall
be used in accordance with Section 6A.06(e). Notwithstanding the foregoing, if
an Event of Phase Termination has occurred as to both Phases, then prior to
using any remaining monies to complete the Lessee Project Components of the
Phase as to which the Event of Phase Termination has last occurred, all Bonds,
if any, that remain Outstanding shall first be redeemed to the extent of such
remaining monies.



Section 6A.08: Actions by City Upon an Event of Phase Termination. (a) If this
Agreement terminates with respect to a Phase in accordance with Section 6A.06
hereof, then the provisions of this Section 6A.08 shall apply. If any Bonds
remain Outstanding (after application of the Lessee Loss Payment and other
available funds under the Trust Indenture as described above), then the City
shall (subject to the last sentence of this subsection) complete the City
Project Components of such Phase and shall use all monies available under the
Trust Indenture, as a result of the issuance of Additional Bonds, Additional
Obligations or otherwise, to complete the Lessee Project Components of such
Phase, all in substantial accordance with the original plans and specifications
therefor (together with any amendments or revisions thereto previously approved
in accordance with this Agreement). Upon the Substantial Completion of the
Lessee Project Components in such Phase (or if there are not sufficient monies
available under the Trust Indenture to Substantially Complete such construction,
at such time as the City is able to lease or operate such Phase as it then
exists), the City shall undertake through the Department to (A) operate such
Phase and impose rates and charges on airline lessees and other users of such
Phase or (B) lease such Phase on a net rent lease basis. In either of the events
described in subclauses (A) or (B) above, the City shall use its Best Efforts to
impose and collect rates and charges or rental rates sufficient to produce (net
of Ground Rentals for such Phase, City Charges for such Phase and additional
amounts, if any, expended by the City to Substantially Complete the Lessee
Project Components of such Phase) amounts sufficient to pay all debt service
when due with respect to an amount of Bonds represented by the Allocated Bond
Amount with respect to that Phase. The City hereby grants Lessee a right of
first refusal in connection with any bona fide, written offer from a third party
to lease such Phase or any part thereof (pursuant to which Lessee shall have ten
days to agree to enter into a lease on the same terms and conditions as set
forth in such offer, or, in the case of any terms and conditions thereof that
are not able to be matched by Lessee, their economic equivalent). Additionally,
Lessee agrees that the City may require Lessee to lease such Phase on
substantially the same terms and conditions as this Agreement (as reasonably
determined by the City) for the remainder of what would have been the term under
this Agreement, except that the provisions of this Article 6A shall not be
effective and the rental rate shall be the fair market rental value (determined
at the time by independent appraisal). Notwithstanding the foregoing, if the
City reasonably determines that such Phase should not be completed as originally
planned (together with any amendments or revisions to the plans and
specifications previously approved in accordance with this Agreement), then the
City shall have the right in such instances to make such changes to the design
of such Phase as the City reasonably deems are necessary or advisable; provided
however, if the design of such Phase is materially changed (it being agreed that
the City may engage in reasonable value engineering as provided for in Section
4.03(d) hereof), or if the City fails to complete the same within three years
after the date of termination of this Agreement with respect to such Phase (as
extended for Force Majeure or as otherwise approved by the Lessee), then the
Lessee shall not be obligated to lease such Phase as above provided, but the
City's obligations described in subclauses (A) and (B) above shall continue to
apply.



(b) Proceeds derived by the City from any charges and/or rents relating to such
Phase (net of Ground Rentals for such Phase and City Charges for such Phase to
the extent attributable to the period to which such charges and/or rents relate,
and additional amounts, if any, expended by the City to Substantially Complete
the Lessee Project Components of such Phase) shall be applied by the City in
accordance with the following order of priority: (i) first, to the Trustee to
the extent necessary to pay current scheduled and past due debt service on the
Bonds, (ii) second, to pay the City any unpaid Ground Rentals and City Charges
to the extent attributable to any period prior to the reletting, (iii) third,
any remaining amounts ("Excess Reletting Proceeds") shall be remitted to the
Trustee for the redemption of any portion of the Bonds for which scheduled debt
service payments are not required to be made by the Lessee, (iv) fourth, after
all required remittances to the Trustee required in clause (iii) have been made,
to reimburse Lessee for the amount of its Lessee Loss Payment and any Completion
Payments, and (v) fifth, to pay the balance to the City, to the extent all of
the foregoing have been satisfied.



Section 6A.09: Guaranty Trigger Event During Construction Period. A "Guaranty
Trigger Event" during the Construction Period with respect to a Phase shall
occur if:



(a) a Determination of Taxability (as defined in the Trust Indenture) with
respect to the Bonds shall occur, it being acknowledged that a Determination of
Taxability would occur only as a result of a fraudulent act, illegal act,
misapplication of funds or willful misconduct on the part of Lessee and only
after Lessee has had an adequate opportunity to contest the same through
appropriate proceedings;



(b) this Agreement shall be terminated by Lessee for any reason (other than
pursuant to this Article 6A), or by the City; provided, however, that the City
hereby agrees that it shall not terminate this Agreement during the Construction
Period for a Phase except as a result of the fraudulent act, illegal act,
misapplication of funds or willful misconduct on the part of Lessee (it being
agreed and acknowledged by Lessee that the willful violation by Lessee of the
covenants applicable to Lessee during the Construction Period as provided in
Section 6A.11 hereof shall, after notice from the City of the breach thereof and
the passage of such period of time to cure such breach as is prescribed in
Section 10.01 for comparable breaches, constitute willful misconduct on the part
of Lessee);



(c) either (i) Lessee shall elect not to make the Lessee Loss Payment with
respect to a Phase in the time period provided in Section 6A.06(d), where
applicable or (ii) where applicable, Lessee shall fail to make a Completion
Payment under Section 6A.06(h) and elect not to make the Lessee Loss Payment
with respect to a Phase in the time period provided therein;



(d) Lessee shall elect to declare the Guaranty to become effective in accordance
with Section 6A.01(c) hereof; or



(e) The date on which a Phase reaches Substantial Completion (unless this
Agreement has earlier terminated as to such Phase pursuant to this Article 6A),
as evidenced by the delivery of the certificates pertaining thereto as set forth
in this Agreement.



Section 6A.10: Results of Guaranty Trigger Event. Upon the occurrence of any
Guaranty Trigger Event (i) Lessee shall be obligated to guarantee the payment of
a proportionate amount of each Bond (and the allocable interest and premium, if
any, due thereon) equal to the ratio of the Allocated Bond Amount with respect
to the applicable Phase to the aggregate principal amount of Bonds Outstanding
(or, if the Guaranty has previously become effective as to a proportionate
amount of each Bond Outstanding, then the Guaranty shall become effective with
respect to the remaining principal amount (and the allocable interest and
premium, if any, due thereon) of all Outstanding Bonds) by having the Guaranty
become immediately effective with respect to such Phase, and (ii) the rights and
obligations of Lessee and the City with respect to such Phase under this
Agreement shall continue in full force and effect (unless this Agreement already
has been terminated with respect to such Phase in accordance with Section 6A.08
hereof), but without the benefit of any of the limitations or other provisions
contained in this Article 6A.



Section 6A.11: Covenants Applicable to Lessee during the Respective Construction
Periods. The City and Lessee agree that, until the end of the Construction
Period for a particular Phase, the only permitted use of the Lessee Project
Components of such Phase (or the Ground Lease Properties or Easements relating
to such Lessee Project Components) shall be for the purpose of designing,
constructing, equipping, and installing such Lessee Project Components.
Accordingly, the City and Lessee further agree that the only covenants hereof
that shall apply with respect to a Phase during the Construction Period for such
Phase shall be the covenants of Lessee contained within the following sections
of this Agreement: Article 5, Section 6.04(v), Section 6.06, Article 6A (and, to
the extent incorporated into Article 6A by reference, the other provisions of
this Agreement referenced therein), Section 8.02(a), Section 8.03, Section 8.04
(a) and (c), Section 8.05, and Article 12. Notwithstanding the foregoing, after
the Substantial Completion of any Segment and upon the commencement of use
thereof by Lessee for business operations, then all of the other provisions of
this Agreement, including without limitation, Section 3.06 hereof, shall become
applicable to such Segment; provided that, notwithstanding the applicability of
all other provisions of this Agreement, all of the provisions and limitations of
this Article 6A shall continue to apply and govern, and the Guaranty shall not
become effective, until all of the applicable Phase has been Substantially
Completed or until any of the other Guaranty Trigger Events as to such Phase
have occurred pursuant to Section 6A.09.

ARTICLE 7



USE OF SPECIAL FACILITIES



Section 7.01: Use of Airport. As long as it does so in accordance with the terms
and provisions hereof, Lessee, in common with all other scheduled airlines using
the Airport, may utilize the Airport (other than the exclusive space of other
tenants) and its facilities for the purpose of conducting Lessee's business of a
scheduled air carrier certificated or otherwise authorized by the United States
Government to engage in the business of commercial air transportation of
persons, property, cargo, and mail (hereinafter sometimes referred to as "air
transportation business"). The privileges granted hereby, which shall apply to
any Subsidiary of Lessee, shall include the following:



(a) The use of landing field areas, aprons, roadways, runways, taxiways, runway
and taxiway lights, beacons, facilities, equipment, improvements, services and
other conveniences for flying, landing, taxiing and takeoffs of aircraft.



(b) The landing, taking-off, flying, taxiing, towing, loading and unloading of
aircraft and other equipment used by Lessee in its operation of its air
transportation business.



(c) The repairing, maintaining, conditioning, servicing, testing, including
engine "runups" subject to Section 7.02(e) hereof, loading, unloading, parking
and storing of aircraft or other equipment of Lessee in areas on the Airport
designated by the City for such purposes.



(d) The training of personnel in the employ of or to be employed by Lessee
including employees of Lessee's contract service providers.



(e) The installation, maintenance and operation, at Lessee's expense, by Lessee
alone, or in conjunction with any other airline or airlines who are lessees at
the Airport or through a nominee, of radio, telephone, and data communications
equipment and meteorological and aerial navigation equipment and facilities in
or on the Terminal E Project leased exclusively to Lessee for use by Lessee in
the conduct of its air transportation business; provided, however, that any
exterior installations shall be subject to the prior written approval of the
Director.



(f) The selling, exchanging or disposing of gasoline, oil, grease, lubricants,
fuels, or propellants for use by Lessee in connection with the conduct of its
air transportation business (in compliance with existing laws and any applicable
agreement therefor).



(g) The purchasing or otherwise obtaining of services or personal property of
any nature including aircraft, engines, accessories, gasoline, oil, greases,
lubricants, fuels, propellants, food, beverages, and other equipment or supplies
necessary to Lessee in the conduct of its air transportation business and in the
exercise of its rights and privileges herein granted and in the discharge of the
obligations herein imposed upon Lessee.



(h) The installing, maintaining, and operation, without cost to City, by Lessee
alone or in conjunction with any other airline lessee or lessees on the Airport,
of communication systems between suitable locations in the terminal area,
subject to the approval of the Director as to location of the installation of
said system.



(i) The transporting, directly or through a nominee of Lessee's choice, of
Lessee's employees, passengers, cargo, property (including baggage) and mail to,
from and at the Airport.



(j) Subject to the prior written approval of the Director, the installation and
maintenance at Lessee's expense, in the Terminal E Project or under its control,
of advertising or identifying signs representing its business. Such signs shall
be uniform in size, type and location as approved by the Director and shall be
consistent with published Department of Aviation signage criteria.



(k) The conduct of any other operation or activity that is necessary for or
related to Lessee's air transportation business, subject to the provisions of
Section 7.02 hereof.



(l) Lessee may contract for, or receive from other airlines serving the Airport
or other companies, Ground Handling Services for Lessee's aircraft, provided
that Lessee provides advance written notice to the Director (or his designated
representative) of such arrangements and uses reasonable efforts to ensure that
such other airline or other company shall have entered into an operating permit
or agreement or other similar contract with City prior to commencing Ground
Handling Services with Lessee.



(m) Lessee may provide Ground Handling Services to aircraft of other airlines
using the Airport provided that Lessee provides advance written notice to the
Director (or his designated representative) of such arrangements and uses its
best efforts to ensure that such other airline has entered into an operating
permit or agreement or similar contract with City prior to conducting its
operations at the Airport. Lessee's insurance, as required in this Agreement,
shall provide insurance coverage for such Ground Handling Services.



Section 7.02: Limitations of Use of Airport. (a) Use of Facilities. Lessee shall
not knowingly permit any act or omission at or about the Airport that may
interfere with the effectiveness or accessibility of the drainage and sewage
system, electrical system, heating and air conditioning system, fire protection
system, sprinkler system, alarm system, fire hydrants and hoses, and security
systems, if any, installed or located on or within the Ground Lease Properties,
the Special Facilities, the Lessee Project Components or the Airport.



(b) Insurance Requirements Compliance. Lessee shall not knowingly permit any act
upon the Airport that will invalidate or conflict with any fire or other
casualty insurance policies (copies of which, together with premium schedules,
shall be furnished to Lessee on request) covering the Airport or any part
thereof.



(c) Waste Disposal. Lessee shall not dispose of or knowingly permit disposal of
any waste material taken from or products used (whether liquid or solid) with
respect to its aircraft into the sanitary or storm sewers at the Airport unless
such waste material or products shall first be properly treated by equipment
installed for that purpose or otherwise disposed of pursuant to law. In addition
to obtaining approval from the governmental agencies regulating equipment and
disposal described in this paragraph, Lessee shall also obtain the approval of
the Director. All such disposal shall comply with regulations of the United
States Department of Agriculture and shall be in compliance with Section 8.03B
of this Agreement.



(d) Flammable Liquids. Lessee shall not keep or store, during any 24-hour
period, flammable liquids within the enclosed portion of the Ground Lease
Properties or Special Facilities in excess of Lessee's working requirements
during said 24-hour period, except in storage facilities especially constructed
for such purposes in accordance with standards established by the National Board
of Fire Underwriters and approved by a governmental agency with authority to
inspect such facilities for safety compliance. Any such liquids having a flash
point of less than 100EF shall be kept and stored in safety containers of a type
approved by the Underwriters Laboratories.



(e) Engine Runups. Lessee shall perform aircraft engine runups only at locations
and during time periods approved in writing in advance by the Director.



(f) Other. Lessee's use of the Airport shall be limited to activities directly
connected to the transportation of passengers, persons, property, cargo and mail
by air, and, except as permitted herein, Lessee shall not enter into activities
which compete with City in City's development of any revenue from Airport
passengers, tenants, and other users. However, it is the intent of the foregoing
that Lessee shall be permitted to continue to conduct any activity that Lessee
was currently conducting as of July 1, 1996.



(g) Public Access Rights Protected. To the extent that Lessee=s Central
Ticketing Facilities or other Special Facilities overlie, adjoin or abut space
designated as public space in the International Facilities Agreement, then such
Special Facilities shall not be used or occupied by Lessee in any way that would
impede or prevent public access to or enjoyment of such overlaid, adjoining or
abutting public space as provided in the International Facilities Agreement.



(h) Additional Public Access Rights Protected. To the extent that Lessee=s
Terminal E Baggage System Improvements or other Special Facilities overlie,
adjoin or abut space designated as public space or leased to any other lessee
under any use agreement or other use and lease agreement relating to Terminal C,
then such Special Facilities shall not be used or occupied by Lessee in any way
that would impede or prevent public access to or enjoyment by any other Terminal
C lessee of such overlaid, adjoining or abutting space as provided in such use
agreement or other agreement.



Section 7.03: Rights to Concessions. (a) Lessee shall derive the financial
benefit of all "inside concessions" (as hereinafter defined) in the South
Concourse and within Lessee=s Central Ticketing Facility. Lessee shall also
derive the financial benefit from any advertising concessions and with the
Director=s approval any other inside concessions in Lessee=s Terminal C East
Garage ATO Facility. All other concession rights within the Terminal E Project
are retained by the City. At Lessee=s option, either (i) the City will award
concession privileges and manage concession operations and then credit to the
order of the Lessee (subject to any applicable provisions of Section 6.01) the
revenues derived from those concessions (less any incremental costs associated
with managing the concessions) or (ii) Lessee may award the concession
privileges directly and manage concession operations subject to the City=s
current policies with respect to M/WBE participation, "street pricing", badging
and hours of operation. The City agrees not to enter into future concession
agreements that would limit or restrict the foregoing option. For purposes
hereof, the term "inside concessions" includes food/beverage, news/gifts, other
retail, duty-free merchandise, telephones, advertising and other miscellaneous
concessions, but shall not include "outside concessions" such as parking, rental
cars and ground transportation.



(b) In that portion of the Central FIS area immediately outside of Lessee=s
Central Ticketing Facility as shown in Exhibit F, Lessee shall operate all
concessions provided that (i) all such concessions reasonably conform to a theme
or program selected by Lessee (it being agreed though that the specific
concessions shall be selected by the City), (ii) such concessions are operated
at a level comparable with those in the South Concourse and (iii) all revenues
(net of reasonable fees and charges contracted to be retained by the third party
developer and/or manager thereof) derived from such concessions are paid to the
City. Additionally, the City and Lessee agree that no duty free concession shall
be located in the Central FIS, except that the City may locate a duty-free
concession in the in-transit lounge.



(c) Except as expressly provided above, the City shall retain all concession
rights in the Terminal E Project.



Section 7.04: Special Provisions with respect to South Concourse; Relationship
with Terminal D. (a) The City and Lessee agree that Lessee (and its
Subsidiaries) shall have the right of preferential use (defined in the
Terminal D Assignment Policy as APreferential Gate Use@) of Terminal D, Gates 1,
2 and 3, as well as the right to use, on a restricted priority basis after
Substantial Completion of the Central FIS, three other narrow body aircraft
gates in Terminal D as provided in Subsection 7.04(c); provided that, as a
condition to the enjoyment of such use rights during peak periods of
international aircraft demand, Lessee shall (i) fully utilize Terminal D,
Gates 1, 2 and 3 for arriving international flights during peak periods of
international aircraft demand, and (ii) for its gates in the South Concourse,
following Substantial Completion of the Central FIS and the planned renovation
of Terminal C (currently scheduled for completion in December 2004, give
priority to Lessee=s and its Subsidiaries= arriving international flights during
peak periods of international aircraft demand at its gates in the South
Concourse (except for those gates needed to accommodate aircraft operations
displaced from Terminal C as a result of the 490D renovation project, which is
expected to be completed by December 2004).



(b) In Section 11.01, Lessee is granted certain rights to sublet and provide
Ground Handling Services in Terminal E, subject to the limitations contained
therein and herein. Lessee agrees that, without the Director=s prior written
consent, it shall not provide Ground Handling Services or sublet space in the
South Concourse (i) to any domestic airline with which Lessee does not have a
formal code share relationship or (ii) to any foreign flag code-share airline
during any period that the Agreed Terminal D Utilization Standard is applicable
but is not achieved. The term "Agreed Terminal D Gate Utilization Standard"
shall be applicable following completion of the planned renovation of Terminal C
(currently scheduled for completion in December, 2004), and shall mean an
average daily utilization of Terminal D by Lessee and any Subsidiary of 20
aircraft departures and 20 aircraft arrivals (as measured by the self reporting
forms submitted monthly by Lessee and such Subsidiaries to the Houston Airport
System), which shall be reduced by 1/6 for each of the three narrow body gates
in Terminal D for which Continental relinquishes its "restricted priority basis"
rights at the request of the City as provided in subsection (c) below.

(c) After Substantial Completion of the Central FIS, three of Gates 4 through
12, including Gates 4A and 6A in Terminal D (classified as narrow body aircraft
gates), will be assigned to Lessee on a restricted priority gate use basis
(defined in the Department=s Terminal D Assignment Policy as "Restricted
Priority Basis") for international arrivals. The specific three gates will be
designated by the Department in a manner that maximizes the use of all gates
consistent with the allocation concepts and processes defined in the Terminal D
Assignment Policy. However, Lessee agrees to relinquish its restricted priority
basis rights to any of such gates upon 60 days written request from the Director
that the gate be relinquished for use by another airline or airlines if there
are no other gates available in Terminal D for use by any such airline at the
required time.



Section 7.05: Right to Lease to United States Government. During time of war or
national emergency, City shall have the right to lease the Airport landing area
or any part thereof to the United States Government for use by the Armed Forces
and, if any such lease is executed, the provisions of this Agreement insofar as
they are inconsistent with the provisions of the lease to the Government shall
be suspended; however, such suspension shall not extend the term of this
Agreement or relieve Lessee of its obligation to pay Special Facilities
Payments. If, as a result of any such lease, the rights or duties of Lessee
hereunder are materially affected, then Lessee shall receive an equitable rental
adjustment (except that its obligation to pay Special Facilities Payments will
not be affected in any way).



ARTICLE 8



LESSEE'S OBLIGATIONS AND CONDITIONS TO

LESSEE'S USE OF SPECIAL FACILITIES



Until Substantial Completion of each Phase of the Terminal E Project, the
provisions in this Article (other than those contained in Section 8.04) shall be
subject to the limitations contained in Article 6A with respect to such Phase.
In the event of a conflict between this Article and Article 6A, the terms of
Article 6A shall control.



Section 8.01: Maintenance of Special Facilities and Terminal E Apron Area at
Lessee's Expense. Subject to the other terms of this Agreement, Lessee shall
throughout the term of this Agreement assume the entire responsibility, cost and
expense for the operation and all repair and maintenance whatsoever of the
Special Facilities, whether such repair or maintenance be ordinary or
extraordinary, structural or otherwise. Additionally, without limiting the
generality of the foregoing, Lessee shall:



(a) Maintain at all times the Special Facilities in a good state of repair and
preservation, excepting ordinary wear and tear and obsolescence in spite of
repair.



(b) Replace or substitute any furnishings, fixtures and equipment constituting a
part of the Special Facilities which are reasonably considered by the Director
to have become inadequate, worn out or unsuitable with furnishings, fixtures and
equipment having a value at least as great as the original value of the
furnishings, fixtures and equipment replaced or substituted; provided, however,
that unencumbered title (free of all liens) to all replacement or substitute
furnishings, fixtures and equipment, unless removable by Lessee in accordance
with Section 5.06 hereof, automatically shall vest in the City as provided
herein.



(c) Keep at all times, in a clean and orderly condition and appearance, the
Special Facilities which are open to or visible by the general public.



(d) Lessee shall perform or cause to be performed such cleaning of the Terminal
E Apron Area as shall be necessary to keep it in a clean, neat and orderly
condition free of foreign objects and shall periodically on an as-needed basis
remove grease, oil and fuel spills caused by Lessee with ramp scrubbing
equipment and repair any foreign object damage.



Section 8.01A: Maintenance of City Project Components and APM.



(a) Lessee Project Components. For the Lessee Project Components, the City shall
have no maintenance obligations.



(b) Terminal E Apron Area. City shall provide structural maintenance for the
Terminal E Apron Area.



(c) City Project Components. City agrees to operate, maintain, keep in good
repair and make any necessary replacements of the City Project Components in
accordance with the practices of a reasonably prudent airport operator.



(d) Certain Public Areas of Terminal E. If the term of this Agreement is
extended pursuant to Section 3.02(b), the City will operate, maintain and keep
in good, sanitary and neat condition and repair the public areas of the Terminal
E Project (except for those areas therein leased to others for their exclusive
use) and all additions, improvements and facilities now or hereafter provided by
City at or in connection with the terminal buildings and for common use by all
lessees and the public, excepting any improvements or facilities constructed or
installed by Lessee, either individually or jointly with others, and those that
Lessee has agreed under the provisions hereof to operate or maintain as
aforesaid. City will keep the roof, structure and utility systems of the
terminal buildings in good repair. City will keep the public areas in and around
the terminal buildings adequately supplied, equipped and furnished to
accommodate the public using same and will operate and maintain directional
signs in said public areas, including by way of example, but not by way of
limitation, signs indicating the location in the terminal buildings of public
facilities provided by City on the Airport. City will use reasonable efforts to
provide (1) sufficient heat and air conditioning to those areas on the Airport
equipped for such service; (2) illumination and drinking water in the public
areas in the terminal buildings; (3) adequate lighting for the public vehicular
parking facilities and aircraft apron; and (4) such janitorial and cleaning
services as necessary to keep the public areas of the terminal buildings and
areas adjacent thereto in a reasonably presentable and usable condition at all
times.



(e) Automated People Mover System. Upon extension of the APM to serve the
international facilities area, the City shall purchase, acquire, and/or assume
Lessee's leasehold obligations for the Terminal B-C Link of the APM with respect
to the Series 1997A Bonds and shall take over operating control of the APM and,
unless otherwise mutually agreed, assume such responsibility for operating and
maintaining the APM and use its best efforts to cause the APM to be operated so
as to provide the same or substantially similar levels of service (based on
frequency and capacity) to the international facilities area as was provided to
Terminals B and C prior to such date.



(f) Insurance. Following Substantial Completion of the City Project Components
for each Phase, such City Project Components will be insured by the City under a
policy of fire and extended coverage insurance to the extent of not less than
80% of the insurable value of such property if such coverage is available.
Insurance proceeds received on account of the damage to or destruction of such
property will be applied by the City to the repair, construction or replacement
of such damaged or destroyed property. Premiums paid by the City for such
insurance will constitute City Operation and Maintenance Expenses.



Section 8.02: Taxes, Charges, Utilities, Liens. (a) Lessee shall pay all taxes
that may be levied, assessed or charged upon the Special Facilities or Lessee's
leasehold estate therein by the State of Texas or any of its political
subdivisions or municipal corporations, and shall obtain and pay for all
licenses and permits required by law. However, Lessee shall have the right to
contest, in good faith, the validity or application of any such tax, license or
permit and shall not be considered in default hereunder as long as such contest
is in progress and diligently prosecuted. City agrees to cooperate with Lessee
in all reasonable ways in connection with any such contest other than a contest
of any tax, permit or license of the City.



(b) Lessee shall pay for all water, heat, electricity, chilled water, sewer
rents and other utilities to the extent that such utilities are furnished to the
Special Facilities other than those provided pursuant to (and for which Lessee
pays, or is not required thereunder to pay for such items) the Use Agreement.



(c) Lessee shall neither cause or permit any laborers, mechanics, builders,
carpenters, materialmen, contractors, or other liens or encumbrances (including
judgment and tax liens) against the Special Facilities or any City property by
virtue of the construction, repair or replacement of the Special Facilities;
provided, however, that Lessee may at its own expense in good faith contest the
validity of any alleged or asserted lien and may permit any contested lien to
remain unsatisfied and undischarged during the period of such contest and any
appeal therefrom unless by such action any part of the Special Facilities may be
subject to a material risk of loss or forfeiture, in any of which events such
lien shall be promptly satisfied or bonded around in accordance with Texas law.



Section 8.03: Compliance with Airport Rules and Regulations and Law;
Nondiscrimination.

A. Rules and Regulations. From time to time the Director may adopt and enforce
rules and regulations with respect to the occupancy and use of the Airport, its
services and facilities, by persons, vehicles, aircraft and equipment that in
his opinion will reasonably ensure the safe, efficient, and economically
practicable operation thereof and provide for the safety and convenience of
those using the Airport, and to protect the Airport and its facilities and the
public from damage or injury resulting from operations on, into and from the
Airport. Lessee agrees to observe and obey any and all rules and regulations as
are currently in place and as may be reasonably established from time to time,
and to require its officers, agents, employees, contractors, and suppliers, to
observe and obey the same. City reserves the right to deny access to the Airport
or its facilities to any person, firm or corporation that fails or refuses to
obey and comply with such rules and regulations. Such rules and regulations of
City will not be inconsistent with the terms of this Agreement or with valid
rules, regulations, orders and procedures of the Federal Aviation Administration
or any other government agency duly authorized to make or enforce rules and
regulations for the operation of the Airport and the operation of aircraft using
the Airport. Lessee at all times shall be furnished (at the notice address
provided herein and to Lessee's on-Airport manager) a current copy of any such
City rules or regulations and any amendments thereto, and Lessee reserves the
right to contest any such rules and regulations which it believes to be
unreasonable.



B. Compliance with Law.



1. General. Lessee shall not use the Airport or any part thereof, or knowingly
permit the same to be used by any of its employees, officers, agents,
subtenants, contractors, invitees, or licensees for any illegal purposes and
shall, at all times during the term of this Agreement, comply with all
applicable regulations, ordinances, and laws of the City, the State of Texas, or
the Federal Government, and of any governmental bodies which may have
jurisdiction over the Airport. Nothing in this Section 8.03B shall modify the
provisions of Section 8.03A or limit Lessee's rights thereunder.

2. Compliance with Statutes, Ordinances and Regulations. At all times during the
term of this Agreement, Lessee shall, in connection with its activities and
operations at the Airport:



a. Comply with and conform to all applicable present and future statutes and
ordinances, and regulations promulgated thereunder, of all Federal, State, and
other government bodies of competent jurisdiction that apply to or affect,
either directly or indirectly, Lessee or Lessee's operations and activities
under this Agreement. Lessee shall comply with all applicable provisions of the
Americans with Disabilities Act of 1990 (42 U.S.C. Section 12101), as the same
may be amended from time to time, and federal regulations promulgated thereunder
that may be made applicable as a result of construction activities conducted by
Lessee.



b. As respects the City, be and remain an independent contractor with respect to
all installations, construction, and services performed by or on behalf of
Lessee hereunder.



C. Nondiscrimination.



1. General. In the use and occupation of the Airport, Lessee shall not
unlawfully discriminate against any person or class of persons by reason of
race, color, religion, sex, national origin or ancestry, age, or physical or
mental handicap.



2. Civil/Human Rights Laws. In its operations at the Airport and in its use of
the Airport, Lessee shall not, on the grounds of race, color, religion, sex,
national origin or ancestry, or age, discriminate or permit discrimination
against any person or group of persons in any manner prohibited by Part 21 of
the Federal Aviation Regulations, the Civil Rights Act of 1964, as amended, the
Equal Pay Act of 1963, the Rehabilitation Act of 1973, and Section 15-17 of the
City's Code of Ordinances. Without limiting the generality of the foregoing,
Lessee agrees to not discriminate against any employee or applicant for
employment because of race, color, religion, sex, national origin or ancestry,
or age. Lessee agrees to take affirmative action to ensure that applicants are
employed, and that employees are treated during employment without regard to
their race, color, religion, sex, national origin or ancestry, age, or physical
or mental handicap. Such action shall include, but not be limited to:
employment, upgrading, demotion, or transfer; recruitment or recruitment
advertising; layoff or termination; rates of pay or other forms of compensation;
selection for training; and disciplinary actions and grievances. Lessee agrees
to post, in conspicuous places available to employees and applicants for
employment, notices to be provided setting forth the provisions of this
nondiscrimination clause.



3. USDOT Requirements. Lessee, for itself, its successors in interest, and
assigns, as a part of the consideration of this Agreement, does hereby covenant
and agree that, in the event improvements are constructed, maintained, or
otherwise operated on the Airport for a purpose for which a United States
Department of Transportation program or activity is extended or for another
purpose involving the provision of similar services or benefits, Lessee shall
maintain and operate such improvements and services in compliance with all other
requirements imposed pursuant to 49 CFR, Part 21 (Non-discrimination in
Federally Assisted Programs of the Department of Transportation), as said
regulations may be amended.



Lessee, for itself, its heirs, personal representatives, successors in interest,
and assigns, as a part of the consideration of this Agreement, does hereby
covenant and agree that: (1) no person on the grounds of race, color, religion,
sex, national origin or ancestry, or age, shall be excluded from participation
in, denied the benefits of, or otherwise be subjected to discrimination in the
use of said improvements; (2) that in the construction of any improvements on,
over, or under such land and the furnishing of services thereon, no person on
the grounds of race, color, religion, sex, national origin or ancestry, or age,
shall be excluded from participation in, denied the benefits of, or otherwise be
subjected to unlawful discrimination; (3) that Lessee shall use the Airport
facilities in compliance with all other requirements imposed by, or pursuant to,
49 C.F.R., Part 21 (Non-discrimination in Federally Assisted Programs of the
Department of Transportation), as said regulations may be amended; and (4)
Lessee assures that it will undertake an affirmative action program as required
by 14 C.F.R., Part 152, Subpart E, Non-discrimination Airport in Aid Program, to
ensure that no person shall on the grounds of race, color, religion, national
origin or ancestry, sex, age, or physical or mental handicap be excluded from
participating in any employment activities covered in 14 CFR, Part 152, Subpart
E, or such employment activities covered in Section 15-17 of the City's Code of
Ordinances. Lessee assures that no person shall be excluded on these grounds
from participating in or receiving the services or benefits of any program or
activity covered by this Section 8.03C. Lessee assures that it will require that
any covered suborganization similarly will undertake affirmative action programs
and that the suborganization will require assurance from the suborganization's
suborganization, as required by 14 CFR., Part 152, Subpart E, to the same
affect.



Section 8.04: Compliance with Tax Law. With respect to the Special Facilities,
Lessee hereby covenants and agrees as follows:



(a) Lessee shall comply or cause to be complied with all tax covenants with
respect to the Special Facilities and the Bonds contained in the Trust
Indenture;



(b) Lessee shall continuously repair, preserve, replace or substitute, as
needed, all Special Facilities, at its expense, to the extent necessary to
maintain and/or extend the reasonably expected economic life of the Special
Facilities to satisfy the tax covenant contained in the Trust Indenture. All
property for which replacements or substitutions are made by Lessee as provided
herein shall become Lessee's property (and such replacement or substituted
property shall become the City's property);



(c) Lessee hereby elects not to claim depreciation or an investment credit for
federal income tax purposes with respect to any portion of the Special
Facilities; Lessee will take all actions necessary to make this election binding
on all its successors in interest under this Agreement; and this election shall
be irrevocable.



Section 8.05: Environmental Matters.



A. Lessee shall comply with all federal, state and local statutes, ordinances,
regulations, rules, policies, codes or guidelines now or hereafter in effect, as
the same may be amended from time to time, which govern Hazardous Materials (as
hereinbelow defined) or relate to the protection of human health, safety or the
environment and which are applicable to the conduct of Lessee's business
operations from the Special Facilities, including but not be limited to: the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et
seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300(f) et seq.; the Oil
Pollution Control Act of 1990, 33 U.S.C. Section 270 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., and as amended by the Superfund Amendments and
Reauthorization Act of 1986, Pub. Law No. 99-499, 100 Stat. 1613; the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Clean Air Act as
amended, 42 U.S.C. Section 7401 et seq.; the Clean Water Act, 33 U.S.C. Section
1251, et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. Section
1801 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C., Section
6901 et seq.; and those substances defined as hazardous waste or as hazardous
substances under the laws of Texas and/or the United States or in regulations
promulgated pursuant to such laws (collectively, "Environmental Laws").



B. Any fines or penalties that may be levied against the City by the
Environmental Protection Agency or the Texas Natural Resource Conservation
Commission or any other governmental agency for Lessee's failure to comply with
the Environmental Laws as required by Section 8.05(A) hereof shall be reimbursed
to the City by Lessee within ten (10) days of receipt of an invoice from City
for such fines or penalties.



C. Lessee shall prevent the presence, use, generation, release, omission,
discharge, storage, disposal or transportation of any Hazardous Materials on,
under, in, above, to or from facilities subject to this Agreement by Lessee,
other than in strict compliance with all Environmental Laws. For purposes of
this Section, "Hazardous Materials" shall be interpreted in the broadest sense
to include any and all substances, materials, wastes, pollutants, oils, or
governmental regulated substances or contaminants as defined or designated as
hazardous, toxic, radioactive, dangerous, or any other similar term in or under
any of the Environmental Laws, including but not limited to, asbestos and
asbestos containing materials, petroleum products including crude oil or any
fraction thereof, gasoline, aviation fuel, jet fuel, diesel fuel, lubricating
oils and solvents, urea formaldehyde, flammable explosives, PCBs, radioactive
materials or waste, or any other substance that, because of its quantity,
concentration, physical, chemical, or infectious characteristics may cause or
threaten a present or potential hazard to human health or the environment when
improperly generated, used, stored, handled, treated, discharged, distributed,
disposed or released. Hazardous Materials shall also mean any and all hazardous
materials, hazardous wastes, toxic substances, or regulated substances under any
Environmental Laws.



D. Lessee acknowledges that the Airport is subject to the National Pollution
Discharge Elimination System Program ("NPDES") and its regulations relating to
stormwater discharges, 40 CFR Part 122, for operations that occur at the
Airport. Lessee further acknowledges that it is familiar with these NPDES
stormwater regulations and that it will conduct operations at the Special
Facilities subject to 40 CFR Part 122 as it may be amended from time to time.



E. City and Lessee both acknowledge that close cooperation is necessary to
ensure compliance with any NPDES stormwater discharge permit, as well as to
ensure safety and to minimize costs. Lessee acknowledges that it may be
necessary to undertake to minimize the exposure of stormwater to significant
materials generated, stored, handled or otherwise used by Lessee at the Special
Facilities as defined in the federal stormwater regulations, by implementing and
maintaining "Best Management Practices" as defined in 40 CFR, Part 122.2, as it
may be amended from time to time.



F. Lessee acknowledges that City's NPDES stormwater discharge permit, to the
extent affecting the Special Facilities, is incorporated by reference into this
Agreement and any subsequent amendments, extensions or renewals. Lessee agrees
to be bound by all applicable portions of said permit. City shall promptly
notify Lessee of any changes to any portions of said permit applicable to, or
that affect, Lessee's operations.



G. City shall provide Lessee with written notice of those NPDES stormwater
discharge permit requirements that Lessee shall be obligated to perform from
time to time at the Special Facilities, including, but not limited to:
certification of non-stormwater discharges; collection of stormwater samples;
preparation of stormwater pollution prevention or similar plans; implementation
of "good housekeeping" measures or Best Management Practices; and maintenance of
necessary records. Such written notice shall include applicable deadlines.
Lessee, within 15 days of receipt of such written notice, shall notify City in
writing if it disputes any of the NPDES stormwater discharge permit requirements
it is being directed to undertake. If Lessee does not provide such timely
notice, it is deemed to assent to undertake such requirements. If Lessee
provides City with written notice, as required above, that it disputes such
NPDES stormwater discharge permit requirements, City and Lessee agree to
negotiate a prompt resolution of their differences. Lessee warrants that it will
not object to City notices required pursuant to this paragraph unless Lessee has
a good faith basis to do so.



H. City and Lessee agree to provide each other upon request, with any
non-privileged information collected and submitted to any governmental
entity(ies) pursuant to applicable NPDES stormwater regulations applicable to
the Special Facilities.



I. Lessee agrees to participate in any reasonable manner requested by the City
in any City organized task force or other work group established to coordinate
stormwater activities at the Airport.



J. All such remedies of City with regard to environmental requirements as set
forth herein shall be deemed cumulative in nature and shall survive termination
of this Agreement.



K. LESSEE SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS THE CITY AND ITS
OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ANY LOSS, COST, CLAIM, DEMAND,
PENALTY, FINE, SETTLEMENT, LIABILITY AND EXPENSE (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS' AND CONSULTANTS' FEES, COURT COSTS AND LITIGATION
EXPENSES) RELATED TO



(1) LESSEE'S USE OF HAZARDOUS MATERIALS OF WHATEVER KIND OR NATURE, KNOWN OR
UNKNOWN, ON THE SPECIAL FACILITIES;



(2) ANY ACTUAL, THREATENED OR ALLEGED CONTAMINATION BY HAZARDOUS MATERIALS ON
THE GROUND LEASE PROPERTIES, EASEMENTS OR SPECIAL FACILITIES BY LESSEE OR ITS
AGENTS;



(3) THE DISPOSAL, RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS BY LESSEE
OR ITS AGENTS AT THE GROUND LEASE PROPERTIES, EASEMENTS OR SPECIAL FACILITIES
THAT IS ON, FROM OR AFFECTS THE SOIL, AIR, WATER, VEGETATION, BUILDINGS,
PERSONAL PROPERTY, OR PERSONS;



(4) ANY PERSONAL INJURY, DEATH OR PROPERTY DAMAGE (REAL OR PERSONAL) ARISING OUT
OF OR RELATED TO HAZARDOUS MATERIALS USED BY LESSEE AT THE GROUND LEASE
PROPERTIES, EASEMENTS OR SPECIAL FACILITIES; OR



(5) ANY VIOLATION BY LESSEE OF ANY ENVIRONMENTAL LAWS AT THE GROUND LEASE
PROPERTIES, EASEMENTS OR THE SPECIAL FACILITIES;



PROVIDED HOWEVER, THAT NONE OF THE FOREGOING INDEMNITY SHALL BE APPLICABLE TO
LOSSES, COSTS, EXPENSES, CLAIMS, DEMANDS, PENALTIES, FINES, SETTLEMENTS,
LIABILITIES AND EXPENSES WHICH RESULT FROM CONDITIONS EXISTING AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT OR WHICH RESULT FROM THE ACTION OF THE CITY OR
ITS AGENTS.



Section 8.06: City's Right To Maintain or Repair Special Facilities. In the
event Lessee fails (i) to commence within thirty (30) days after written notice
from the Director to do any maintenance or repair work to the Special Facilities
required to be done under the provisions of this Agreement, other than
preventive maintenance; (ii) to commence such maintenance or repair work within
a period of ninety (90) days if such notice specifies that the work to be
accomplished by the Lessee involves preventive maintenance only; or (iii) to
diligently continue to completion any such maintenance or repair work as
required under this Agreement; then, the Director or the City may, at its
option, and in addition to any other remedies which may be available to it,
enter the Special Facilities, without such entry causing or constituting a
cancellation of this Agreement or an interference with the possession of the
Special Facilities, and repair, maintain, replace, rebuild or paint all or any
part of the Special Facilities and do all things reasonably necessary to
accomplish the work required, and the reasonable cost and expense thereof shall
be payable to the City by Lessee on written demand; provided, however, if in the
reasonable opinion of the Director or the City, the Lessee's failure to perform
any such repair or maintenance endangers the safety of the public, the employees
or other tenants at the Airport, and the Director or the City so states same in
its notice to Lessee, the Director or the City may perform such maintenance at
any time after the giving of such notice, and Lessee agrees to pay to City the
reasonable cost and expense of such performance on demand. In the event of the
performance by City of any maintenance or repair work on the Special Facilities,
City shall use all reasonable efforts to minimize any interference with or
interruption of Lessee's business operations.



Section 8.07: Termination Procedures. Upon the expiration or termination of this
Agreement pursuant to any terms hereof, Lessee shall surrender the Special
Facilities to the City in a good state of repair and preservation, excepting (i)
ordinary wear and tear and obsolescence in spite of repair, unless otherwise
permitted in Article 9 hereof, (ii) the effects of condemnation and (iii) any
casualty damage which Lessee is not required to repair or restore hereunder.



ARTICLE 9



LIABILITY, INSURANCE AND CONDEMNATION



Until Substantial Completion of the Lessee Project Components for each Phase of
the Terminal E Project, as applicable, the provisions in this Article shall be
subject to the limitations contained in Article 6A with respect to such Phase.
In the event of a conflict between this Article and Article 6A, the terms of
Article 6A shall control.



Section 9.01: Release and Indemnification of City and Trustee.



A. THE LESSEE, ITS SUCCESSORS AND ASSIGNS OF THIS AGREEMENT (IN THIS SECTION,
THE "AIRLINE") HEREBY RELEASE, RELINQUISH AND DISCHARGE THE CITY, ITS
PREDECESSORS, SUCCESSORS, ASSIGNS, LEGAL REPRESENTATIVES AND ITS COLLECTIVE
FORMER, PRESENT AND FUTURE AGENTS, EMPLOYEES AND OFFICERS (COLLECTIVELY IN THIS
SECTION "CITY") FROM ANY LIABILITY OF THE CITY (i) FOR ANY DAMAGE TO PROPERTY OF
AIRLINE OR (ii) FOR CONSEQUENTIAL DAMAGES SUFFERED BY AIRLINE, WHERE ANY SUCH
DAMAGE IS SUSTAINED IN CONNECTION WITH OR ARISING OUT OF THE PERFORMANCE OF THIS
AGREEMENT.



B. WITH NO INTENT TO AFFECT AIRLINE'S ENVIRONMENTAL INDEMNIFICATION SET FORTH IN
SECTION 8.05(K), AIRLINE, EXPRESSLY AGREES TO PROTECT, DEFEND, INDEMNIFY AND
HOLD THE CITY COMPLETELY HARMLESS FROM AND AGAINST (BUT SUBJECT TO SECTIONS D, E
AND F HEREOF): (I) ANY AND ALL LIABILITIES, LAWSUITS, CAUSES OF ACTION, LOSSES,
CLAIMS, JUDGMENTS, DAMAGES, FINES OR DEMANDS ARISING BY REASON OF OR IN
CONNECTION WITH THE ACTUAL OR ALLEGED ERRORS, OMISSIONS, OR NEGLIGENT ACTS OF
AIRLINE OR OF THE CITY OR IN CONNECTION WITH THE CITY=S OBLIGATIONS UNDER
SECTION 6A.04(b), IN CONNECTION WITH OR ARISING OUT OF THE PERFORMANCE OF THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, BODILY INJURY, ILLNESS, PHYSICAL OR
MENTAL IMPAIRMENT, DEATH OF ANY PERSON, OR THE DAMAGE TO OR DESTRUCTION OF ANY
REAL OR PERSONAL PROPERTY; AND (II) ALL COSTS FOR THE INVESTIGATION AND DEFENSE
OF ANY AND ALL LIABILITIES, LAWSUITS, CAUSES OF ACTION, LOSSES, CLAIMS,
JUDGMENTS, DAMAGES, FINES OR DEMANDS REFERRED TO IN THE PRECEDING CLAUSE (I)
INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY FEES, COURT COSTS, DISCOVERY
COSTS, AND EXPERT FEES. SUBJECT TO SUBSECTIONS D, E AND F HEREOF, AIRLINE'S
AGREEMENT TO PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS THE CITY EXPRESSLY
EXTENDS TO THE ACTUAL OR ALLEGED JOINT OR CONCURRENT NEGLIGENCE OF CITY AND
AIRLINE.



C. UPON THE FILING BY ANYONE OF ANY TYPE OF CLAIM, CAUSE OF ACTION, OR LAWSUIT
AGAINST THE CITY FOR ANY TYPE OF DAMAGES ARISING OUT OF INCIDENTS FOR WHICH CITY
IS TO BE INDEMNIFIED BY AIRLINE PURSUANT TO THIS SECTION 9.01, THE CITY SHALL,
WITHIN 45 DAYS OF CITY BECOMING AWARE THEREOF, NOTIFY AIRLINE OF SUCH CLAIM,
CAUSE OF ACTION OR LAWSUIT. IN THE EVENT THAT AIRLINE DOES NOT SETTLE OR
COMPROMISE SUCH CLAIM, CAUSE OF ACTION, OR LAWSUIT AT ITS OWN COST, TO THE
EXTENT AIRLINE IS REQUIRED TO INDEMNIFY CITY PURSUANT TO THIS SECTION 9.01, THEN
AIRLINE SHALL UNDERTAKE THE LEGAL DEFENSE OF SUCH CLAIM, CAUSE OF ACTION, OR
LAWSUIT AT ITS OWN COST THROUGH COUNSEL OF RECOGNIZED CAPACITY OR OTHERWISE NOT
REASONABLY DISAPPROVED BY THE CITY BOTH ON BEHALF OF ITSELF AND ON BEHALF OF
CITY UNTIL FINAL DISPOSITION, INCLUDING ALL APPEALS. THE CITY MAY, AT ITS SOLE
COST AND EXPENSE, PARTICIPATE IN THE LEGAL DEFENSE OF ANY SUCH CLAIM, CAUSE OF
ACTION, OR LAWSUIT BY AIRLINE TO DEFEND AGAINST SUCH CLAIM, CAUSE OF ACTION OR
LAWSUIT. ANY FINAL JUDGMENT RENDERED AGAINST CITY FOR ANY CAUSE FOR WHICH CITY
IS TO BE INDEMNIFIED AGAINST PURSUANT TO THIS SECTION 9.01 SHALL BE CONCLUSIVE
AGAINST AIRLINE AS TO LIABILITY AND AMOUNT UPON THE EXPIRATION OF THE TIME FOR
ALL APPEALS.



D. THE PROVISIONS OF SECTION 9.01B AND C HEREOF SHALL NOT APPLY TO ANY CLAIM OR
DEMAND (I) ARISING AT ANY TIME WHEN THE CITY IS OPERATING THE LESSEE PROJECT
COMPONENTS OR OTHER SPECIAL FACILITIES (OR IS RESPONSIBLE FOR THE OPERATION
THEREOF PURSUANT TO ANY SUBLEASE OR OTHER AGREEMENT), (II) ARISING SOLELY FROM
THE NEGLIGENCE OF THE CITY OR SOLELY FROM THE BREACH OF THE CITY'S EXPRESS
OBLIGATIONS HEREUNDER, OR WHEN THE CITY IS MORE THAN 50% LIABLE, (III) IF SUCH
CLAIM OR DEMAND RELATES TO ANY ACT OR OMISSION OCCURRING OUTSIDE THE PREMISES
LEASED EXCLUSIVELY OR PREFERENTIALLY TO AIRLINE UNDER THIS AGREEMENT, UNLESS
AIRLINE IS MORE LIABLE FOR (I.E., IS MORE AT FAULT FOR) SUCH CLAIM OR DEMAND
THAN EACH OTHER PARTY TO SUCH CLAIM OR DEMAND, OR (IV) TO THE EXTENT THE CLAIM
OR DEMAND IS COVERED UNDER THE INSURANCE CARRIED PURSUANT TO SECTIONS 9.02 AND
9.03 HEREOF; PROVIDED, THAT, IF (a) A CLAIM OR DEMAND IS MADE AGAINST AIRLINE BY
A THIRD PARTY FOR WHICH AIRLINE HAS INSURANCE COVERAGE PURSUANT TO SECTIONS 9.02
AND 9.03 HEREOF, AND (b) THERE IS A DEDUCTIBLE CARRIED BY AIRLINE APPLICABLE TO
SUCH CLAIM OR DEMAND (OR AIRLINE, THROUGH SELF-INSURANCE OR OTHER SELF-FUNDED
INSURANCE PROGRAM, BEARS THE FINANCIAL RISK OF ANY PORTION OF SUCH CLAIM OR
DEMAND AS TO THE DEDUCTIBLE ONLY), THEN THE PROVISIONS OF SECTION 9.01B AND C
(AND BY REFERENCE, SUBSECTIONS D AND E HEREOF) SHALL APPLY TO SUCH PORTION OF
THE CLAIM OR DEMAND THAT IS SUBJECT TO SUCH DEDUCTIBLE OR SELF-INSURANCE OF THE
DEDUCTIBLE OR OTHER SELF-FUNDED INSURANCE PROGRAM AS TO THE DEDUCTIBLE (AND TO
ANY OTHER PORTION OF THE CLAIM OR DEMAND AS TO THE CITY THAT IS NOT SATISFIED
WITH INSURANCE PROCEEDS). FOR PURPOSES OF THIS SECTION, LESSEE STIPULATES THAT
AS TO EACH CLAIM OR DEMAND THAT MAY BE SUBJECT TO THE PROVISIONS HEREOF, THE
DEDUCTIBLE AMOUNT SHALL NEVER BE DEEMED TO BE GREATER THAN $1,000,000.



E. NOTWITHSTANDING ANYTHING IN THIS SECTION TO THE CONTRARY, THE LIABILITY OF
THE AIRLINE UNDER SECTION 9.01.B AND C SHALL NOT EXCEED $1,000,000 PER
OCCURRENCE.



F. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER
AGREEMENT, DURING THE CONSTRUCTION PERIOD OF EACH PHASE, AIRLINE SHALL NOT BE
REQUIRED TO INDEMNIFY OR DEFEND THE CITY FROM AND AGAINST ANY CLAIM OR OTHER
MATTER THAT IS NOT CAUSED BY THE ACTIONS OR FAILURES TO ACT OF AIRLINE OR ANY OF
AIRLINE=S CONTRACTORS OR SUBCONTRACTORS WHILE AIRLINE (OR ITS CONSTRUCTION
AGENT) IS IN CONTROL, OR POSSESSION, OF THE CONSTRUCTION OF THE LESSEE PROJECT
COMPONENTS INCLUDED IN SUCH PHASE, EXCEPT TO THE EXTENT THAT ANY SUCH CLAIM OR
MATTER IS COVERED BY AIRLINE=S INSURANCE. FOR THE AVOIDANCE OF DOUBT, IT IS
ACKNOWLEDGED THAT THE FOREGOING INDEMNITY OBLIGATIONS OF AIRLINE UNDER THIS
ARTICLE 9 (INCLUDING THIS SUBSECTION F) SHALL ALSO APPLY IN THE EVENT OF ANY
ACTUAL OR ALLEGED ERRORS, OMISSIONS, OR NEGLIGENT ACTS OF THE CITY WHEN THE
LIABILITY, LAWSUIT, CAUSE OF ACTION, LOSS, CLAIM, JUDGMENT, DAMAGE, FINE OR
DEMAND ARISES FROM THE ACTIONS OR THE FAILURES TO ACT OF AIRLINE OR ANY OF
AIRLINE=S CONTRACTORS OR SUBCONTRACTORS WHILE AIRLINE (OR ITS CONSTRUCTION
AGENT) IS IN CONTROL, OR POSSESSION, OF THE CONSTRUCTION OF THE LESSEE PROJECT
COMPONENTS. IN THIS REGARD, AIRLINE ACKNOWLEDGES THAT PURSUANT TO THIS
AGREEMENT, AIRLINE OR ITS CONSTRUCTION AGENT WILL BE IN CONTROL, OR POSSESSION,
OF THE CONSTRUCTION OF THE LESSEE PROJECT COMPONENTS AT ALL TIMES DURING THE
TERM HEREOF.



G. THE PROVISIONS OF SUBSECTIONS 9.01.B, C, D AND E SHALL BE INDEPENDENT OF ANY
INDEMNITIES TO WHICH THE CITY MAY BE ENTITLED UNDER THE PROVISIONS OF ANY USE
AGREEMENT OR ANY OTHER AGREEMENT.



H. LESSEE FURTHER AGREES, SUBJECT TO THE FOLLOWING PROVISO, TO INDEMNIFY THE
TRUSTEE, ITS SUCCESSORS, OFFICERS, DIRECTORS AND EMPLOYEES, FOR AND TO HOLD THEM
HARMLESS AGAINST ANY LOSS, LIABILITY OR EXPENSES INCURRED WITHOUT NEGLIGENCE,
BAD FAITH, FRAUD, THEFT OR WILLFUL MISCONDUCT ON THEIR PART ARISING OUT OF OR IN
CONNECTION WITH THE ACCEPTANCE AND ADMINISTRATION OF THE TRUST IMPOSED BY THE
TRUST INDENTURE, INCLUDING THE COSTS AND EXPENSES OF DEFENDING THEMSELVES
AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF
ANY OF THE POWERS OR DUTIES OF THE TRUSTEE UNDER THE TRUST INDENTURE; PROVIDED,
HOWEVER, THAT PRIOR TO THE SUBSTANTIAL COMPLETION OF THE TERMINAL E PROJECT THIS
OBLIGATION SHALL BE OF NO FORCE AND EFFECT.



Section 9.02: General Insurance Requirements. With no intent to limit Lessee's
liability or the indemnification provisions herein, Lessee shall provide and
maintain certain insurance in full force and effect at all times during the term
of this Agreement and all extensions thereto, as set forth in Section 9.03
below. If any of the insurance is written as "claims made" coverage, then Lessee
agrees to keep such claims made insurance in full force and effect by purchasing
policy period extensions for at least three years after the expiration or
termination of this Agreement.

Section 9.03: Risks and Minimum Limits of Coverage.



Worker's Compensation: Statutory



Employer's Liability: Bodily injury by accident - $1,000,000 (each accident)

Bodily injury by disease - $1,000,000 (policy limit)

Bodily injury by disease - $1,000,000 (each employee)



Commercial General Liability:

(including broad form coverage, Combined single limit of:

contractual liability, bodily and $100,000,000 per occurrence/aggregate

personal injury, and products Products and Completed operations

and completed operations) $10,000,000 aggregate



All Risk

(Covering each Phase or Replacement value of each Phase (or Segment)

Segment of the Special Facilities of the Special Facilities

following its Substantial

Completion, including fire,

lightning, vandalism, and extended

coverage perils)



Automobile Liability Insurance:

(For automobiles used by Lessee $5,000,000 combined single limit per occurrence

in the course of its performance

under this Agreement, including

Lessee's non-owned and hired autos)



In connection with the design, construction, procurement and installation of the
Special Facilities, Lessee shall contractually require its principal
construction contractors and architects/engineers contracting with Lessee (as
the case may be) to carry the following additional coverages and limits of
liability, unless Lessee carries policies of insurance covering such risk
(provided, however, if reasonable under the circumstances, Lessee may, with the
concurrence of the Director, require lower limits of liability):



Professional Liability: $2,000,000 per occurrence/aggregate

(in the case of architects

and engineers)



Builders Risk: Replacement value of each Phase of the Special

(in the case of contractors) Facilities up to an aggregate amount not less than
the amount of expended Bond proceeds



(Aggregate limits are per 12-month period unless otherwise indicated.)



Section 9.04. Other Provisions.



A. Form of Policies. The insurance carried by Lessee may be in one or more
policies of insurance, the form of which shall be reasonably satisfactory to the
Director. Nothing the Director does or fails to do shall relieve Lessee from its
duties to provide the required coverage hereunder (unless specifically provided
otherwise in such action), and the Director's actions or inactions shall not be
construed as waiving the City's rights hereunder.



B. Issuers of Policies. The issuer of any policy carried by Lessee shall have a
Certificate of Authority to transact insurance business in the State of Texas
and have a Best's rating of at least A- and a Best's Financial Size Category of
Class VI or better, according to the most current edition of Best's Key Rating
Guide, Property-Casualty United States. Each issuer must be responsible and
reputable, must have financial capability consistent with the risks covered, and
shall be subject to approval by the Director.



C. Insured Parties. Each policy carried by Lessee, except those for Workers
Compensation, Professional Liability and Employer's Liability, shall name the
City (and its officers, agents, and employees) as Additional Insured parties on
the original policy and all renewals or replacements during the term of this
Agreement. The City, the Trustee and Lessee shall be named joint Loss Payees on
All Risk and Builders Risk coverages, subject to distribution of proceeds as
provided elsewhere herein.



D. Deductibles. Subject to Section 9.01(D) herein, Lessee shall assume and bear
any claims or losses to the extent of any deductible amounts (or deductible
amounts that are self-insured by Lessee) and waives any claim it may ever have
for the same against the City, its officers, agents, or employees.



E. Cancellation. Each policy carried by Lessee shall expressly state that it may
not be canceled, materially modified or not renewed unless the insurance company
gives thirty (30) days' advance written notice in writing to the Director.



F. Aggregates. Lessee shall give written notice to the Director within five (5)
days of the date upon which total claims by any party against Lessee reduce the
aggregate amount of coverage below the amounts required by this Agreement. In
the alternative, the policy may contain an endorsement establishing a policy
aggregate for the particular project or location subject to this Agreement.



G. Subrogation. Each policy carried by Lessee shall contain an endorsement to
the effect that the issuer waives any claim or right in the nature of
subrogation to recover against the City, its officers, agents, or employees.



H. Endorsement of Primary Insurance. Each policy hereunder except Worker's
Compensation and Professional Liability shall be primary insurance to any other
insurance available to the Additional Insured and Loss Payee with respect to
claims arising hereunder.



I. Liability for Premium. Lessee shall be solely responsible for payment of all
insurance premiums for the policies required to be maintained by Lessee
hereunder, and the City shall not be obligated to pay any premiums.



J. Contractors and Subcontractors. Lessee shall contractually require all its
contractors, and all its contractors to require its subcontractors, to carry
insurance naming the City and the Trustee as an additional insured; however,
contractual liability shall be limited to the extent of such contractor's or
subcontractor's indemnification obligations under the applicable contract. Such
insurance shall meet all of the above requirements as Lessee can successfully
require such contractors or subcontractors to meet, except amount. The amount
shall be commensurate with the amount of the contract. Lessee shall provide
copies of such insurance certificates to the Director.



K. Proof of Insurance. Within five (5) days of the effective date of this
Agreement and at any time during the term of this Agreement, Lessee shall
furnish the Director with certificates of insurance, along with an affidavit
from Lessee confirming that the certificates accurately reflect the insurance
coverage that will be available during the term. If requested in writing by the
Director, Lessee shall furnish the City with certified copies of Lessee's
insurance policies.



Notwithstanding the proof of insurance required to be carried by Lessee as set
forth above, it is the intention of the parties hereto that Lessee, continuously
and without interruption, maintain in force the required insurance as set forth
above. Lessee agrees that the City shall never be argued to have waived or be
estopped from asserting its right to terminate this Agreement hereunder because
of any acts or omissions by the City regarding its review of insurance documents
provided by Lessee, its agents, employees, or assigns.



Section 9.05: Disposition of Insurance Proceeds. In the event all of the Special
Facilities or any part thereof is damaged or destroyed by an insured casualty
and any Bonds remain Outstanding, then, notwithstanding any provision to the
contrary herein or elsewhere (other than Article 6A), the following provisions
shall be applicable to the expenditure of any insurance proceeds relating to
such Special Facilities:



(i) If either (A) the insurance proceeds (less the cost of removing the debris
resulting from such casualty) together with any moneys in the Interest and
Redemption Fund are sufficient to pay all of the interest, principal and other
obligations accrued and to accrue on said Bonds until they are fully and finally
paid and all other amounts due under the Trust Indenture and the Lessee requests
that the Special Facilities not be repaired or rebuilt, or (B) the insurance
proceeds (less the cost of removing the debris resulting from such casualty)
together with any moneys available in the Interest and Redemption Fund are
insufficient for such purpose and the Lessee agrees to pay the deficiency and
requests that the Special Facilities not be repaired or rebuilt, then in either
case the Lessee may, if the casualty loss is substantial and if the Bonds are
redeemed or defeased in whole, together with any unpaid but accrued interest,
elect to terminate this Agreement and be released from all unaccrued obligations
hereunder; provided that the insurance proceeds (less the cost of removing the
debris resulting from such casualty) and the deficiency payments, if any, paid
by the Lessee shall be deposited into the Interest and Redemption Fund for the
Bonds and the moneys therein shall be applied to pay the obligations with
respect to the Outstanding Bonds and other amounts due under the Trust
Indenture. If the said proceeds and funds are in excess of the amount then
necessary to pay the obligations with respect to the Outstanding Bonds and other
amounts due under the Trust Indenture, any such excess after payment or
provision for the payment of the Bonds within the meaning of the Trust Indenture
and other amounts due under the Trust Indenture has been made shall be divided
between the City and the Lessee as their respective interests appear at the time
of such damage or destruction; or



(ii) If all Bonds are not repaid as provided in clause (i) above, Lessee agrees
to cause such insurance proceeds to be deposited in the Construction Fund under
the Trust Indenture (to be disbursed as provided therein) and to promptly repair
and rebuild the Special Facilities with the insurance proceeds, and if such
proceeds are insufficient for such purposes, the Lessee shall pay the
deficiency. If such proceeds are in excess of the amount necessary for such
purposes, any such excess shall be transferred by the Trustee to the Interest
and Redemption Fund as a credit to the next due payments of Special Facilities
Payments, with such credit to continue until the amount thereof is exhausted and
if the Special Facilities Payments is paid in full, thereafter, any excess
proceeds paid to Lessee. The repair or restoration of the Special Facilities
shall either be in accordance with the original plans and specifications,
together with alterations or modifications made or agreed upon prior to the
casualty, or in accordance with new or modified plans and specifications, the
alternative to be determined by the mutual agreement of the City and Lessee.
Before any reconstruction or repair under this paragraph, Lessee shall submit
plans and specifications to the Director for approval and such reconstruction or
repair shall be substantially in accordance therewith subject to such changes as
may be reasonably requested by Lessee and approved by the City.



Section 9.06: Condemnation. In the event that the Special Facilities or any part
thereof shall be taken or condemned in any eminent domain, condemnation,
compulsory acquisition or like proceeding by any competent authority or conveyed
under threat thereof for any public or quasi-public use or purpose and at such
time Bonds remain Outstanding within the meaning of the Trust Indenture or any
other amounts remain due under the Trust Indenture, then, notwithstanding any
provision to the contrary herein or elsewhere (other than Article 6A), the
condemnation proceeds shall be applied as follows:



(i) If all or a substantial part of the Special Facilities is taken and either
(A) the condemnation proceeds attributable to the Special Facilities, together
with any moneys in the Interest and Redemption Fund, are sufficient to pay all
of the interest, principal and other obligations accrued and to accrue on the
Bonds until they are fully and finally paid and all other amounts due under the
Trust Indenture and the Lessee requests that the Special Facilities not be
rebuilt elsewhere, or (B) the condemnation proceeds attributable to the Special
Facilities, together with any moneys available in the Interest and Redemption
Fund, are insufficient to pay all of the interest, principal and other
obligations accrued and to accrue on the Bonds until they are fully and finally
paid and all other amounts due under the Trust Indenture and the Lessee agrees
to pay the deficiency and requests that the Special Facilities not be rebuilt
elsewhere or terminal facilities suitable for such purpose are not available
elsewhere, the City will terminate this Agreement and release the Lessee from
all unaccrued obligations hereunder, provided that the condemnation proceeds
attributable to the Special Facilities and deficiency, if any, paid by Lessee
shall be deposited into the Interest and Redemption Fund for the Bonds and
moneys therein shall be applied to pay the obligations with respect to the
Outstanding Bonds and all other amounts due under the Trust Indenture. If the
said proceeds and funds are in excess of the amount then necessary to pay the
obligations with respect to the Outstanding Bonds and all other amounts due
under the Trust Indenture, any such excess after payment or provision for the
payment of the Bonds and all other amounts due under the Trust Indenture within
the meaning of the Trust Indenture has been made shall be divided between the
City and the Lessee as their respective interests appear at the time of the
taking.



(ii) If all or a substantial part of the Special Facilities is taken and the
Lessee requests that the Special Facilities be rebuilt elsewhere, the Special
Facilities shall be rebuilt elsewhere and paid for with the condemnation
proceeds attributable to the Special Facilities, and if such proceeds are
insufficient for such purposes the Lessee shall pay the deficiency. If such
proceeds attributable to the Special Facilities are in excess of the amount
necessary for such purpose, any such excess shall be paid to the City and
deposited by it into the Interest and Redemption Fund for said Bonds as a credit
to the next due payments of Special Facilities Payments, with such credit to
continue until the amount thereof is exhausted and, thereafter, any excess
proceeds paid to Lessee.



(iii) In the event that title to or use of less than a substantial part of the
Special Facilities is taken by the power of eminent domain (that is, if the
primary use of the Special Facilities is not substantially impaired by deletion
of the part taken) the Lessee shall determine whether any rebuilding is
necessary. Any condemnation proceeds attributable to the Special Facilities that
are not used for the purposes of rebuilding shall be assigned to the City and
deposited into the Interest and Redemption Fund and applied to redeem as many
Bonds as may be redeemed at the next available redemption date.



Section 9.07: Reconstruction or Repair. The rebuilding of the Special Facilities
under Sections 9.05 or 9.06 shall be either in accordance with the original
plans and specifications, together with alterations or modifications made or
agreed upon prior to the casualty or taking, or in accordance with new or
modified plans and specifications, the alternative to be determined by the
mutual agreement of the Lessee and the Director.



ARTICLE 10



EVENTS OF DEFAULT AND REMEDIES



Section 10.01: Events of Default. The following shall be Events of Default as to
the Lessee under this Agreement:



(a) Failure to pay any Special Facilities Payments required to be paid under
Article 6 hereof within 5 calendar days of their due date.



(b) Failure by the Lessee to observe and perform any covenant, condition or
agreement on its part to be observed or performed under this Agreement, other
than as referred to in subsection (a) above, for a period of thirty (30) days
after written notice, specifying such failure and requesting that it be
remedied, is given to the Lessee by the City (except (i) if any insurance
required to be maintained by Lessee is to be canceled or not renewed, such
notice and the period for remedy by Lessee shall be limited to the period ending
on the date on which such cancellation or nonrenewal is scheduled to occur and
(ii) where fulfillment of another obligation requires activity over a period of
time, and the Lessee shall commence to perform whatever may be required for
fulfillment within thirty (30) days after the receipt of notice and shall
diligently continue such performance without interruption, except for causes
beyond its control).



(c) Any material lien shall be filed against the Special Facilities or Ground
Lease Properties or Lessee's interest therein or any part thereof in violation
of this Agreement by a party other than the City and shall remain unreleased (or
not bonded around) for a period of sixty (60) days from the date of such filing
unless within said period the Lessee is contesting in good faith the validity of
such lien in accordance with Section 8.02(c) hereof.



(d) Whenever an involuntary petition shall be filed against Lessee under any
bankruptcy or insolvency law or under the reorganization provisions of any law
of like import or a receiver of Lessee for all or substantially all of the
property of Lessee shall be appointed without acquiescence and such petition or
appointment is not discharged or stayed within ninety (90) days after its
filing.



(e) The dissolution or liquidation of the Lessee or the filing by the Lessee of
a voluntary petition in bankruptcy, or failure by the Lessee within ninety (90)
days to lift or obtain a stay of any execution, garnishment or attachment of
such consequence as will impair its ability to carry on its operations at the
Special Facilities, or a general assignment by the Lessee for the benefit of its
creditors, or the entry by the Lessee into an agreement of composition with its
creditors, or the approval by a court of competent jurisdiction of a petition
applicable to the Lessee in any proceeding for its reorganization or liquidation
instituted under the provisions of the federal bankruptcy laws, or under any
similar laws which may hereafter be enacted. The term "dissolution or
liquidation of the Lessee," as used in this subsection, shall not be construed
to include the cessation of the corporate existence of the Lessee resulting
either from a merger or consolidation of the Lessee into or with another
corporation or a dissolution or liquidation of the Lessee following a transfer
of all or substantially all of its assets as an entirety, under the conditions
permitting such actions contained in Section 12.01 hereof.



(f) Whenever Lessee shall fail to provide adequate assurance (i) that Lessee
will promptly cure all defaults hereunder, if any; (ii) that Lessee will
compensate, or provide adequate assurance that Lessee will promptly compensate,
the City for any actual pecuniary loss to the City resulting from any Event of
Default hereunder; and (iii) of future performance by Lessee of the terms and
conditions of this Agreement, each within thirty (30) days after (1) the
granting of an Order for Relief with respect to Lessee pursuant to Title XI of
the United States Code; (2) the initiation of a proceeding under any bankruptcy
or insolvency law or the reorganization provisions of any law of like import; or
(3) the granting of the relief sought in an involuntary proceeding against the
Lessee under any bankruptcy or insolvency law. As used in this Agreement,
adequate assurance of future performance of this Agreement shall include, but
shall not be limited to, adequate assurance (1) of the source of Special
Facilities Payments and other consideration due hereunder and (2) that the
assumption or assignment of this Agreement will not breach any provision, such
as a use, management, or ownership provision, in this Agreement, any other
material lease, any financing agreement, or master agreement relating to the
Special Facilities, including the Lessee Project Components.



Section 10.02: Remedies on Default. Whenever any Event of Default referred to in
Section 10.01 hereof shall have happened and continue to exist, then, subject to
the limitations in Article 6A, the City may take any one or more of the
following remedial steps as against the Lessee:



(a) The City may, and upon a payment default under Section 10.01(a) or
3.06(b)(iii)(X) shall, re-enter and take possession of the Special Facilities
and the Ground Lease Properties without terminating this Agreement and use its
Best Efforts to (i) complete construction and equipping of the Special
Facilities (and apply proceeds of the Bonds for such purpose) and (ii) either
(x) operate the Special Facilities and impose rates and charges on airline
tenants, as appropriate, for their availability, operation and maintenance or
(y) sublease the Special Facilities and Ground Lease Properties on a net rent
lease basis, provided further that in either event the City shall use its Best
Efforts to impose and collect rates and charges or rental rates sufficient to
provide for City Charges and Ground Rentals to the same extent as Lessee is
obligated to do so and to provide additional amounts equal to the Special
Facilities Payments set forth in Section 6.01, all for the account of the
Lessee, holding the Lessee liable for the difference between the rents and other
amounts payable by the Lessee hereunder and the charges received from airline
tenants and/or the rents and other amounts received from any sublessee with
respect to the Special Facilities. All gross proceeds derived by the City from
any charges and/or rents (net of City Charges and any Ground Rent attributable
to the period after such reletting commences, and up to the amount of all
Special Facilities Payments payable hereunder) shall be remitted to the Trustee
for deposit in the Interest and Redemption Fund to support repayment of the
Bonds.



(b) The City may terminate this Agreement, exclude the Lessee from possession of
the Special Facilities and the Ground Lease Properties and use its Best Efforts
to (i) complete construction and equipping of the Special Facilities (and apply
proceeds of the Bonds for such purpose) and (ii) either (x) operate the Special
Facilities and impose rates and charges on airline tenants for their
availability, operation and maintenance; or (y) lease the same on a net rent
lease basis, provided further that in either event the City shall use its Best
Efforts to impose and collect rates and charges or rental rates sufficient to
provide for City Charges and Ground Rentals to the same extent as Lessee is
obligated to do so and to pay the Special Facilities Payments set forth in
Section 6.01, all for the account of the Lessee, holding the Lessee liable for
all rents and other amounts due under this Agreement and not received by the
City from charges or rents with respect to the Special Facilities. All gross
proceeds derived by the City from any charges and/or rents (net of City Charges
and any allocable Ground Rentals attributable to the period after such reletting
commences, and up to the amount of all Special Facilities Payments payable
hereunder) shall be remitted to the Trustee for deposit in the Interest and
Redemption Fund to support repayment of the Bonds.



(c) The City may take whatever other action at law or in equity as may appear
necessary or desirable to collect the rent then due and thereafter to become
due, or to enforce performance and observance of any obligation, agreement or
covenant of the Lessee under this Agreement. The City shall use its Best Efforts
to cause the Special Facilities to be either operated or leased on a net rent
lease basis for the account of Lessee as provided in clauses (a) and (b) above
after an Event of Default by Lessee, whether or not City retakes possession of
the Special Facilities or terminates this Agreement.



(d) In connection with any reletting of the Special Facilities and Ground Lease
Properties, the City agrees to use its Best Efforts to relet such Special
Facilities. It is recognized that such tenant(s) will also be required to pay
the City Ground Rentals and City Charges in connection with the use and
occupancy of such Special Facilities. In connection with a reletting of the
Special Facilities, the City agrees not to charge such tenant(s) Ground Rentals
in excess of those charged (or that would be charged) to Lessee for the areas in
such Special Facilities.



(e) In connection with any reletting by the City during the original term of
this Agreement, Lessee shall be subrogated to the right of the Trustee to
receive payments hereunder to support repayment of the Bonds to the extent that
Lessee has made payments on the Bonds under the Guaranty.



Section 10.03: Additional Remedy. In addition to the other remedies herein
provided, the City may, in the case of an Event of Default under
Section 10.01(b), enter the Special Facilities and Ground Lease Properties
(without such entering causing or constituting a termination of this Agreement
or an interference with the possession of the Special Facilities and Ground
Lease Properties by Lessee) and do all things reasonably necessary to cure such
Event of Default, charging to Lessee the reasonable cost and expense thereof and
Lessee agrees to pay to City upon demand such charge in addition to all other
amounts payable by Lessee hereunder.



Section 10.04: No Remedy Exclusive. No remedy herein conferred upon or reserved
to the City is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Agreement or hereafter existing
under law or in equity (to the extent not inconsistent with the terms hereof).
No delay or omission to exercise any right or power accruing upon any Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient. In order to entitle the City to
exercise any remedy reserved to it in this Article, it shall not be necessary to
give any notice, unless such notice is herein expressly required or is required
by law.



Section 10.05: Agreement to Pay Attorneys' Fees and Expenses. In the event there
should be an Event of Default under any of the provisions of this Agreement and
the City should determine that the services of an attorney are required or the
City incurs other expenses for the collection of rent or the enforcement of
performance or observance of any obligation or agreement on the part of Lessee,
the Lessee agrees that it will on demand therefor pay to the City the
reasonable, just and necessary fee of such attorneys and other reasonable
expenses so incurred.



Section 10.06: No Additional Waiver Implied by One Waiver. In the event any
covenant contained in this Agreement should be breached by either party and
thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder. Failure of either party hereto to insist on the strict performance of
any of the agreements herein or to exercise any rights or remedies accruing
hereunder upon an Event of Default or failure of performance shall not be
considered a waiver of the right to insist on, and to enforce by any appropriate
remedy, strict compliance with any other obligation hereunder or to exercise any
right or remedy occurring as a result of any future default or failure of
performance.



Section 10.07: Enforcement by City Attorney. The City Attorney or his or her
designee shall have the right to enforce all legal rights and obligations under
this Agreement without further authorization. Lessee covenants to provide to the
City Attorney all documents and records within Lessee's possession that the City
Attorney reasonably deems necessary to assist in determining Lessee's compliance
with this Agreement, with the exception of those documents made confidential by
federal or state law or regulation and provided that the provision of such
documents and records by Lessee shall further be limited in any respect that the
provision of any documents or records by the City pertaining to this Agreement
would be limited pursuant to Chapter 552, Texas Government Code, as amended, or
otherwise.



ARTICLE 11



ASSIGNMENTS, SUBLETTING AND TERMINATION BY LESSEE



Section 11.01: Assignments and Subletting by Lessee. (a) This Agreement may not
be assigned or otherwise transferred in whole or in part by Lessee (except
pursuant to Section 12.01 hereof) without the prior written consent of the
Director; provided, however, that, unless permitted by Section 7.6(b) of the
Trust Indenture or Sections 11.02 and 12.01 hereof, the City will not consent to
any assignment by Lessee of its rights hereunder without first obtaining a
written agreement from the Lessee that Lessee shall remain primarily liable for
Special Facilities Payments hereunder. Lessee may, upon giving notice to the
Director, sublet to concessionaires authorized pursuant to Section 7.03, and may
sublet to or provide Ground Handling Services to Subsidiaries and to other
domestic code-share affiliates of Lessee or a foreign flag code-share affiliate
subject to the limitations in Section 7.04(b). Lessee may also sublet the
Special Facilities or any part thereof to any other party, subject to the
condition that in either instance Lessee first obtains the written consent of
the Director to such subletting and all the terms thereof, unless such
subletting is expressly authorized herein.



(b) If Lessee sublets all or any part of the Special Facilities or if all or any
part of the Special Facilities are occupied (pursuant to a written consent from
the Director) by anyone other than Lessee (including any Subsidiary of Lessee, a
domestic code-share affiliate of Lessee or a foreign flag code-share affiliate
subject to the limitations in Section 7.04(b)), the City may, if an Event of
Default shall have occurred hereunder and be continuing, collect rent or Special
Facilities Payments from such sublessee or occupant and the City shall apply the
amount collected to the extent possible to satisfy the obligations of Lessee
hereunder, but no such collection shall be deemed a waiver by the City of the
covenants contained herein or an acceptance by the City of any such sublessee,
claimant or occupant as a successor Lessee, nor a release of Lessee by the City
from the further performance by the Lessee of the covenants imposed upon Lessee
herein.



(c) NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, SO LONG AS ANY
BONDS REMAIN OUTSTANDING NO SUCH SUBLEASE OR ASSIGNMENT SHALL BE AUTHORIZED IF
IN ANY WAY IT RELEASES LESSEE FROM ITS PRIMARY OBLIGATIONS HEREUNDER, INCLUDING
ITS OBLIGATION TO PAY SPECIAL FACILITIES PAYMENTS.



Section 11.02: Termination of Agreement by Lessee. Except as permitted in
Article 6A, Lessee shall not terminate this Agreement for any reason whatsoever
as long as any of the Bonds remain Outstanding within the meaning of the Trust
Indenture or any other amounts are due and owing under the Trust Indenture.



ARTICLE 12



MISCELLANEOUS



Section 12.01: Lessee to Maintain Its Corporate Existence. The Lessee shall
throughout the term hereof maintain its corporate existence, will not dissolve
or otherwise dispose of all or substantially all of its assets and will not
consolidate with or merge into another entity or permit one or more other
entities to consolidate with or merge into it; provided, that the Lessee may,
without violating the agreement contained in this Section, consolidate with or
merge into another entity, or permit one or more other entities to consolidate
with or merge into it, or sell or otherwise dispose of all or substantially all
of its assets as an entirety and thereafter dissolve, provided, if Lessee is not
the surviving corporation, the surviving, resulting or transferee corporation,
as the case may be, (i) assumes in writing all of the obligations of the Lessee
herein and (ii) qualifies or is qualified to do business in Texas.



Section 12.02: Exempt Facilities. In order to assure that interest on the Bonds
shall be exempt from federal income taxation, the Lessee covenants and agrees
that it shall not, and it shall not permit or allow any other person to,
construct, acquire, use, employ, modify, rebuild or repair the Lessee Project
Components or any Special Facilities in any manner that would cause or allow it
or them to be or become facilities which are not included within those set forth
and described in Sections 142(a)(1) and (c) of the Internal Revenue Code of
1986, as amended, and the regulations prescribed thereunder, and the City
covenants and agrees that it will not permit or allow any of the foregoing to
occur. The Lessee hereby makes an irrevocable election, which it shall cause to
be binding on all successors in interest under this Agreement, not to claim for
federal income tax purposes depreciation or investment credit with respect to
the Special Facilities or any component thereof. It is further agreed and
acknowledged by Lessee that the City shall never be required or requested
hereunder to issue any Bonds or expend any proceeds thereof to pay any Costs of
the Special Facilities that would have the effect of causing interest on any of
the Bonds not to be exempt from federal income taxation.



Section 12.03: Notices. Unless otherwise provided herein, all notices required
or permitted to be given hereunder to the City, the Trustee or Lessee, as the
case may be, shall be given in writing (unless expressly provided otherwise
herein) and shall be deemed sufficiently given if in writing and sent either by
Registered Mail or Certified Mail, postage prepaid, by hand delivery, telecopy
or other electronic means which produces evidence of transmission, in each
instance to be effective upon receipt, addressed as follows:



To the City

:





Director, Department of Aviation

City of Houston

P. O. Box 60106

Houston, Texas 77205

Attention: Director

Telephone: (281) 233-3000

Telecopier: (281) 230-1864



and



City of Houston

P. O. Box 1582

Houston, Texas 77001

Attention: City Attorney, City Secretary

and City Controller

Telephone: (713) 247-2000

Telecopier: (713) 247-1017



 

To the Trustee

:





The Chase Manhattan Bank

Attention: Institutional Trust Services

600 Travis Street, Suite 1150

Houston, Texas 77002

Telephone (713) 216-0944

Telecopier (713) 577-5200



 

To Lessee

:





Continental Airlines, Inc.

1600 Smith, Department HQS-FN

Houston, Texas 77002

Attention: Managing Director Corporate Finance

Telephone (713) 324-5297

Telecopier (713) 324-2447



copy to:



Continental Airlines, Inc.

1600 Smith, Department HQS-LG

Houston, Texas 77002

Attention: General Counsel

Telephone (713) 324-5207

Telecopier (713) 324-5161



or to such other address as the City, the Trustee or the Lessee may designate
from time to time by written notice to the other parties.



All computations for the expiration of time periods required by this Agreement
shall be computed from the date such notice is deposited in the United States
mail, as set forth above; provided, however, that should the last day of the
period fall on a Saturday, Sunday or legal holiday, the period shall run until
the end of the next day which is neither a Saturday, Sunday nor legal holiday.



Section 12.04: Consents and Approvals. (a) With respect to the approvals herein
required of the Lessee, Lessee shall from time to time furnish to the City a
certificate signed by its Secretary or an Assistant Secretary, and such
certificate shall set forth the officers or representatives of Lessee who are
authorized to grant such approvals and to bind the Lessee thereto; and the City
and all third parties affected by any such approvals, including the holders of
Bonds, may rely upon any writing purporting to grant such approvals signed by
any officer or representative thus certified as being conclusively binding upon
Lessee, and any such writing shall itself constitute conclusive evidence that
any and all corporate actions necessary to be taken with respect to the matter
thus approved by such officer or representative to have been so taken by the
corporation, and that the approval therein given has been authorized by the
corporation.



(b) Any consent or approval herein required of the City may be given by the
City's Director of the Department of Aviation unless otherwise provided.



(c) All consents or approvals of the City, or any department thereof, or Lessee
when required herein shall not be unreasonably withheld or delayed.



(d) All consents and approvals required or permitted herein by either party
shall be given in writing.



(e) An approval by the Director, or by any other instrumentality of the City, of
any part of Lessee's performance shall not be construed to waive compliance with
this Agreement except as expressly set forth in such approval or to establish a
standard of performance other than required by this Agreement or by law.



Section 12.05: Rights Reserved to City. Nothing contained herein shall
unlawfully impair the right of City to exercise its governmental or legislative
functions. This Agreement is made subject to the Constitution and laws of the
State of Texas and to the provisions of the Airport Improvement Program Grant
Agreements applicable to the Airport and its operation, and the provisions of
such agreements, insofar as they are applicable to the terms and provisions of
this Agreement, shall be considered a part hereof to the same extent as though
copied herein at length to the extent, but only to the extent, that the
provisions of any such agreements are required generally by the United States at
other civil airports receiving federal funds. To the best of City's knowledge,
nothing contained in such laws or agreements conflicts with the express
provisions of this Agreement.



Section 12.06: Force Majeure. Neither the City nor Lessee shall be deemed in
violation of this Agreement if it is prevented from performing any of the
obligations hereunder by reason of strikes, boycotts, labor disputes, embargoes,
shortage of material, acts of God, acts of the public enemy, acts of superior
governmental authority, weather conditions, floods, riots, rebellion, sabotage,
war, or any other circumstances for which it is not responsible or which is not
in its control, and the time for performance shall be automatically extended by
the period the party is prevented from performing its obligations hereunder;
provided, however, that these provisions shall not apply to any failure by the
Lessee to pay the rentals and other charges pursuant to Article 6 hereof,
expressly including the Special Facilities Payments payable thereunder, except
as may be provided in Article 6A.



Section 12.07: Severability Clause. If any word, phrase, clause, paragraph,
section or other part of this Agreement shall ever be held to be invalid or
unconstitutional by any court of competent jurisdiction, the remainder of this
Agreement and the application of such word, phrase, clause, sentence, paragraph,
section or other part of this Agreement to any other person or circumstance
shall not be affected thereby and it is expressly agreed and understood that the
obligation of Lessee to make the rental payments to City required under the
provisions of Article 6 hereof shall continue to remain in full force and
effect.



Section 12.08: Place of Performance; Laws Governing. This Agreement shall be
performable and enforceable in Harris County, Texas, and shall be construed in
accordance with the laws of the State of Texas, the City Charter and Ordinances
of the City of Houston, Federal law and all applicable State and Federal
regulations. Lessee acknowledges that, to the extent the City's Charter or Texas
law requires any expenditure of funds that may be contemplated to be made by the
City herein to be prefunded to be valid, then such expenditure shall be subject
to City Council approval; provided, that, the City agrees to use its Best
Efforts to obtain such approval.



Section 12.09: Brokerage. The Lessee and the City each represents and warrants
to the other that no brokers have been concerned on their behalf in the
negotiation of this Agreement and that there are no such brokers who are or may
be entitled to be paid commissions in connection therewith. The Lessee and the
City shall indemnify and save harmless each other of and from any claim for
commission or brokerage made by any such brokers when such claims are based in
whole or in part upon any acts or omissions of the Lessee or the City as
applicable.



Section 12.10: Individuals Not Liable. No director, officer, agent or employee
of the City or Lessee shall be charged personally or held contractually liable
by or to the other party under any term or provision of this Agreement or of any
supplement or amendment hereto because of any breach thereof or because of his
or their execution of same.

Section 12.11: Binding Nature of Agreement; Benefits of Agreement. This
Agreement shall inure to the benefit of, and be binding upon, the City and
Lessee, and their respective legal representatives, successors and assigns. This
Agreement is not made for the benefit of, nor may it be relied upon by, any
third party other than the holders of the Bonds and any bond insurer, unless
expressly herein provided.



Section 12.12: Ambiguities. In the event of any ambiguity in any of the terms of
this Agreement, it shall not be construed for or against any party hereto on the
basis that such party did or did not author the same.



Section 12.13: Survival. Lessee and the City shall remain obligated to the other
party hereto under all clauses of this Agreement that expressly or by their
nature extend beyond the expiration or termination of this Agreement, including
but not limited to the indemnity provisions hereof.



Section 12.14: No Merger of Title. There shall be no merger of this Agreement
(or of the leasehold estate created by this Agreement) with the ownership of any
portion of or interest in the Special Facilities or Ground Lease Properties by
reason of the fact that the same person or entity may acquire, own or hold,
directly or indirectly, this Agreement (or the rights and interests created by
this Agreement) together with an ownership, leasehold or other right or interest
in the Special Facilities or Ground Lease Properties; and no such merger shall
occur unless and until the City and all persons and entities holding (a) the
rights and interest created by this Agreement and (b) the ownership, leasehold
or other rights or interest in the Special Facilities and Ground Lease
Properties or any part thereof shall join in a written instrument expressly
effecting such merger. Without limiting the generality of the foregoing, it is
agreed that no merger of title shall arise if the City becomes a sublessee
hereunder.



Section 12.15: Most Favored Nation. Lessee shall have the same rights and
privileges and pay the same City-established fees and charges, not to exceed
those established under the provisions of this Agreement as periodically revised
under the terms hereof, with respect to the use of the Airport as are granted to
or charged any other airline executing a use and lease agreement with City for
use of the Airport. It is understood that ground rentals and lease rentals are
set by City Council, as provided by City Charter, and to the extent permitted
under applicable Federal law therefore may vary between lessees on account of
the different premises to be leased at the time thereof. It is further
understood that lease rentals and charges in terminal buildings, flight stations
and associated aircraft apron areas constructed in the future and not described
in this Agreement may vary from the lease rentals and charges established herein
for the facilities, depending upon the capital cost and financing arrangements
involved and, therefore may be more or less than the lease rentals established
herein for similar facilities.



Section 12.16: Operation of Airport. City agrees to maintain and operate the
Airport in accordance with all applicable standards, rules and regulations of
the Federal Aviation Administration or its successor. City shall exercise its
rights hereunder and otherwise operate the Airport with due regard for the
operational requirements and long-term interests of the airlines and the
interests of traveling public, in a manner that is consistent with applicable
law, federal aviation regulation, federal grant assurances, and City airport
revenue bond ordinances.



Section 12.17: Entire Agreement. This Agreement, together with the Trust
Indenture, constitutes the entire agreement between the City and Lessee
pertaining to the subject matter hereof.

IN WITNESS WHEREOF, this Agreement has been entered into and effective as of the
date first above written, and executed in multiple counterparts by the
respective officers of the parties hereto.



ATTEST: CITY OF HOUSTON





By



City Secretary Mayor



APPROVED AS TO FORM COUNTERSIGNED BY



 



______________________________________



Senior Assistant City Attorney City Controller



APPROVED





Director, Department of Aviation



CONTINENTAL AIRLINES, INC.



ATTEST: By: Title:



 



Title:



THE STATE OF TEXAS '



COUNTY OF HARRIS '



BEFORE ME, the undersigned authority, a Notary Public in and for Harris County,
Texas, on this day personally appeared LEE BROWN, Mayor of the CITY OF HOUSTON,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, as the act and deed of the CITY OF
HOUSTON, the said municipal corporation, and in the capacity therein stated.



GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the ______ day of _______________,
2001.



Notary Public in and for

Harris County, Texas

THE STATE OF TEXAS '



COUNTY OF HARRIS '



BEFORE ME, the undersigned authority, on this day personally appeared
_______________, ___________________ of Continental Airlines, Inc., a
corporation, known to me to be the person and officer whose name is to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, in the capacity therein stated,
and as the act and deed of said corporation.



GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the _______ day of
___________________, 2001.



Notary Public in and for

Harris County, Texas

EXHIBITS TO BE ATTACHED



Exhibit "A" Description of Terminal E Project



Exhibit "A-1" South Concourse



Exhibit "A-2" Lessee=s Central Ticketing Facility



Exhibit "A-3" Lessee=s Terminal C-East Garage ATO Facility



Exhibit "A-4" Lessee=s Terminal E Baggage System Improvements



Exhibit "A-5" Terminal E Apron Area



Exhibit "A-6" Terminal E Fueling Facilities



Exhibit "A-7" Terminal E Pedestrian Bridges



Exhibit "A-8" Terminal E Utilities



Exhibit "A-9" Shell for Central Ticketing Facility and Associated Ramp



Exhibit "A-10" Baggage Tunnel



Exhibit "B" Description of Easements



Exhibit "C" Description of Location of Lessee Project Components



Exhibit "D" Deed and Bill of Sale for Lessee Project Components



Exhibit "E" Schedule of Special Facilities Payments for Lessee=s Tax Reporting
Purposes



Exhibit "F" Central FIS Area Subject to Lessee Concessions



Exhibit "G" Illustrative Calculation of Terminal E Apron Area Charges



Exhibit "H" Allocated Bond Amounts



Exhibit "I" Form of Statistical Report



Exhibit "J" Form of Agreement of Responsibility



Exhibit "K" Form of Acknowledgment and Reporting Agreement

EXHIBIT "A"



DESCRIPTION OF TERMINAL E PROJECT



The Terminal E Project shall be comprised of the Lessee Project Components and
the City Project Components described herein. The Terminal E Project shall
include two Phases, the South Concourse Phase and the International Ticketing
Facility Phase.



DESCRIPTION OF LESSEE PROJECT COMPONENTS



All properties, facilities, structures, equipment, fixtures, furnishings,
finishes and appurtenances to be acquired, constructed, fabricated and/or
installed in, on, as a part of or around the Ground Lease Properties and the
Easements that are financed with proceeds of the Series 2001 Bonds and leased to
the Lessee pursuant to the Special Facilities Lease Agreement, including without
limitation the following:



1. South Concourse (S): Exhibit A-1



2. Lessee=s Central Ticketing Facility (I): Exhibit A-2



3. Lessee=s Terminal C-East Garage ATO Facility (S): Exhibit A-3



4. Lessee=s Terminal E Baggage System Improvements (I): Exhibit A-4



 

DESCRIPTION OF CITY PROJECT COMPONENTS



All properties, facilities, structures, equipment, fixtures, furnishings,
finishes and appurtenances to be acquired, constructed, fabricated and/or
installed by the City as a part of the Terminal E Project, including without
limitation, the following:



1. Terminal E Apron Area (S): Exhibit A-5



2. Terminal E Fueling Facilities (S): Exhibit A-6



3. Terminal E Pedestrian Bridges (I): Exhibit A-7



4. Terminal E Utilities (S): Exhibit A-8



5. Shell for Central Ticketing Facility

and Associated Ramp (I): Exhibit A-9



6. Baggage Tunnel (I): Exhibit A-10



The Components marked (S) shall be included in the South Concourse Phase; those
marked (I) in the International Ticketing Facility Phase.

EXHIBIT "A-1"



SOUTH CONCOURSE



The Terminal E South Concourse is expected to be an approximately 590,000 square
foot - three level International and Domestic passenger concourse facility. This
facility will be capable of simultaneous domestic and international operations
through the functional design of the passenger boarding and departure corridors.
The aircraft gates are designed to accommodate aircraft ranging in size from
regional jets to the Boeing 777/747 "wide wing" aircraft. The ramp operations
and support facilities are expected to be located on the ramp level. Passenger
hold rooms, Lessee-managed concessions and other amenities are expected to be
located on the second or concourse level. The third level corridor with moving
sidewalks will provide sterile passage for international arriving passengers to
the Central FIS building (being constructed by the City) for processing into the
country. The program includes an approximately 15,000 square foot Presidents
Club to be constructed at the mezzanine level.



Please refer to the attached drawing for a further description of the South
Concourse. The attached drawing will be superceded by final, as-built drawings
upon completion of the Lessee=s Project Components.

EXHIBIT "A-2"



LESSEE=S CENTRAL TICKETING FACILITY



Central Ticketing is expected to be an approximately 60,000 square foot facility
(approximately 48,000 square feet of ticketing hall area and approximately
12,000 square feet of mezzanine level support space) comprised of passenger
queuing area, International ticketing and baggage check-in, and Lessee
operations support facilities. There are expected to be 48 ticketing positions
for passenger processing. The check-in will be supported by over-size baggage
conveyor belts to transport baggage to the International Bag Room. The security
checkpoint is expected to be equipped with three sets of passenger and baggage
screening devices. The base building shell and infrastructure are being
constructed by the City.



Please refer to the attached drawing for a further description of the Lessee=s
Central Ticketing Facility. The attached drawing will be superceded by final,
as-built drawings upon completion of the Lessee=s Project Components.

EXHIBIT "A-3"



LESSEE=S TERMINAL C-EAST GARAGE ATO FACILITY



This facility is expected to provide 16 check-in counters located in the second
level of the existing Terminal C parking garage. The facility will be connected
to the west end of the new South Concourse via an elevated bridge walkway over
South Terminal Road. This will provide a shorter path of travel for departing
passengers and for arriving passengers who need to go to baggage claim. The
travel time is expected to be further reduced by including moving walkways.



Please refer to the attached drawing for a further description of the Lessee=s
Terminal C-East Garage ATO Facility. The attached drawing will be superceded by
final, as-built drawings upon completion of the Lessee=s Project Components.

EXHIBIT "A-4"



LESSEE=S TERMINAL E BAGGAGE SYSTEM IMPROVEMENTS



The baggage conveyance system will originate in the lobby of the new Lessee
Central Ticketing Facility and will transport checked and rechecked luggage from
the Lessee Central Ticketing Facility to the expanded portion of the Terminal C
bag room located on the first level of the existing Terminal C Parking Garage.
The new bag room is expected to house an 11-pier tilt tray sortation system for
processing outbound international baggage. The system is expected to be like the
existing domestic baggage sortation system located in the adjacent Terminal C
domestic bag room. The design is expected to accommodate normal and oversized
bags and the expedited processing of "hot-bags". The system is further expected
to include transfer capability to accommodate bags checked in at Terminal C for
flights departing from the South Concourse and vice versa.



Please refer to the attached drawing for a further description of the Lessee=s
Terminal E Baggage System Improvements. The attached drawing will be superceded
by final, as-built drawings upon completion of the Lessee=s Project Components.

EXHIBIT "A-5"



TERMINAL E APRON AREA



Area consists generally of pavement as indicated on the next page. Refer to
construction documents for HAS Project 554 for pavement details.

EXHIBIT "A-6"



TERMINAL E FUELING FACILITIES



Facilities include fuel mains, laterals, pits, and associated valves, controls,
cathodic protection, and Emergency Fuel Shut-off System (EFSO) for Terminal E.
With exception of some EFSO components, facilities are located within the
Terminal E apron area as indicated by the drawing on the next page. Some EFSO
components, such as pull stations, controls, and related wiring, fall within the
footprint of Terminal E.



Refer to construction documents for HAS Project 554 for fueling facility
details.

EXHIBIT "A-7"



TERMINAL E PEDESTRIAN BRIDGES



Refer to drawing on next page and to construction documents for HAS Project
500F.

EXHIBIT "A-8"



TERMINAL E UTILITIES



Terminal E utilities include:

an underground utility tunnel from the existing ITT tunnel to the south curb of
South Terminal Road.

telecommunications cable ways and HVAC piping, for Terminal E, within the
utility tunnel and the ITT tunnel.

Relocation of existing Southwestern Bell Telephone (SWBT) duct banks for
Terminal E and construction of new SWBT ducts for Terminal E.

Work necessary to bring primary power, water, sewer, natural gas and storm water
to Terminal E.



Refer to drawing on next page and to construction documents for HAS Project
500J.



EXHIBIT "A-9"



SHELL FOR CENTRAL TICKETING FACILITY

AND ASSOCIATED RAMP



The Central Ticketing Facility will include:

About 48,000 SF ticketing facility, plus a mechanical mezzanine.

Associated departures curb side, up ramp and down ramp.

Structure and architectural treatments on arrivals curb side to accommodate
Continental=s bag conveyors from Central Ticketing.

Finishes on walls and ceilings in lobby area of Central Ticketing.

Mechanical rooms on the mechanical mezzanine, and HVAC distribution for the
lobby area and IDF rooms and electrical rooms on the mechanical mezzanine.

IDF rooms on the mechanical mezzanine.

Electrical rooms on the mechanical mezzanine.

Power and distribution panel in Continental portion of each IDF on the
mechanical mezzanine.

In-floor cable tray under ticketing counters.

Power, cable pathways, cabling, and field devices from security checkpoint and
CTX machines to IDF rooms.

Power, data, and related cable pathways to Continental FIDS.

Other work as may be determined practicable to be constructed by the City.



Refer to drawing on the next page and to construction documents for HAS Project
500F.



EXHIBIT "A-10"



BAGGAGE TUNNEL



The baggage tunnel will consist of a basement beneath baggage recheck in the FIS
building. The basement will feed into a baggage tunnel that traverses from the
FIS to the future Terminal C East Garage toll plaza.



Refer to drawing on the next page and to construction documents for HAS Project
500E and Project 500J.



EXHIBIT "B"



DESCRIPTION OF EASEMENTS



The Easements shall consist of the following:



All reasonably necessary easements within the Airport to permit the extension of
water, sanitary sewer, electric power, gas and telephone service to the Ground
Lease Properties and the Special Facilities located thereon. Such easements
shall be provided by the City to the Lessee by the time or times needed by
Lessee to extend such services.

EXHIBIT "C"



DESCRIPTION OF GROUND LEASE PROPERTIES



Lessee's Project Components shall be located in the shaded areas depicted in the
diagrams attached to Exhibits A-1 through A-4, or such other areas as shall be
proposed by Lessee and approved in writing by the Director.



EXHIBIT "D"



DEED AND BILL OF SALE



THE STATE OF TEXAS '

' KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF HARRIS '



THAT CONTINENTAL AIRLINES, INC., a corporation (hereinafter called "Grantor"),
for and in consideration of the sum of Ten and No/100 Dollars ($10.00) cash and
other good and valuable considerations to it in hand paid by the CITY OF
HOUSTON, TEXAS, a municipal corporation and home-rule City situated principally
in Harris County, Texas (hereinafter called "Grantee"), the receipt and
sufficiency of which are here acknowledged and confessed, has GRANTED,
BARGAINED, SOLD AND CONVEYED and by these presents does hereby confirm that it
has GRANTED, BARGAINED, SOLD AND CONVEYED unto the Grantee those certain airport
Special Facilities more fully described in Exhibit "A" attached hereto located
in and at George Bush Intercontinental Airport/Houston in leased space and/or in
the easements leased or granted to Grantee by Grantor which leased space and/or
easements are more fully described in Exhibit "B" attached hereto. It is
acknowledged and agreed that Grantor has already conveyed the Special Facilities
herein described to Grantee pursuant to the Terminal E Lease and Special
Facilities Lease Agreement dated as of August 1, 2001, and that this Deed and
Bill of Sale is being delivered solely to further confirm the conveyance therein
made.



TO HAVE AND TO HOLD the aforesaid Special Facilities, together with all and
singular the rights and appurtenances thereto in any way belonging unto Grantee,
its successors and assigns forever; and it is hereby agreed that Grantor, its
successors and legal representatives are hereby bound to WARRANT AND FOREVER
DEFEND, all and singular, said property unto Grantee, its successors and assigns
against every person whosoever lawfully claiming or to claim the same, or any
part thereof, by, through or under Grantor, but not otherwise.



THE EXECUTION, delivery and acceptance of this conveyance is made pursuant to
the terms of that certain Special Facilities Lease Agreement dated as of
August 1, 2001, by and between Grantor and Grantee.



EXECUTED as of the _______ day of ________, 2001.



CONTINENTAL AIRLINES, INC.



 

By

Title:

ATTEST:





Assistant Secretary

THE STATE OF TEXAS '



COUNTY OF HARRIS '



BEFORE ME, the undersigned authority, on this day personally appeared
____________________, ______________________________ of the CONTINENTAL
AIRLINES, INC., a corporation, known to me to be the person and officer whose
name is subscribed to the foregoing instrument, and acknowledged to me that he
executed the same for the purposes and consideration therein expressed, in the
capacity therein stated, and as the act of said corporation.



GIVEN UNDER MY HAND AND SEAL OF OFFICE this _______ day of _______, 2001.



Notary Public in and for

Harris County, Texas



(SEAL)

EXHIBIT "E"



SCHEDULE OF SPECIAL FACILITIES PAYMENTS FOR

LESSEE'S TAX REPORTING PURPOSES

EXHIBIT "F"



CENTRAL FIS AREA SUBJECT TO LESSEE CONCESSIONS

EXHIBIT "G"



ILLUSTRATIVE CALCULATION OF TERMINAL E

APRON AREA CHARGES

EXHIBIT "H"



ALLOCATED BOND AMOUNTS



South Concourse: $270,800,000



International Ticketing: $52,700,000



EXHIBIT "I"



FORM OF STATISTICAL REPORT

EXHIBIT "J"



FORM OF AGREEMENT OF RESPONSIBILITY



[to be retyped on Lessee=s letterhead]



 

Director

Department of Aviation

City of Houston

P. O. Box 60106

Houston, Texas 77205



Re: [Name of Subsidiary] (the "Subsidiary")



Dear _____________:



Pursuant to the terms of that certain Terminal E Lease and Special Facilities
Lease Agreement dated as of August 1, 2001, in particular, the definition of
"Subsidiary", the undersigned Continental Airlines, Inc. (the "Lessee") is
afforded the opportunity for any Subsidiary that was wholly owned on or after
August 1, 2001, and which ceases thereafter to be wholly owned by the Lessee, to
continue to be considered a Subsidiary with respect to certain of its operations
upon satisfaction of certain conditions. The purpose of this letter is to
satisfy one of such conditions.



The undersigned hereby agrees that with respect to all operations of the
Subsidiary that are conducted [under Lessee=s name or (insert Lessee=s
derivative name)] [Lessee may designate which specific derivative names the
Subsidiary may conduct operations under], the Lessee hereby agrees to be
responsible for all such operations of (including the payment of any activity
fees and charges incurred by) such Subsidiary to the same extent as if the
Subsidiary continued to be wholly owned by the undersigned.



Very truly yours,



 

 

EXHIBIT "K"



FORM OF ACKNOWLEDGMENT

AND REPORTING AGREEMENT



[to be retyped on Subsidiary=s letterhead]



Director, Department of Aviation

City of Houston

P. O. Box 60106

Houston, Texas 77205



Re: Acknowledgment and Reporting Agreement



Dear _____________:



The undersigned entity is an entity [or a successor to an entity] that was
formerly a wholly owned subsidiary of Continental Airlines, Inc.



The undersigned wishes to qualify for continuing treatment as a "Subsidiary" of
Continental Airlines, Inc., under that certain Terminal E Lease and Special
Facilities Lease Agreement dated as of August 1, 2001 (the "Lease"), between the
City and Continental Airlines, Inc. ("Continental"), as Lessee.



Accordingly, the undersigned hereby acknowledges and agrees as follows:



1. The undersigned acknowledges its understanding that, upon ceasing to be
wholly owed by Continental Airlines, Inc., it will cease to enjoy any of the
contractual and leasehold privileges that it formerly enjoyed under the Lease
with respect to its operations at and use of George Bush Intercontinental
Airport/Houston, except as provided below.



2. The undersigned may continue to operate at George Bush Intercontinental
Airport/Houston under the Lease and enjoy all rights conferred thereunder
without the payment of any additional fees or premiums with respect to those
operations that it conducts under Continental=s name or a derivative thereof if
(i) Continental agrees to be responsible for such operations to the same extent
as if the Subsidiary continued to be wholly owned by Continental and (ii) the
undersigned executes this letter and agrees to the reporting requirements set
forth below.



3. So long as the undersigned continues to operate as a "Subsidiary" of
Continental within the meaning of the Lease, the undersigned agrees to report to
the Director all of its operations at George Bush Intercontinental
Airport/Houston, all of the statistical information required by Section 6.05 of
the Lease, which shall be reported separately based on its operations for
(i) Continental, (ii) any other airline, and (iii) for itself.



Very truly yours,